     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 1 of 159

1                      UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND
2                           SOUTHERN DIVISION

3    UNITED STATES OF AMERICA            Criminal No.    TDC-18-00157

4             v.                         Greenbelt, Maryland

5    LEE ELBAZ,                          July 25, 2019

6                    Defendant.          8:30 a.m.

7    --------------------------/

8                          TRANSCRIPT OF TRIAL
                   BEFORE THE HONORABLE THEODORE D. CHUANG
9                  UNITED STATES DISTRICT JUDGE, and a jury

10   APPEARANCES:

11   For the Government:          US Department of Justice
                                  By: CAITLIN COTTINGHAM, ESQUIRE
12                                    LAWRENCE RUSH ATKINSON, ESQUIRE
                                      HENRY P. VAN DYCK, ESQUIRE
13                                1400 New York Avenue, NW
                                  Washington, D.C. 20530
14

15

16   For the Defendant:           Robbins Russell Englert Orseck
                                  Untereinter & Sauber LLP
17                                By: BARRY J. POLLACK, ESQUIRE
                                       JESSICA A. ETTINGER, ESQUIRE
18                                2000 K Street, NW
                                  Fourth Floor
19                                Washington, D.C. 20006

20

21   Court Reporter               Lisa K. Bankins RMR FCRR RDR
                                  United States District Court
22                                6500 Cherrywood Lane
                                  Greenbelt, Maryland 20770
23

24   Proceedings recorded by mechanical stenography,
     transcript produced by notereading.
25




                                                                        1
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 2 of 159

1                         TABLE OF CONTENTS
                                TRIAL
2                            WITNESSES

3    On behalf of the Government:

4    ANN MAYO GRAF

5    Direct examination by Mr. Atkinson........ 29

6

7
     SPECIAL AGENT GREGORY FINE
8
     Cross-examination by Mr. Pollack.......... 57
9    Redirect examination by Mr. Van Dyck...... 122

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                                                        2
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 3 of 159

1                          P R O C E E D I N G S

2               THE COURT:     So any changes over night to our

3    schedule or we're still going to go with -- finishing up

4    with Special Agent Fine and then the two victims and then

5    Mr. Smith?

6               MS. COTTINGHAM:     Yes, Your Honor.

7               THE COURT:     Okay.   I think there were exhibits

8    going over regarding -- I keep forgetting the next person

9    after Mr. Smith.     Who was that?

10              MS. COTTINGHAM:     Yair Hadar, Your Honor.

11              THE COURT:     Okay.   So does anybody have any

12   concerns about exhibits going forward?

13              MR. POLLACK:     No, Your Honor.

14              THE COURT:     Okay.   Well, this is a rare quiet

15   morning.

16              MR. POLLACK:     I can give --

17              THE COURT:     Since we're here, I mean I don't

18   know if Ms. Ettinger has anything to report since we seem

19   to have a little down time yet.

20              MR. POLLACK:     I can give a quick update, Your

21   Honor.   We have identified approximately 20 documents out

22   of I guess it's the 77 that appear to us to be the

23   documents that Ms. Elbaz is not currently asserting any

24   privilege over speaking only for herself.

25              The issue is the taint team produced the




                                                                        3
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 4 of 159

1    documents to us in Hebrew.        They produced in a I guess

2    some kind of a spreadsheet a informal translations that

3    are not certified translations.

4               THE COURT:     Right.

5               MR. POLLACK:     I am reluctant to say the least to

6    agree to produce what at least may have privileged content

7    without having a certified translation of what it is that

8    I am producing --

9               THE COURT:     So what you're saying is the

10   translation if that's accurate, you don't have an

11   objection.    But you need to verify the accuracy.

12              MR. POLLACK:     That's correct.     And so we're

13   doing our best to get translations of those documents

14   today.   I don't know if we will fully be able to

15   accomplish that.

16              THE COURT:     Okay.

17              MR. POLLACK:     That's what we're working towards.

18   Assuming that that takes place after we get out of court

19   today, we can quickly go back, look at the translations

20   and then get a list of Bates numbers to the taint team and

21   to you of the documents that at this point Ms. Elbaz does

22   not have a privilege objection to being produced to the

23   prosecution team.     Obviously, as the Court said yesterday,

24   that has nothing to do with admissibility, but simply in

25   terms of matter of production.        And so then that will




                                                                        4
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 5 of 159

1    leave the remaining 50-plus documents.

2               From our review so far, those seem to fall into

3    two different buckets.

4               THE COURT:     Okay.

5               MR. POLLACK:     One would be ones where we can at

6    least tell from looking at the document why the taint team

7    believes it's relevant and why the taint team believes

8    that what has been produced to date might result in a

9    waiver of these documents.        Because we've been

10   concentrating on that first group of documents, we've not

11   yet had a chance to review the ones that fall into that

12   bucket thoroughly and make our own determinations whether

13   we agree and that would be sort of our next task after

14   dealing with the first group.

15              The second bucket are documents where, frankly,

16   looking at the documents, at least looking at them

17   quickly, we're not sure why they are there.          We're not

18   sure why they are relevant, why they were flagged as being

19   related.

20              THE COURT:     Do they look like they are

21   privileged?

22              MR. POLLACK:     My guess is the answer is some of

23   them, yes; some of them, no.        But haven't had a time to go

24   through them at that level of detail.         The ones that don't

25   look like they were ever -- there may be some that don't




                                                                        5
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 6 of 159

1    look to us like they were ever privileged and those we'll

2    certainly flag and give a green light to.         For the

3    remainder, we might ask the taint team to explain to us

4    why they've identified those particular documents.           So

5    those are the sort of the three groups.         The ones that

6    we've identified that we think can be produced, just

7    subject to reviewing translations of them.          The ones that

8    we see the argument for production, we just need to make

9    our own decision on.      And then the ones where we're just

10   not clear as to what they are doing there and we need to

11   follow up with the taint team.

12              THE COURT:     And how many are in those last two

13   categories roughly?

14              MR. POLLACK:     I don't think that we're at a

15   point where we've been able to -- I mean just looking --

16   what we've been doing is flipping through them and kind of

17   realizing they go into those two categories.          I don't

18   think that we're --

19              THE COURT:     I mean do you think it's like half

20   and half or do you think it's mostly sort of

21   understandable and --

22              MR. POLLACK:     I'd say probably more that we can

23   at least understand why they are there than ones that we

24   can't understand why they are there.        But that latter

25   category is not one or two documents.         I mean it's not an




                                                                        6
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 7 of 159

1    insignificant --

2               THE COURT:     Well, I certainly -- it sounds like

3    you are already doing this.       But I certainly think you can

4    and should seek that clarification from the taint team on

5    the ones that you don't understand why they are there and

6    that will help because ideally, we kind of get one big

7    characterization, objected to, not objected to.

8               If we have to do it in stages, I'd rather do

9    that than do it all at once.       So as we said, whether it's

10   tonight or tomorrow morning with it being the latest

11   giving me sort of -- if you want to do it in stages

12   between now and then, that's fine.

13              MR. POLLACK:     And the reason we've staged it

14   that way is we were trying to get to the quickest route to

15   get to the prosecution team documents that we don't have

16   any objection --

17              THE COURT:     No.   I understand.    And just to

18   highlight it even though -- I mean it's just a quirky

19   situation in terms of who is doing what and the incentives

20   to do things at certain points in time.         But we are kind

21   of in the sequence we are because we have to be.           But I am

22   told apparently that the filter team has more documents

23   for us.   So that's why it would be -- ideally, we can get

24   some closure on this first tranche.        You know, that would

25   at least allow us to consider what's in the second




                                                                        7
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 8 of 159

1    tranche.    If we stretch this out too far, then we never

2    really get to the second tranche.

3                MR. POLLACK:    Understood.    We're moving as

4    quickly as we can.

5                THE COURT:    I understand.

6                MR. POLLACK:    There are a couple of production

7    issues that maybe if the filter team is going to produce

8    more, the prosecution team can flag for them.

9                So the way that these documents have been

10   produced and I think the Court has seen it, there's one

11   giant document that has all of these translations in them

12   in a way that you can't get a hard copy of any particular

13   document.    You would have to print out, you know, a couple

14   of hundred pages and then search within it to figure out,

15   you know, where particular documents reside.          So I mean if

16   there is a way to produce them on a document-by-document

17   basis where, you know, here is the document and here is

18   the translation of that document --

19               THE COURT:    Okay.   Yeah.   I know.

20               MR. POLLACK:    -- that would make it much easier

21   than our having to find a document in Hebrew based on

22   looking at it and figure out what we think it is, then try

23   to figure out where the translation is in a couple of

24   hundred pages --

25               THE COURT:    The Bates numbers.




                                                                        8
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 9 of 159

1               MR. POLLACK:     -- of translations.

2               THE COURT:     My understanding and tell me if this

3    is what you have is you've got a .pdf of each document,

4    either -- it's not in native form because it's a .pdf.

5    But like an actual thing that looks the way it looks when

6    you have the document in real life for each one.           And I

7    have not actually looked at all of them.         So I did not

8    realize that so many of them were in Hebrew.          But that's

9    that.

10              And then you have this spreadsheet thing where

11   they basically put everything --

12              MR. POLLACK:     Either --

13              THE COURT:     Well, they didn't do this.       I mean

14   I'm sure there's a computer program that does this where

15   they extract it, you know, they did like an OCR or

16   something like that, extracted all the text, put it over

17   here into a line item for that document.         If it's English,

18   it should be the exact same thing, although the formatting

19   will be different and I guess if it's Hebrew, then that's

20   the translation.

21              So it sounds like it's all there, but I agree

22   with you, it's very unwieldy because I guess the only way

23   to compare the two is through the Bates numbers, but --

24              MR. POLLACK:     So you have to look document by

25   document to find the translation.




                                                                        9
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 10 of 159

1                THE COURT:    I mean even if there was a way -- I

2    mean I don't know if -- I haven't decided whether I like

3    the big spreadsheet thing because on the one hand, it's

4    all there.    On the other hand, it's hard to get your

5    arm -- I mean I've been looking at that.          But what I

6    thought in my own mind is I'm focused on that to get a

7    sense -- I'm just looking for a general sense because I'm

8    waiting to see what you say.       But then if you identify

9    things where there's an objection, then I would definitely

10   want to go to the actual document before we decide

11   anything, but --

12               MR. POLLACK:    Right.    We're sort of doing it the

13   other way around --

14               THE COURT:    Yeah.

15               MR. POLLACK:    -- because we need to look at the

16   individual document to decide whether or not we have an

17   objection.

18               THE COURT:    I mean I think at a minimum perhaps

19   having some way of by file name and, you know, sort of

20   having some numbering system where Document 1 is clearly

21   marked in the .pdf title and they are in sequence and then

22   the spreadsheet has the same numbering.         I don't know.

23   Something like that.      This is all -- there's a technical

24   side to this that I don't think we understand.

25               So that's sort of the message which I guess you




                                                                     10
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 11 of 159

1    can convey to them directly if you're going to talk to

2    them for clarification.       But to the extent that the

3    prosecution team is having any non-substantive

4    conversations with them, that would be the message I

5    think.

6                MR. POLLACK:    We will communicate that directly

7    as well.    I want to communicate that certainly going

8    forward.    But I also want the Court to understand because

9    it --

10               THE COURT:    It's making it harder.

11               MR. POLLACK:    -- why it's not going as quickly

12   as it otherwise might.      I mean given the other things that

13   we're working on, it's difficult to get a large chunk of

14   time to do it and it's just in a way, the format that we

15   have it, it's difficult to do quickly.

16               THE COURT:    I understand.     Ms. Cottingham, you

17   wanted to add something?

18               MS. COTTINGHAM:     I just would add, we're happy

19   to raise the formatting question.        I think -- of course,

20   Mr. Pollack's client speaks Hebrew.         They've got a number

21   of Hebrew speakers there as well.        The summary

22   translations were not intended to sort of, my

23   understanding, to be sort of a fulsome translation or a

24   certified translation or -- so I think the idea was that

25   these would sort of help speed up the process.           I'm happy




                                                                     11
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 12 of 159

1    to ask the filter team to do it in some sort of format

2    that's easier.     But I think this idea that everything

3    needs to be certified and fully translated before we can

4    even begin a discussion about it --

5                THE COURT:    No.   I understand.     I mean we're

6    dealing with imperfections in the system here and like I

7    said, I'd rather get any documents as soon as possible and

8    not lose a couple of days on rebuilding a way of

9    production.    That's why I'm saying it's something like

10   just renaming them in ways where the entry in the

11   spreadsheet is very clearly connected to the entry in the

12   document, that would -- you know, again I don't want to

13   lose a couple of days coming up with a new system.

14               My general understanding, I am getting this

15   second hand -- and I don't know, Mr. Pollack, you're aware

16   of this -- I don't have a problem with it, but I think

17   it's just something we all need to know is it sounds like

18   at least what's coming are translations and maybe this is

19   what's happened with the older documents.          It's just some

20   sort of Google Translate type translation.          It's not a

21   certified thing.     But it's designed to allow us -- in the

22   same way, I said don't make us make privileged calls on

23   like a thousand documents.       Just give us the ones that are

24   going to matter.     I think the idea was this may be

25   imperfect, but if we can tell whether through the English,




                                                                      12
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 13 of 159

1    through that, through other individuals on either side who

2    speak Hebrew, if we can tell that this is okay, let's

3    focus our certified translations only on documents that we

4    know are waived and, therefore, we're going to use them

5    and that perhaps maybe we don't need to actually do that

6    until the prosecution team decides they actually want to

7    use it rather than having us translate every document that

8    theoretically could come up, but actually is not actually

9    going to matter.

10               MR. POLLACK:    And that's precisely what we've

11   done.   We've used the Google Translate to take the field

12   of 77 and say, okay, here are the approximately 20 that it

13   looks to us like we can produce.

14               THE COURT:    And you want to get something a

15   little more specific on it --

16               MR. POLLACK:    And those are the ones that we

17   want to get real translations of.        I can't be in a

18   position of saying let me hand over to the prosecution

19   team a document that might be privileged because based on

20   Google Translate, it doesn't look like there is

21   anything in there.      I need to actually read what it says

22   before I can turn it over.

23               THE COURT:    Right.   Well, and there is sort of a

24   gray area there.     I can see in the out of expediency --

25   again, there's two layers.       One is are you comfortable to




                                                                     13
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 14 of 159

1    say it's been waived and then there is do we know word for

2    word that this is the exact translation and there may be

3    some in between where again whether it's having a

4    certified translator read it and tell you that there's

5    nothing else in there without actually having to do the

6    written translation or again having a witness or party who

7    is familiar with this telling you -- I think getting to

8    the comfort level of production I think is more than the

9    Google Translate, but I'm not sure it's the same as saying

10   that we need an actual written translation because again

11   if they don't want to use it, there's really no need in

12   the end to really expend the resources on a full

13   translation.

14               But you need to be comfortable through whatever

15   means that you're not waiving on something where you

16   actually might have an inaccuracy in terms of your

17   understanding of what's in there.        So I agree with you on

18   doing that.    I'm just suggesting that getting the

19   full-blown certified written translation, to the extent we

20   can wait until it's going to actually be offered in trial,

21   that would be ideal.      But everyone still needs to do

22   enough to be comfortable that at each stage that they know

23   what's in the document.

24               MR. POLLACK:    And as I said for this tranche,

25   we're working to get those translations today.           I'm not




                                                                     14
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 15 of 159

1    going to be reviewing them while I'm in court anyway.

2    This is not holding up the process at all.

3                THE COURT:    No.   I understand.     Anything else?

4                MS. COTTINGHAM:     No, Your Honor.     I think I

5    would just add again to the extent we have tried to really

6    narrow what we've asked the filter team for in terms of

7    the specific opinions Mr. Pollack has put at issue and I

8    think probably the bar is about a Google Translate for

9    looking at any communications that are related to those

10   opinions that he's already put squarely at issue.           I mean

11   I think the Court was pretty clear in its waiver ruling.

12   So what I don't -- even for -- I think there may be,

13   frankly, we're anticipating there could be additional

14   communications about those very same opinions --

15               THE COURT:    Yeah.   And there may be.      Yeah.      No.

16   I understand.     And I understand that's what you would be

17   most interested in and hopefully, the filter team

18   understands that.

19               Would it be fair to say, Ms. Cottingham, again

20   without getting the substance that -- and I don't know if

21   you saw anything like this.       Again, you've looked --

22   already looked at it probably more carefully than I have.

23   I'm sort of waiting on that.       But to the extent there are

24   any documents that fall into the category of the Lopez

25   emails in the sense that they are from, you know, August




                                                                      15
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 16 of 159

1    or September 2017 and there are discussions where lawyers

2    are on the chain and it's after people have already

3    figured out there are charges of some kind, would you

4    agree that that's not really necessary to have?

5                MS. COTTINGHAM:     Your Honor, I think even if

6    there are communications that at a later date in time, if

7    they relate to the specific opinions that Mr. Pollack has

8    an issue, I think those communications about those

9    opinions have still been waived.        But I think it's a

10   different bucket.     I mean we are really much more

11   interested in contemporaneous 2016 discussions with these

12   same attorneys about these same issues.         But again I --

13               THE COURT:    Okay.   Well, no.    I think that's a

14   fair point.    I think that's a fair point.        That I don't

15   know if we can totally exclude that.         But it would have to

16   be something that connects back.        We would also have to

17   get into the question of -- right.         So I guess I agree

18   with you.    I wouldn't make a blanket exclusion.         But

19   obviously, it would -- it's more likely to be relevant if

20   it's in the time period that these opinions are written.

21   So okay.    Anything else before we begin?

22               THE CLERK:    We're missing one juror, Your Honor.

23               THE COURT:    Okay.   Why don't we do this?         Why

24   don't we take a short break?       When the jurors are ready,

25   we'll come back.     Special Agent Fine can get comfortable




                                                                       16
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 17 of 159

1    with the witness stand and everyone can set up the I.T.

2    the way they want to have it.

3                Generally speaking, we think how much longer

4    with Special Agent Fine?       Not holding you to it, but just

5    for making sure the rest of the witnesses are lined.

6                MR. POLLACK:    Yeah.    I think we still have a bit

7    to go.

8                THE COURT:    Through the morning break or right

9    around that time?

10               MR. POLLACK:    I think close.     I think it will be

11   close.

12               THE COURT:    Okay.   So just for your planning

13   purposes with your witnesses because I do feel bad for the

14   civilian witnesses.      I don't want them to be

15   inconvenienced any more than they need to be.

16               MR. POLLACK:    Again, Your Honor, I know the

17   government didn't want to do this yesterday, but I make

18   the same offer today.      If they want to get Ms. Graf, just

19   start with her and get her on and off and then continue

20   with Agent Fine, I'm fine with that.

21               THE COURT:    Okay.   Well, I'm open to any kind of

22   accommodations for civilian witnesses that you want to

23   undertake, but -- so you can let me know if that's

24   something you want to do.       Thank you.

25               (Recess.)




                                                                     17
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 18 of 159

1                THE COURT:    So I understand we are swapping out

2    the order.    Is that right, Mr. Atkinson?

3                MR. ATKINSON:     Correct.   And we really

4    appreciate it from Mr. Pollack.        We are going to proceed

5    with the direct examination of Ms. Graf.

6                THE COURT:    Okay.   I think that's a good course.

7                MR. POLLACK:    Your Honor, before we start with

8    that, a couple things.      One, I would prefer not to leave

9    the witness -- the wheelchair there.

10               Secondly, Ms. Graf does need assistance getting

11   on and off.    I know we would not typically take a break at

12   the conclusion of her testimony, but I would ask to take a

13   brief break, let the jury out and then give her ample time

14   and assistance to be able to get back out.          And there are

15   a couple of documents related to Ms. Graf for which there

16   will be evidentiary objections that I didn't anticipate we

17   are going to need to deal with quite this quickly.

18               THE COURT:    Do we have a set?     Here it is.     I

19   mean I guess I'm not understanding why at the beginning

20   when I said are there any objections for the whole day why

21   we're talking about it now when the jury is ready.

22               Quickly, are there -- what categories do these

23   fall in?    Is it the statements by Ms. Graf herself?          Is it

24   statements by people to her?

25               MR. POLLACK:    No.   And I apologize.     The Court




                                                                     18
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 19 of 159

1    is right.    I probably should have anticipated this.          The

2    government just gave me a set for Ms. Graf, which was a

3    subset of what we have seen before.         67.

4                THE COURT:    Mr. Atkinson, what tab is that in

5    your binder?

6                MR. ATKINSON:     Judge, that's Tab 13.

7                THE COURT:    Okay.

8                MR. POLLACK:    Your Honor, I'm assuming this is

9    not a document that the witness has ever seen.           I don't

10   have any objection to it being used to refresh her

11   recollection with respect to the name of somebody that she

12   dealt with, but I do have an objection to admitting it

13   into evidence through Ms. Graf or having her comment on

14   the document in any way.

15               THE COURT:    Does it relate to her, Mr. Atkinson?

16               MR. ATKINSON:     Your Honor, it does relate to Ms.

17   Graf's accounts.     If you see the bar, the dark bar on the

18   bottom third of the email, it has Ms. Graf's client

19   information as well as what we anticipate she'll testify

20   is her account manager.

21               THE COURT:    But it's forwarded by Ms. Green --

22   by Ms. Elbaz?

23               MR. ATKINSON:     Correct, Your Honor.     We believe

24   it will be admissible under 801(d)(2)(A).          Again, I think

25   we made it clear to counsel that we would only be using




                                                                     19
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 20 of 159

1    this to refresh Ms. Graf's recollection, if necessary.

2                MR. POLLACK:    I apologize.     If that's the case,

3    there's no issue then.

4                THE COURT:    Okay.

5                MR. POLLACK:    If -- okay.     And then --

6                THE COURT:    I mean are you going to offer it

7    later, Mr. Atkinson, or not?

8                MR. ATKINSON:     Yes, Your Honor.

9                THE COURT:    Through another witness?

10               MR. ATKINSON:     Or just at the beginning of

11   someone's testimony.      I was actually going to offer it at

12   the beginning of the testimony, but not use it with Ms.

13   Graf.   We don't need a sponsoring witness is what we would

14   say, Your Honor.     It is admissible.

15               THE COURT:    I mean there's no issue with

16   authentication?     This is -- okay.

17               MR. POLLACK:    No, Your Honor.     I mean it could

18   have been introduced through Agent Fine.

19               THE COURT:    Exactly.

20               MR. POLLACK:    So I don't have any objection,

21   even though it's sort of past his direct.

22               THE COURT:    Okay.   Well, so the point being you

23   can offer it into evidence and you can use it to refresh

24   recollection.     It sounds like that's the plan and that

25   doesn't sound like it's objected to.         Right?




                                                                     20
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 21 of 159

1                MR. POLLACK:    That is correct.      And the next one

2    is 710.

3                MR. ATKINSON:     Tab 12, judge.

4                THE COURT:    Okay.

5                MR. POLLACK:    There is at the bottom of this

6    document a bank statement that is Ms. Graf's bank

7    statement I assume.      I have no objection to that being

8    admitted as a separate document.        But the email

9    correspondence above it, again it's email correspondence

10   that Ms. Graf presumably has never seen.          One is from Alex

11   Kyle.   The other is from Relly.       And I don't think that

12   document is admissible through this witness if admissible

13   at all.

14               MR. ATKINSON:     Your Honor, on both emails, Ms.

15   Elbaz is copied on the email.        She's the last person on

16   the "cc" line on both email strings.         Again, we would

17   argue it's admissible because Ms. Green received it.

18   Again, we are not going to ask Ms. Graf about anything.

19   In fact, we will just identify that this is Exhibit 710

20   and plan to use an enhanced version of the image itself

21   just to establish that this is Ms. Graf's bank statement.

22               THE COURT:    Okay.   Who is Alex Kyle?

23               MR. ATKINSON:     Your Honor, I'm actually not

24   familiar with the name right off the top of my head.            I

25   have to go investigate.       We do have, Your Honor --




                                                                     21
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 22 of 159

1    actually, the emails begin on the second page.           It's

2    Rellytito that begins the email chain.

3                MR. POLLACK:    Your Honor, just to expedite it, I

4    have no objection if the government wants to show her just

5    the bank statement and then we can deal with later whether

6    what's going to actually be admitted will be just the bank

7    statement or it will be the email with the bank statement.

8                THE COURT:    You want the email to show that Ms.

9    Elbaz received this?

10               MR. ATKINSON:     Yes, Your Honor.

11               THE COURT:    Why isn't that admissible even if

12   it's -- Mr. Pollack?

13               MR. POLLACK:    Well, it --

14               THE COURT:    I mean it goes to show her notice of

15   this account, Ms. Elbaz.

16               MR. POLLACK:    But again it's not relevant to

17   this witness.     It's a document that maybe they could have

18   introduced through Agent Fine.        But it's not something to

19   be shown to this witness for this witness to comment on.

20   It's not admissible --

21               THE COURT:    Well, she doesn't know who any of

22   those folks are.     But since it's part of this document,

23   this bank statement and it's admissible for other reasons.

24   I mean again we could -- I mean one of the agents could

25   put this in.




                                                                     22
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 23 of 159

1                MR. POLLACK:    I agree with that.      That's how it

2    should be done.

3                THE COURT:    So you want to have a two-step

4    process?    We'll just admit the bottom part first and then

5    admit the top part later?

6                MR. POLLACK:    Yes.    If what they want to

7    introduce through her is her own bank statement, that's

8    what they should be introducing through her, her bank

9    statement.    Not somebody else's conversation about her

10   bank statement.

11               MR. ATKINSON:     Your Honor, it's not just a bank

12   statement.    It's a photograph of her bank statement that's

13   emailed to the defendant.       We would ask Ms. Graf to be

14   able to authenticate this particular image.

15               THE COURT:    Okay.    I'm going to allow it because

16   I do think it could come in later.         I'm not going to let

17   her comment on the communications.         But if it's in

18   evidence, I think just having -- if the government wants

19   to show who got it and who didn't get it, I think that's

20   okay because it's going to happen later anyways.           So as a

21   matter of efficiency, I do think it's admissible at least

22   to provide notice as to Ms. Green.         So I'll allow it.

23               Anything else?     As you heard, the jury wants to

24   come in?

25               MR. POLLACK:    Yeah.    So 70, 71 and 72 are




                                                                     23
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 24 of 159

1    correspondence with Ms. Graf with the Binary Book Finance

2    Department, the Binary Book Compliance Department and

3    support@Binary Book, respectively and so I would object to

4    those as all being hearsay.          And her other correspondence

5    I think we discussed yesterday, there's a Casey -- is it

6    Williams?

7                MR. ATKINSON:     Casey Williams.

8                MR. POLLACK:     Casey Williams.    And I'd object to

9    that subject to the Court's ruling on co-conspirators.

10               THE COURT:     How do you want to use these, Mr.

11   Atkinson?

12               MR. ATKINSON:     So, judge, if we start with

13   tabs -- so 70 is Tab 15.       That's the first correspondence.

14   We would offer 70 and we would not actually offer Exhibits

15   70, 71, 72, 707 and 708.       Those are tabs 15, 17, 18, 20

16   and 21.

17               THE COURT:     Um-hum.

18               MR. ATKINSON:     We would only ask that they be --

19   that Ms. Graf -- well, assuming that a proper foundation

20   is laid, we would offer that Ms. Graf be allowed to read

21   her complaints -- the act of her complaining pursuant to

22   803(5).    These are actions that Ms. Graf took to try to

23   withdraw her money.

24               THE COURT:     So you might start with refreshing

25   recollection.     Right?




                                                                     24
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 25 of 159

1                MR. ATKINSON:     Correct.

2                THE COURT:    And then if that fails, then you

3    would move to past recollection recorded?

4                MR. ATKINSON:     Correct.

5                THE COURT:    But you're not planning to offer

6    them as affirmative evidence.

7                MR. ATKINSON:     Correct.   We would just have Ms.

8    Graf read what she wrote.       Assuming that she can identify

9    this as an email she wrote at the time or a communication

10   she wrote at the time.

11               MR. POLLACK:    There's still the relevancy

12   objection.    There's no demonstration that the finance

13   department is part of the conspiracy.         There's no

14   demonstration that the finance department forwarded this

15   to Ms. Elbaz or to even to a co-conspirator.          So I

16   understand she might not recall this communication.            But

17   my point is whether or not she recalls the communication,

18   the communication is not admissible.

19               THE COURT:    Well, I do think that the fact that

20   a customer or client files a complaint is relevant on the

21   question of whether this was actually a fraudulent or they

22   were a victim of a misrepresentation because -- so I think

23   it's probative on that.

24               I will allow this general approach.        But I don't

25   think, Mr. Atkinson, it should mean that if it's a




                                                                     25
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 26 of 159

1    multi-page complaint, that she should read the whole

2    thing.    I think enough that explains that there was a

3    complaint filed is sufficient.        I don't think it's

4    necessary for her to -- I mean if you recall Mr. Bryant, I

5    didn't allow the documents that showed the entirety of his

6    complaint, even though they could have been offered later

7    as prior consistent statements.        But in terms of using

8    this methodology, I will allow it if it shows that a

9    complaint was filed.      I don't think it should mean that

10   every statement made in these emails or these

11   communications needs to be read.

12               MR. ATKINSON:     Yes, judge.    And just to clarify

13   for you, the complaints will evolve -- Ms. Graf's

14   complaints evolve over time.       They start with just

15   inability to withdraw money and then I believe Ms. Graf

16   will recall independently that she -- there's a bonus

17   placed in her account without her authorization and then

18   the complaints become about the bonus.         So that's why we

19   have as many documents as we do.        I do understand Your

20   Honor's point.     I will just ask Ms. Graf to read

21   certain --

22               THE COURT:    Okay.   So the last question I have

23   is, Mr. Atkinson, I mean I'd prefer not to take extra

24   breaks because we are slowing things down.          Is there any

25   reason why we need to take a break after Ms. Graf's




                                                                     26
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 27 of 159

1    testimony?

2                MR. ATKINSON:     I don't believe so, Your Honor.

3    I think we'll be able to -- Ms. Graf can -- Ms. Graf is

4    nodding her head for the record.         Ms. Graf can --

5                THE COURT:    Okay.   I don't think there's any

6    need to do that.     This is different than a detained

7    defendant or something like that.        I'm not sure any reason

8    to do this other than to save the jury time.          But I think

9    it will actually waste their time to take another break.

10   So depending on how long it is.        If we're close enough,

11   then we'll do it.     If we're not really close to a break

12   time, then we'll just change witnesses as we always do.

13               Okay.   Let's bring the jury in.

14               MR. POLLACK:    Thank you, Your Honor.

15               THE COURT:    Ms. Graf, when the clerk says to

16   rise or not to rise, you don't need to stand up if it's

17   inconvenient.

18               THE WITNESS:    Thank you.

19               (Jury present.)

20               THE COURT:    Good morning, everyone.      Thanks for

21   being here.    Everyone may be seated.

22               Ladies and gentlemen, there's been a slight

23   change in the sequence I just want to alert to you which

24   is that just for the convenience of schedules of

25   witnesses, we're going to suspend the testimony of Special




                                                                     27
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 28 of 159

1    Agent Fine briefly.       We're going to hear from a new

2    witness, Ms. Graf, who is already on the stand.           And once

3    her testimony is complete, we'll go back to complete the

4    testimony of Special Agent Fine.        Again this is something

5    the parties agreed on which I think makes sense just for

6    the convenience of the witnesses.

7                 So go ahead, Mr. Atkinson.

8                 MR. ATKINSON:    Thank you, Your Honor.      The

9    United States --

10                THE COURT:   Oh, wait.    I think we need to swear

11   the witness.

12                MR. ATKINSON:    I was going to call the witness.

13                THE COURT:   Well, you can call the witness

14   first.

15                MR. ATKINSON:    The United States at this time

16   calls Ann Mayo Graf.

17                THE CLERK:   Please raise your right hand.

18   Thereupon,

19                         ANN MAYO GRAF,

20   Having been called as a witness on behalf of the

21   government and having been first duly sworn by the Deputy

22   Clerk, was examined and testified as follows:

23                THE CLERK:   Please speak into the microphone.

24   State your first and last name for the record and spell

25   your name.




                                                                     28
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 29 of 159

1                THE WITNESS:    My name is Ann Mayo Graf.       A-N-N.

2    M-A-Y-O.    G-R-A-F.

3                MR. ATKINSON:     May I proceed, Your Honor?

4                THE COURT:    Yes.   Go ahead.

5                             DIRECT EXAMINATION

6                BY MR. ATKINSON:

7          Q     Good morning, Ms. Graf.      Would you mind telling

8    the jury how old you are?

9          A     My age is 82 as of June 30th.

10         Q     Ms. Graf, where do you live?

11         A     I live in Annapolis, Maryland.

12         Q     When did you first move to Annapolis?

13         A     1981.

14         Q     Have you lived anywhere besides Annapolis since

15   1981?

16         A     Yes.    I moved to France for 28 years.

17         Q     What was your profession in France?

18         A     Well, I'm a song writer, a musician and I do

19   that wherever I am.

20         Q     In late 2015, did you move back from France to

21   Annapolis?

22         A     My husband died and I moved back here.

23         Q     Who do you live with now?

24         A     In Annapolis, Maryland.

25         Q     And who do you live with?




                                                                     29
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 30 of 159

1          A     I live with my daughter and many people that

2    were helping.

3          Q     Ms. Graf, a few years ago, did you start

4    investing in something called binary options?

5          A     I did.

6          Q     Did you consider yourself a sophisticated

7    investor?

8          A     Absolutely not.     I knew nothing.

9          Q     Did you ever invest with a company that you knew

10   as Binary Book?

11         A     I remember doing that.

12         Q     Approximately, how much do you remember in total

13   investing with Binary Book?

14         A     I believe I invested around $35,000.

15         Q     How much profit did you make investing with

16   Binary Book?

17         A     I made nothing.

18         Q     How much of your investment from Binary Book did

19   you get back?

20         A     I got back nothing.      No.   Excuse me.    At the

21   beginning, I think I got back a total of $5,000 using

22   withdrawal.

23         Q     So in total, you lost $30,000 with Binary Book?

24         A     Yes.   There was more.     I kind of discounted

25   because it was made by having -- what's the word -- the




                                                                       30
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 31 of 159

1    bonuses.    It was made by bonuses, which is --

2          Q     We'll come to that.

3          A     Okay.

4          Q     But of your $35,000 investment, you --

5          A     I think it would be 55,000 if I added --

6          Q     But you invested $35,000 and you got about

7    $5,000 back?

8          A     Right.    That is right.

9          Q     Separate from Binary Book, did you invest with a

10   company you knew as Big Option?

11         A     Yes, I did.

12         Q     Approximately, how much money did you invest

13   with Big Option?

14         A     49,000 I believe.

15         Q     How much profit did you make investing with Big

16   Option?

17         A     Well, you know, I had made a lot of money, but I

18   never got it back.

19         Q     Of your initial investment with Big Option of

20   $49,000 --

21         A     49,000.

22         Q     -- how much did you get back?

23         A     Nothing.    No.   I can't remember for sure if I in

24   the beginning got a little back.

25         Q     Did you get all $49,000 back?




                                                                     31
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 32 of 159

1          A     No.    No I didn't.

2          Q     Ms. Graf, there's a binder in front of you.             A

3    binder right in front of you.        Could you open that and go

4    to Tab 2, please?

5          A     This?

6          Q     Yes.

7          A     Yes.

8                MR. ATKINSON:     And if we could publish Exhibit

9    100 for the jury, which is already in evidence?           Ms. Graf,

10   if it's easier, there's a screen to your left, you can

11   always look at that.

12               THE WITNESS:    I see.    I don't hear you as well

13   as I wish I did.

14               MR. ATKINSON:     I'm sorry.    I will try to lean

15   into the microphone.      Is that better?

16               THE WITNESS:    Wonderful.

17               BY MR. ATKINSON:

18         Q     Okay.   Ms. Graf, do you see an email from Emily

19   Laski?

20         A     Yes, I do.

21         Q     And who is this email sent to?

22         A     It's sent to me.

23         Q     Before we go on, do you recognize the photo

24   that's in --

25         A     Yes.    That is my photo.




                                                                     32
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 33 of 159

1          Q     Ms. Laski wrote, "hello, Ann, after we spoke

2    yesterday, I called my mom because I knew that I

3    remembered you from someplace and then I went on YouTube

4    and then I remembered who you are.         I knew you for many

5    years and I cannot believe that you are my client and I

6    hope that we can also be friends."         And then later,

7    Ms. Laski wrote in all capitals, "I want you to know that

8    I will assist you like I would assist my mom."           Do you see

9    those words?

10         A     I see that.

11         Q     Do you have a vague recollection of talking to

12   Ms. Laski?

13         A     I do have a vague recollection.

14         Q     Do you remember speaking with anybody else from

15   Binary Book?

16         A     I do.   I spoke with many people.       I don't know I

17   remember their names.

18         Q     How about the name, Casey Williams?        Do you --

19         A     Oh, yes.    He was my broker.

20         Q     Ms. Graf, if you could turn to Tab 5, please, of

21   your binder?     That's Exhibit 61.

22         A     Yes.

23               MR. ATKINSON:     Your Honor, at this time the

24   government would offer Exhibit 61 only for non-hearsay

25   purposes, of the effect on Ms. Graf.




                                                                     33
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 34 of 159

1                THE COURT:    Okay.   Any issues with that?

2                MR. POLLACK:    No objection.

3                THE COURT:    Exhibit 61 is in evidence.       I will

4    instruct the jury that you may consider it only for its

5    effect on Ms. Graf.       Not for the truth of the statements

6    in Exhibit 61.

7                MR. ATKINSON:     And if we could publish to the

8    jury, please, Exhibit 61?

9                BY MR. ATKINSON:

10         Q     Ms. Graf, do you see the name, Casey Williams,

11   at the top?

12         A     Yes, I do.

13         Q     And do you see the email address starting with

14   Apple and ending with Icloud.com?

15         A     Yes.

16         Q     Do you recognize that email?

17         A     That is my email.

18         Q     So did you ever speak with Mr. Williams over the

19   phone?

20         A     Many times.

21         Q     Do you remember investing in Binary Book when

22   Mr. Williams was your broker?

23         A     I do.

24         Q     So when Mr. Williams -- when you agreed to

25   invest with Mr. Williams as your broker, who was going to




                                                                     34
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 35 of 159

1    do the trading?     You or Mr. Williams?

2           A    Mr. Casey Williams would be doing it.

3           Q    Why did you want him making the decisions?

4           A    He was given to me as my broker and I found him

5    very likeable.

6           Q    Who did you think knew more about investing?

7    You or Mr. Williams?

8           A    Oh, Mr. Williams.     Definitely.

9           Q    Did you think Mr. Williams had training to

10   invest?

11          A    I believed he did.

12          Q    Did your belief that Mr. Williams was a

13   professional broker influence your decision to invest with

14   him?

15          A    It made me very comfortable to know that.

16          Q    How much did you trust Mr. Williams?

17          A    Well, I wouldn't -- I believed I trusted him.            I

18   didn't think that there was a halfway trust.

19          Q    Ms. Graf, did anyone from Binary Book tell you

20   that 95% of binary options investors lost money?

21          A    No, they didn't.

22          Q    If someone had -- if someone from Binary Book

23   had told you that 95% of binary options investors lost

24   money, would you have invested?

25          A    No.




                                                                     35
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 36 of 159

1          Q     Why not?

2          A     I don't like losing anything, especially money.

3          Q     When you invested with Binary Book, when did you

4    believe you were going to be able to withdraw your money?

5          A     I thought it would be when I chose.

6          Q     Was it important to you to be able to withdraw

7    your money when you wanted?

8          A     Yes, it was.

9          Q     Why is that?

10         A     I thought that was my prerogative.        It was my

11   money.

12         Q     Ms. Graf, earlier you talked about your

13   investments with Big Option.       Do you remember investing

14   with a Big Options employee named Joshua Anderson?

15         A     I do.

16         Q     Do you remember investing when Joshua Anderson

17   was your broker?

18         A     Yes, I do.

19         Q     How did you communicate with Mr. Anderson?

20         A     By telephone.

21         Q     How many times do you think you spoke with him?

22         A     Well, it could have been 85 or 95 times.

23         Q     Was it frequently?

24         A     Very frequently.

25         Q     When you invested with Big Option, who did you




                                                                     36
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 37 of 159

1    think was going to be making the trades?          You or

2    Mr. Anderson?

3          A     Mr. Anderson.

4          Q     Why did you want Mr. Anderson doing the trading?

5          A     Because I did not know how to trade.

6          Q     Did you think Mr. Anderson had some professional

7    experience that would allow him to trade?

8          A     Yes, I did.

9          Q     Did that belief influence your decision to

10   invest with Mr. Anderson?

11         A     It made me very comfortable.

12         Q     When you invested with Big Option, did anyone

13   from Big Option ever tell you that 95% of binary options

14   investors lost money?

15         A     No.

16         Q     If someone from Big Option had told you that,

17   would you have invested?

18         A     Never.

19         Q     Why not?

20         A     Well, I don't want to lose money.

21         Q     When did you think you would be able to withdraw

22   your money when you invested with Big Option?

23         A     I thought again when I chose to.

24         Q     Was it important for you to be able to withdraw

25   your money from Big Option?




                                                                     37
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 38 of 159

1          A     Yes, it was.

2          Q     Why?

3          A     The reason I traded was to make money and I

4    wanted to make money because I needed it and so I thought

5    I should be able to do the withdrawal when I needed it.

6          Q     Ms. Graf, when you invested with Binary Book and

7    Big Option, did they send you forms for you to fill out?

8          A     I did.   I filled out forms every time I wired my

9    money to them to trade.

10         Q     Could you turn to Tab 10, please?

11               MR. ATKINSON:     And, Your Honor, at this time the

12   government offers Exhibit 3 for non-hearsay purposes of

13   its effect on Ms. Graf and the fact of a wire.

14               THE COURT:    Okay.   Exhibit 3 is in evidence for

15   the same purposes, not for the truth of the statements in

16   it, but for its effect on Ms. Graf.

17               MR. ATKINSON:     And, Your Honor, also the fact of

18   a wire.

19               THE COURT:    And the fact that --

20               MR. POLLACK:    Objection.     That would be for the

21   truth.

22               MR. ATKINSON:     Not the content, judge.      But the

23   fact of the email being sent on that date.

24               THE COURT:    Can you approach for a second?

25               (Bench conference:)




                                                                     38
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 39 of 159

1                THE COURT:    So is this a charged wire?

2                MR. ATKINSON:     It is.   It is Count Three.

3                THE COURT:    Okay.   So the -- what is the hearsay

4    statement in the fact that she received this wire from

5    Binary Book and that -- I mean why is that not admissible?

6                MR. POLLACK:    He can ask whether you received an

7    email from Binary Book.       That's different from admitting

8    the document into evidence.

9                THE COURT:    Well, so you're saying that this is

10   a -- an out-of-court statement.        Like who is making this

11   out-of-court statement, the fact that it was sent?

12               MR. POLLACK:    The Binary Book Compliance

13   Department, whoever that is.       I mean Mr. Atkinson wants to

14   argue that from looking at the document, we can tell that

15   a wire was sent.     So he is saying that there is some

16   affirmative fact that the document itself proves.

17               THE COURT:    Okay.   I'm going to overrule the

18   objection.    But I'm going to clarify that the -- it's

19   offered for the effect on Ms. Graf and for the fact that

20   she received this email.       I don't think that's a

21   testimonial statement -- it's not a statement by anybody.

22   It's just the fact that she received it.          She was

23   obviously on the receiving end.        So she can testify that

24   she received it.

25               Now the content obviously is there for them to




                                                                     39
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 40 of 159

1    judge whether it's related to this alleged scheme.           But

2    again not because anything in there is true.          In fact my

3    impression is she would think some of the things are not

4    true, but just to show that it's relevant to this

5    situation.    So I think it's admissible for that purpose,

6    not a hearsay statement.

7                MR. POLLACK:    I object to telling the jury that

8    it's admissible for the purpose of showing that she

9    received the email.      Her testimony is what will establish

10   that she received the email, not this document.

11               MR. ATKINSON:     No, Your Honor.     The email --

12               THE COURT:    Well, I think it's both.       Again

13   unless there is some authentication issue, it's not a

14   hearsay statement to say that she received an email.             The

15   content would be and it's relevant to the count and it's

16   also -- so anything else you want to add on that?

17               MR. POLLACK:    No.   I maintain the objection.

18   Thank you.

19               THE COURT:    Okay.   Thank you.

20               (In open court:)

21               THE COURT:    Okay.   So Exhibit 3, as I said, is

22   in evidence.     Not for the truth of the statements in it,

23   but you may consider it for its effect on Ms. Graf and

24   for -- to the extent you find it to be the case for the

25   fact that she received this email.




                                                                      40
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 41 of 159

1                MR. ATKINSON:     And, Your Honor, just for the

2    record, I apologize.      There's an attachment that we've

3    identified as 3.1.      The government would offer 3.1 for the

4    same purposes.     It's in -- it's after the green sheet in

5    Tab 10.

6                THE COURT:    This was attached to the email?

7                MR. ATKINSON:     Yes.   You can see the word

8    "attachments" at the top of Exhibit 3.

9                THE COURT:    Okay.   So Exhibit 3.1 is admitted

10   for the same purposes.      But not for the truth of the

11   information in the form.       Go ahead.

12               MR. ATKINSON:     And if we can publish Exhibit 3,

13   please.    And if we could zoom in on the top?

14               BY MR. ATKINSON:

15         Q     Ms. Graf, do you see in the recipient line, the

16   "to" line your email address?        If you look at the "to"

17   address, do you see Apple or an email address that starts

18   with Apple and ends at Icloud.com?

19         A     That's my email address.

20         Q     And do you see the email was sent on June 15,

21   2016?

22               MR. ATKINSON:     If we can highlight the date,

23   please?

24               THE WITNESS:    Yes, I do.

25




                                                                     41
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 42 of 159

1                BY MR. ATKINSON:

2          Q     And do you see that the email was sent from

3    Compliance@BinaryBook.com?

4          A     Yes.

5          Q     And there's an attachment,

6    Ann_Mayo_Graf_-_984937.pdf?

7          A     I see it.

8                MR. ATKINSON:     Could we go to 3.1, please?

9                BY MR. ATKINSON:

10         Q     Ms. Graf, do you see in Exhibit 3.1 something

11   called -- a document called Binary Book Deposit

12   Confirmation form?

13         A     Yes.

14         Q     Do you recognize this kind of document?

15         A     I do.

16         Q     When you received -- and you see that the --

17   there's a Transaction Date column in the chart that says

18   15-6 --

19         A     Yes.

20         Q     And then the transaction amount is 15,000 U.S.

21   dollars?

22         A     15,000.   Yes.

23         Q     And there's also a -- the last four digits of a

24   credit card number.      Do you see those?

25         A     Yes.




                                                                     42
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 43 of 159

1          Q     When you received this form, this type of form,

2    what would you do?

3          A     I would sign it and date it and give my passport

4    number and, you know, and send it back to them.

5          Q     And did this authorize Binary Book to take money

6    to invest?

7          A     This authorized my giving my money to them,

8    depositing it.

9                MR. ATKINSON:     If we could go to --

10               BY MR. ATKINSON:

11         Q     Before we move on to the next exhibit, Ms. Graf,

12   you've testified about the amounts of money that you

13   invested with both Binary Book and Big Option.           Do you

14   remember that?     The total amounts were about $35,000 and

15   $45,000?

16         A     Yes.   I remember.

17         Q     Did you give that money all at once or was it in

18   different stages at different times?

19         A     I gave it as it appears in these documents.

20         Q     So not all at once though?

21         A     No, no.   Never all at once.

22         Q     Could you look at Tab 12 of your binder, please?

23               MR. ATKINSON:     And at this time the government

24   offers Exhibit 710, Your Honor, pursuant to our earlier

25   discussion?




                                                                       43
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 44 of 159

1                THE COURT:    Okay.    Exhibit 710 is in evidence.

2                MR. ATKINSON:     And if we could pull up Exhibit

3    710 in the native, please?        And if we could scroll down to

4    the image at the bottom?

5                BY MR. ATKINSON:

6          Q     Ms. Graf, do you see in this email there's a

7    image?

8          A     Yes.

9                MR. ATKINSON:     Okay.   And why don't we -- if we

10   could go out and -- I think we've already pulled that

11   image out so we can zoom in on it.

12               THE WITNESS:    Well -- oh, good.

13               MR. ATKINSON:     Technology these days.      Right,

14   Ms. Graf?

15               BY MR. ATKINSON:

16         Q     If you could take a look at the top --

17               MR. ATKINSON:     If I could mark or have the

18   ability to mark the page?

19               (Pause.)

20               MR. ATKINSON:     Well, if I could ask the deputy?

21   Is there a way I can have the touch screen activated?

22   Wonderful.    Thank you.

23               BY MR. ATKINSON:

24         Q     Ms. Graf, do you see where I've drawn a little

25   line at the top of the page?




                                                                     44
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 45 of 159

1          A     Yes.

2          Q     Do you see your name there?

3          A     I do.

4          Q     And do you see the address --

5          A     Where I live in Annapolis, Maryland.

6          Q     Do you see the amount for that wire?

7          A     Yes, I do.    20,000.

8          Q     And that's U.S. dollars?

9          A     U.S. dollars.

10         Q     And there's a section at the very bottom that

11   talks about the financial center.        Do you see that where

12   I've drawn the arrow?

13         A     Yes.

14         Q     Do you see what I've underlined there?         Does it

15   look like it says Annapolis Mall?

16         A     Well, I can't really see it.       But I believe

17   that's where Bank of America has their --

18         Q     Do you use the branch at Annapolis Mall --

19         A     I do.

20         Q     -- for the record?

21         A     Yes.

22         Q     Were you asked to send Binary Book and Big

23   Option photos of your bank wire transfers or its receipts

24   like this when you invested with them?

25         A     Um --




                                                                     45
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 46 of 159

1           Q    If you don't remember, that's okay.

2           A    Well, I believe this was sent to me.         Well, no.

3    I kept a copy of it.

4           Q    I understand.

5           A    And it was sent to Prague.

6           Q    And that's -- you are saying it's sent to Prague

7    because you noticed the bank here is Prague?

8           A    Yeah, I do.

9           Q    Do you remember sending money to a Prague bank?

10          A    I do.

11               MR. ATKINSON:     We can take that down.      Thank

12   you.   And if we can go back to the sanction?

13               BY MR. ATKINSON:

14          Q    Ms. Graf, at some point in the summer of 2016,

15   did you start to try to withdraw your money from your

16   accounts?

17          A    Yes.

18          Q    What happened when you tried?

19          A    They were all just not approved.

20          Q    How hard did you try to withdraw your money?

21          A    Over and over and over.      To seven, eight, nine a

22   year -- for a year.

23          Q    Did you start writing to Binary Book about

24   the --

25          A    I did.   I was frustrated and angry.




                                                                       46
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 47 of 159

1          Q     Sitting here today, do you remember exactly what

2    you wrote?

3          A     Not word for word.

4          Q     In your writings, did you document what

5    happened?

6          A     I did.

7          Q     Ms. Graf, if you could turn to Tab 15?

8                MR. ATKINSON:     And if we could publish for the

9    witness only?

10               THE WITNESS:    Did you say 18?

11               MR. ATKINSON:     I'm sorry.    I said 15.    1-5.      And

12   this is Exhibit 70.

13               And if we could publish for Ms. Graf only

14   Exhibit 70?       And if we could actually zoom out and zoom in

15   on the section that says Ann Mayo Graf?

16               BY MR. ATKINSON:

17         Q     Ms. Graf --

18         A     Yes.

19         Q     -- if you could put the document down and just

20   right now just look at me?       And does looking at that

21   document refresh your recollection about what you exactly

22   wrote?    You can't look at the document, Ms. Graf.         You

23   have to see if you can do it on your own.

24         A     No.    I mean yes.   I realize I was so angry and I

25   had to write many letters like this.         So I can't say




                                                                       47
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 48 of 159

1    exactly what is there.

2                MR. ATKINSON:     Your Honor, at this time the

3    government would ask that portions of Ms. Graf's letter in

4    Exhibit 70 be read into the record pursuant to 803(5).

5                MR. POLLACK:    Objection.     In addition to what we

6    have previously discussed, I don't think the proper

7    foundation has been laid for admission under that

8    exception.

9                THE COURT:    Well, I'm going to overrule the

10   objection on the substance.       I do think I'm going to

11   sustain the objection on the foundation in terms of seeing

12   whether she needs to do that.

13               BY MR. ATKINSON:

14         Q     Ms. Graf, could you put the document down right

15   now --

16         A     Oh, yes.

17         Q     -- and just look at the jury?

18         A     Hello, jury.

19         Q     Okay.   Ms. Graf, do you remember what you wrote

20   on August 13, 2016 without looking at the document?

21         A     You want me to make up something?

22         Q     No, I don't.    I want you to tell the truth

23   obviously.

24         A     Well, that's years ago.

25               MR. ATKINSON:     Your Honor, at this point the




                                                                     48
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 49 of 159

1    government offers Ms. Graf's statements pursuant to

2    803(5).

3                MR. POLLACK:    Same objection.

4                THE COURT:    Have you given her an opportunity to

5    review the document and --

6                MR. ATKINSON:     Yes.

7                BY MR. ATKINSON:

8          Q     Ms. Graf, have you been shown these documents

9    before?

10         A     I have.   I've been, yes, reviewing them.        There

11   are many letters I've written.

12         Q     Does it -- you know, having the chance to review

13   them, have you been able to specifically recall what you

14   wrote on those days?

15         A     That I've been trying to get my money back and

16   I've been refused and refused and told things that were

17   absolutely untrue and I've been lied to and spoken to many

18   people who tried to force me to do things that I know were

19   not right.

20         Q     Do you remember the specific types of things?

21         A     Well, they are right there in front of me and I

22   could read them and you'd all be very happy to hear it.

23               MR. ATKINSON:     Your Honor, at this point the

24   government offers Ms. Graf's statements pursuant to

25   803(5).




                                                                     49
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 50 of 159

1                THE COURT:    Okay.   I'm going to overrule the

2    objection and allow some limited reading of her prior

3    statements under Rule 803(5).

4                BY MR. ATKINSON:

5          Q     Ms. Graf, if you look at the screen, we'll ask

6    you to read some excerpts.

7                MR. POLLACK:    Before we read excerpts, can we

8    establish who the communication is with though?

9                THE COURT:    Go ahead and do that.

10               BY MR. ATKINSON:

11         Q     Ms. Graf --

12         A     Yes.

13         Q     -- just looking at the document, on August 13,

14   2016, did you write to the Binary Book --

15         A     I did.

16         Q     And you wrote through the -- through a I guess a

17   chat channel?      Or I'll rephrase.    Did you send something

18   to Binary Book on its website?

19         A     Yes.    I sent it every possible way.

20         Q     Could you read -- if you look at the screen --

21               MR. ATKINSON:     Could we highlight the section at

22   the bottom that starts with --

23               THE WITNESS:    It's easier to read from this.

24               BY MR. ATKINSON:

25         Q     Okay.    I'm sorry, Ms. Graf.




                                                                     50
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 51 of 159

1           A     That's all right.

2           Q     Do you see the sentence that says I had a

3    conversation?

4           A     Yes, I do.

5           Q     Could you read that and I'll tell you when to

6    stop?      Could you start reading that?

7           A     Yes, I will.      "I had a conversation with Alan or

8    Alan Ross yesterday.       He talked at me as opposed to to me

9    for half an hour telling me my money had been frozen

10   because I had to trade more to finish paying off contracts

11   purchased before.       I never had heard one word about such

12   purchases being made at the time he talks about, frankly.

13   I had trouble believing it.         I see every effort calculated

14   to prevent me from recovering my money."

15          Q     Okay.    Ms. --

16          A     "I have talked with many different people here,

17   some polite, some who showed a very nasty temper."

18          Q     Okay.    Ms. Graf, if we could stop there?      Thank

19   you.    So that was in August of 2016.       After you wrote this

20   complaint, did you get your money back?         Did you get your

21   money back in August of 2016?

22          A     Never.

23          Q     If you could turn to Tab 17 in your binder?

24   This is Exhibit 72.       Do you see a document from

25   November 28, 2016?




                                                                     51
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 52 of 159

1          A     I do.

2          Q     Do you recognize this is a document you sent to

3    or, I'm sorry, a message you sent to Binary Book?

4          A     I do.

5          Q     Ms. Graf, if I could ask you to put the book

6    down?

7          A     Oh, yes.    I'm so sorry.

8          Q     No.   That's okay.

9          A     I just don't see unless I push it --

10         Q     Understood.    Without looking at the -- you've

11   had a chance to review this document before you testified?

12         A     I did.    I did.

13         Q     Does it -- having had a chance to review the

14   document, could you specifically recall what you wrote on

15   November 28, 2016?

16         A     Specifically, no.      I see I had some swear words.

17         Q     Well, that's looking at the document.

18               MR. ATKINSON:      But at this point, Your Honor, we

19   would offer the message from Ms. Graf on November 28, 2016

20   to be read into the record pursuant to 803(5).

21               MR. POLLACK:    Same objection, Your Honor.

22               THE COURT:    I think we need more foundation

23   under the rule.      So I'm going to sustain.

24               BY MR. ATKINSON:

25         Q     Ms. Graf, looking at the document in front of




                                                                     52
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 53 of 159

1    you, Exhibit 72, in late November of 2016, did you make a

2    complaint to Binary Book to get your money back?

3          A     Yes, I do.

4          Q     Do you remember writing to Binary Book about --

5          A     Oh, yes.

6          Q     Does this document, Exhibit 72, appear to be --

7    do you recognize this as one of your complaints?

8          A     Yes, it is.

9          Q     Looking at the document, does it jog in your

10   memory specifically what you were complaining about in

11   late November?

12         A     Yes.    Their behavior.    It's about that.

13         Q     Generally about their behavior.        Do you remember

14   what specifically you were complaining about?

15         A     They're treating my money like they own it.

16         Q     Do you remember specifically writing without

17   looking at the document?

18         A     I do.

19         Q     Do you remember writing "my money is not your

20   money"?

21         A     That's it.    I did write that.     My money is not

22   your money.

23               MR. ATKINSON:     Your Honor, at this point we will

24   move on to -- and we will withdraw our offer under 803(5)

25   of Exhibit 70.




                                                                     53
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 54 of 159

1                MR. POLLACK:    Can we just establish that what

2    Mr. Atkinson just read that's not in evidence who that

3    communication was with?

4                THE COURT:    Well, I mean he can -- I'm not going

5    to require him to say that.       It's up to him if he wants to

6    go further.

7                MR. ATKINSON:     Happy to, judge.

8                BY MR. ATKINSON:

9          Q     Ms. Graf, did you write that to

10   support@BinaryBook.com?       Did you make that complaint to

11   the general complaint line?

12         A     Let's see.    Support.    I wrote it to

13   support@BinaryBook.

14         Q     Ms. Graf, if you could move to Tab 19 in your

15   binder and look at Exhibit 74?

16         A     19.

17         Q     And Ms. Graf, I'm not going to ask you about the

18   specific document.      But sometime in 2017, do you remember

19   being told a bonus had been placed in your account?

20         A     Yes, I do.

21         Q     Had you ever authorized a bonus to be placed in

22   your account?

23         A     Never.

24         Q     Had you heard about bonuses before you invested?

25         A     Yes, I had.




                                                                     54
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 55 of 159

1           Q    What had you heard about bonuses?

2           A    Well, I learned when you took a bonus, you had

3    to trade maybe 150 times more before you could ever get

4    your money out.

5           Q    Did you want a bonus?

6           A    No.    I learned almost -- first thing, you never

7    accept a bonus unless you understand fully a good reason

8    why.

9           Q    When you heard that a bonus had been placed on

10   your account, did you complain?

11          A    I said I had never authorized it.

12          Q    If you could look at Tab 707 -- I'm sorry --

13   Exhibit 707?      That's Tab 20 in your binder.

14          A    Yes.

15          Q    Have you had a chance to review this document

16   before you testified today?

17          A    I did.

18          Q    Is this an email you wrote to the Binary Book

19   Compliance Department?

20          A    Yes.

21          Q    So, Ms. Graf, I'm going to ask you to put the

22   binder down.      Without looking at the document, do you

23   specifically remember what you were complaining about.              No

24   peeking, Ms. Graf.

25          A    Don't look.    It's -- yes, I do.      I'm complaining




                                                                     55
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 56 of 159

1    because I've been seven or eight months trying to get my

2    money and I haven't yet done it and I'm trying to be

3    polite, but I'm furious.

4          Q     What did you tell the Binary Book Compliance

5    Department about the bonus?

6          A     That I never authorized it and they are using it

7    just to have a reason not to give me my money.           They made

8    it up.

9          Q     So that was in April of 2017.       In April 2017,

10   did you get your money back?

11         A     No.

12         Q     If you could turn to Tab 21, Exhibit 708?          In

13   May, in late May of 2017, did you again make a complaint

14   to the Binary Book and this time to the Binary Book

15   Finance Department?

16         A     I did this.    Um-hum.

17         Q     Did you in May of 2017 complain about the bonus?

18         A     Yes.   I did many times.

19         Q     Did you complain about the fact you couldn't get

20   your money back?

21         A     Yes, I did.

22         Q     Did you get your money back?

23         A     No.

24               MR. ATKINSON:     Pass the witness.

25               MR. POLLACK:    Ms. Graf, I don't have any




                                                                     56
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 57 of 159

1    questions.    Thank you for coming in.

2                THE WITNESS:    Thank you very much.

3                MR. POLLACK:    You're welcome.

4                THE COURT:    Thank you.    Okay.   Thank you very

5    much, Ms. Graf.     We appreciate you coming to testify.

6                THE WITNESS:    Thank you very much.

7                THE COURT:    You may go now.     Thank you.    Who is

8    next?

9                MR. POLLACK:    Your Honor, I think next we're

10   going to return to Agent Fine.

11               THE COURT:    Right.   Of course.     And that's

12   cross-examination still or?

13               MR. POLLACK:    Yes, Your Honor.

14               THE COURT:    Okay.    Special Agent Fine, you can

15   return to the stand.

16               THE WITNESS:    Thank you.

17               THE COURT:    And, of course, you're still under

18   oath.     Do you understand?

19               THE WITNESS:    I understand.

20               MR. POLLACK:    If I could have the courtroom

21   deputy turn it back so we can use the screen with the

22   jury?     Thank you so much.

23                     CONTINUED CROSS-EXAMINATION

24               BY MR. POLLACK:

25         Q     Agent Fine --




                                                                     57
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 58 of 159

1                MR. POLLACK:    If you can put up, Brian, Exhibit

2    27?   Can you do 27 and 27.1 side by side?

3                BY MR. POLLACK:

4          Q     Agent Fine, we talked about this yesterday.

5    This was a in February an email that was sent to Ms. Green

6    on February 25th.     Do you recall that?

7          A     Yes.

8          Q     And it looks like at the top, it says

9    February 25, 2016 at 16:13 p.m.        Do you see that?

10         A     I see that.

11         Q     And attached is this binary options call script?

12         A     I see that.

13         Q     And if you look at 27.1, about three quarters of

14   the way down the page in that call script, there's a

15   statement that says "Today, I manage around 80 clients"

16   and the part that I want to focus on is "generating a

17   profit of between 15 and 25% on a monthly basis."           Do you

18   recall that?

19         A     I see it there.

20               MR. POLLACK:    And then if we can do the same

21   thing with 36 and 36.1?

22               BY MR. POLLACK:

23         Q     This is -- 36 is an email to Ms. Elbaz in August

24   of 2016.    So about six months later.       Correct?

25         A     That is correct.




                                                                     58
                         DIRECT EXAMINATION OF GRAF
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 59 of 159

1          Q     And attached to this document -- attached to

2    this email is a document that at the top says "What is

3    binary?"    Correct?

4          A     Yes.

5          Q     And if -- well, let me go back.        Both in 27 and

6    in 36, there's no response from Ms. Elbaz indicating

7    whether or not she has even opened the attachments.

8    Correct?

9          A     In those specific exhibits?

10         Q     Yes.

11         A     No.

12         Q     Those are the ones we're talking about.

13         A     Okay.

14         Q     But if she had opened 36.1 and if she had read

15   all the way to page 26 -- oh, I'm sorry -- all the way to

16   page 27 --

17               MR. POLLACK:    Can you go ahead and put up page

18   27 at the very top there?

19               BY MR. POLLACK:

20         Q     -- she would have seen a line that is similar

21   maybe even identical to the one we just looked at about

22   clients generating a profit of 15 to 25% on a monthly

23   basis.    Correct?

24         A     That's what it says.

25         Q     But we listened yesterday to the entirety of the




                                                                     59
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 60 of 159

1    recording of the phone call that Ms. Elbaz had with a

2    client, Mr. Christianson.       Correct?

3          A     Yes.

4          Q     And nowhere in that call does Ms. Elbaz say that

5    she -- her clients generate a profit of 15 to 25% on a

6    monthly basis.     Correct?

7          A     Not those specific words.

8          Q     So you would agree with me, would you not, that

9    one person at Yukom who was not following these scripts

10   was Ms. Elbaz?

11         A     I would not agree with that.

12               MR. POLLACK:    You can go ahead and take those

13   down.     Why don't you put up 51.1-S?      You're not going to

14   put up 51.1-S?     You're just refusing?      Oh, it's not in

15   evidence.     That's what you're telling me.       No, it is in

16   evidence.     Does the government agree 51. -- 51.1-S is in

17   evidence?     I think there's an agreement that it is in

18   evidence.

19               BY MR. POLLACK:

20         Q     Do you remember this was a recording of a call

21   between Ms. Elbaz and somebody named Regaim?

22         A     Yes.

23         Q     And do you recall that in this conversation, Ms.

24   Elbaz said that she had made about two million shekels

25   gross.     Correct?




                                                                     60
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 61 of 159

1          A     I do.

2          Q     And that was over a three-year period?

3          A     I don't recall.

4          Q     Okay.

5                MR. POLLACK:    Can you go, Brian, to page 2 at

6    the one minute and 53-second mark?

7                BY MR. POLLACK:

8          Q     "I actually made during those three years, let's

9    say that the gross, I made perhaps two million shekels

10   gross.    50% of this is a net of approximately one million

11   shekels."    Do you see that, Agent Fine?

12         A     I see that.

13         Q     Do you now recall that she said that she had

14   made about two million shekels gross for a three-year

15   period?

16         A     Yes.

17         Q     And you testified that two million shekels is

18   approximately 500,000 U.S. dollars?

19         A     To the best of my knowledge.

20         Q     And so if you make $500,000 over three years,

21   that works out to about $167,000 a year?

22         A     Yes.

23         Q     And that's gross.     She says 50% of this is net.

24   Are you familiar that in Israel, the tax rate is

25   approximately 50%?




                                                                     61
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 62 of 159

1          A     I don't know.

2          Q     In any event, 50% of 167,000 would be

3    $83,000 approximately?

4          A     Approximately.

5                MR. POLLACK:    You can take that down, Brian.

6                BY MR. POLLACK:

7          Q     Another document that Mr. Van Dyck showed to you

8    was 35-T.    And this is an email from Ms. Elbaz to Jay C.

9    and Yossi Herzog, correct, or copying Yossi Herzog?

10         A     Correct.

11         Q     And the subject is Online Articles?

12         A     Correct.

13         Q     And then in the email itself, she gives links to

14   four different articles?

15         A     Yes.

16         Q     And the articles have some really inflammatory

17   titles.    Disgusting, ruinous, things like that.         Amoral.

18   Do you see those words in the titles?

19         A     I see the words.     I'm not adopting inflammatory.

20   But I see those words.

21         Q     Would you agree with me it's pretty strong

22   language?

23         A     I agree those words are there.

24         Q     Okay.   And you, of course, looked at the actual

25   articles.    Correct?




                                                                     62
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 63 of 159

1          A     I don't know.

2          Q     You don't know whether you even bothered to read

3    the articles?

4          A     I know there were a lot of these going around.

5    I believe I read all of them.        But I don't know that I've

6    read all of these specifically.

7                MR. POLLACK:    I'm going to hand up with the

8    Court's permission what I've marked for identification as

9    RRR, SSS, TTT and QQQ just to see if they refresh the

10   agent's recollection.

11               THE COURT:    Okay.

12               BY MR. POLLACK:

13         Q     Take as much time as you need, Agent Fine.          My

14   next question is simply going to be if that refreshes your

15   recollection about whether or not you even bothered to

16   read the articles that are referenced in this document

17   that you showed to the jury.

18               (Pause.)

19         A     For one of them, it refreshes my recollection.

20         Q     So let me make sure I understand that.         One of

21   the articles, you now recall that you did read one of

22   these four articles?

23         A     So I may have read all four.       This refreshes my

24   recollection that I definitely read one of them.

25         Q     Okay.   Which one is that?      Just by title




                                                                     63
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 64 of 159

1    referring to the email.

2          A     On the email -- can you make that a little

3    bigger?    So the second one.     The one that says The Wolves

4    of Tel Aviv Israel's Vast Amoral Binary Options Scam

5    Exposed.

6          Q     Okay.   So you recall that you read that one.

7    You may or may not have read the other three?

8          A     Correct.

9          Q     So for the one that you read, the second one,

10   the Wolves of Tel Aviv, you recall, do you not, that that

11   article is not about Ms. Elbaz.        Correct?

12         A     I don't recall.

13         Q     Do you recall that that article is not about

14   Binary Book?

15         A     I don't recall.

16         Q     Do you recall that it's not about Big Option?

17         A     I don't recall.

18         Q     Do you recall that it's not about Yukom?

19         A     No.

20         Q     Do you recall that it doesn't mention any of

21   those individuals or entities?

22         A     I mean it's going to -- I don't recall.

23         Q     Okay.   And since you don't even remember if you

24   read the other three, I take it that you don't recall that

25   none of these four articles are about any of those people




                                                                     64
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 65 of 159

1    or those companies?

2          A     I don't recall.

3                MR. POLLACK:    You can go ahead and take that

4    down, Brian.

5                BY MR. POLLACK:

6          Q     Do you remember yesterday immediately after

7    showing you the titles of those articles, Mr. Van Dyck

8    showed you a series of examples of the fact that Binary

9    Book brought in deposits within a few days of when those

10   articles were sent around?

11         A     I think all U.S. deposits.       Yes.

12         Q     For example, I think he showed you 451.

13               MR. POLLACK:    If we can cull that up?

14               BY MR. POLLACK:

15         Q     And so what this establishes is that Binary Book

16   didn't stop doing business simply because there were

17   newspaper articles that weren't about Binary Book at all?

18         A     I think it establishes that or I mean this one

19   specifically that 66,000 -- there's an email with the

20   66,000-dollar wire from the United States.

21         Q     Okay.   So they continued to do business -- they

22   were doing business at that point and had some U.S.

23   customers?

24         A     Yes.

25         Q     Even after there were articles in the newspaper




                                                                     65
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 66 of 159

1    that had nothing to do with them?

2          A     I don't know if those articles had anything to

3    do with them.

4          Q     And --

5                MR. POLLACK:    You can go ahead and take that

6    down.

7                BY MR. POLLACK:

8          Q     Also right after showing you the email about

9    those newspaper articles, Mr. Van Dyck showed you a

10   document that is Exhibit 535-T.

11               MR. POLLACK:    You can go ahead and cull that up.

12               BY MR. POLLACK:

13         Q     And this is the document at the top it's from

14   Jay C. to Ms. Elbaz.      Correct?

15         A     Yes.

16         Q     And there's a comment about "there will never be

17   a manager at your level or above; you are our partner."

18   Correct?

19         A     Yes.

20         Q     But this email is from March of 2015.         Correct?

21         A     That is correct.

22         Q     So you agree with me this has absolutely nothing

23   to do with newspaper articles from August of 2016 almost a

24   year and a half later?

25         A     No.    Just to be clear, I don't agree with you.




                                                                     66
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 67 of 159

1    That's how I was answering that.

2          Q     You believe that when Mr. C wrote something in

3    March of 2016, he was responding to articles that weren't

4    published until August of -- March of 2015, he was

5    responding to articles that weren't published until August

6    of 2016?

7          A     I maybe misheard your question before, but I

8    thought it was her -- does this email about -- that says

9    "there will never be a manager at your level or above; you

10   are our partner" have anything to do with an article that

11   was -- that I already said I don't remember what's in it.

12   So my answer was no, I don't agree with you.          I mean

13   because --

14         Q     Let's --

15         A     -- the article -- if I don't know what's in it,

16   it could be -- it could have this email right in the

17   article.    I don't know.     It could have anything in it.

18   Right?

19         Q     Okay.   Let's do it this way.      You agree that

20   none of those articles had been written yet as of March 6,

21   2015?

22         A     That is correct.

23         Q     Okay.   Let's go to 52-T-3.      And this is a What's

24   App chat between Ms. Elbaz and Mr. Herzog?

25         A     That is correct.




                                                                     67
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 68 of 159

1          Q     And this was shortly before Ms. Elbaz was

2    traveling to the United States.        Correct?

3          A     That is correct.

4          Q     And she says to Mr. Herzog, "Yossi, I am flying

5    to New York for a week; is there anything I should be

6    afraid of?"    And he says "I just came back a week ago from

7    ten days in the U.S.; go."       And she says "wonderful, this

8    is reassuring."     Correct?

9          A     Yes.

10         Q     By September of 2017, had a gentleman named

11   Austin Smith been either filing civil lawsuits or

12   threatening civil lawsuits against Yukom and its managers

13   as a way to make money?

14         A     I don't recall.

15         Q     Do you know from 535-T whether she was concerned

16   that if she went to the United States, somebody might try

17   to serve her with this civil lawsuit?

18         A     I don't know.

19         Q     When you arrested her and told her that she was

20   the subject of criminal charges, she was genuinely

21   surprised, was she not?

22         A     I don't know if I would say genuinely.

23         Q     Well, let's play a clip then from your interview

24   with her and that will be 107.1.

25               MR. POLLACK:    And do we have 1070?      Before we




                                                                     68
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 69 of 159

1    play it, I want to show this to --

2                (Counsel conferred.)

3                MR. VAN DYCK:     No objection.

4                THE COURT:    What is the number here?

5                MR. POLLACK:    We're going to play a clip from --

6    what is the government's exhibit number that is the

7    interview itself?

8                THE COURT:    I think it's 1. something, right,

9    or --

10               MS. COTTINGHAM:     Exhibit 1.

11               THE COURT:    Exhibit 1 and the excerpts have a --

12               MR. POLLACK:    Okay.

13               THE COURT:    -- decimal notation.

14               MR. POLLACK:    Okay.    So what I'm going to play I

15   have marked as Exhibit 1070.1.

16               THE COURT:    Okay.

17               MR. POLLACK:    And it is a clip from Exhibit 1

18   starting at the 40-second mark and going through the

19   one-minute and two-second mark.

20               THE COURT:    Okay.   Exhibit 1070.1 is in

21   evidence.

22               (Video played.)

23               BY MR. POLLACK:

24         Q     Agent Fine, you don't agree that she appears to

25   be surprised when you inform her that she's being charged




                                                                     69
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 70 of 159

1    with wire fraud?

2          A     I mean your question before was whether she was

3    genuinely surprised.      I think she acted surprised to hear

4    that there was a wire fraud.

5          Q     Ms. Elbaz even after you informed her that you

6    were charging her with a criminal offense and even after

7    she appeared surprised -- we can disagree about whether or

8    not it was genuine -- she did agree to speak with you.

9    Correct?

10         A     She agreed to speak with us.       Yes.

11         Q     And she agreed to do so without a lawyer.

12   Correct?

13         A     Correct.

14         Q     And she did so in English even though that's not

15   her native language.      Correct?

16         A     Correct.

17         Q     Now -- and how long did you say the interview

18   lasted?

19         A     It was about two hours.

20         Q     And you said on direct something to the effect

21   of that you didn't think that she had any trouble during

22   the interview in English.       Correct?

23         A     Correct.

24         Q     Do you recall before she agreed to speak with

25   you advising her of her rights?




                                                                     70
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 71 of 159

1          A     Yes.

2          Q     And do you recall that you had a form that

3    advised her of her rights in English and also a form that

4    advised her of her rights in Hebrew?

5          A     Yes.

6          Q     Do you recall that you had her sign the Hebrew

7    version because she seemed to have difficulty

8    understanding the English version?

9          A     I don't think that's what she said.

10         Q     Okay.

11               MR. POLLACK:    Can we play the clip from -- play

12   Clip 1.1?

13               (Video played.)

14               MR. VAN DYCK:     Your Honor, I'm not sure this is

15   in evidence.

16               THE COURT:    Okay.   Well, hold on.     We can take

17   it down for a second.

18               MR. POLLACK:    I thought this was your clip.           I

19   thought it was, but you correct me if I'm --

20               THE COURT:    Exhibit 1.1.

21               MR. VAN DYCK:     It's not in evidence.

22               THE COURT:    Okay.

23               MR. POLLACK:    Let me do it this way, Your Honor.

24               THE COURT:    Okay.

25               MR. POLLACK:    Can we play without the audio




                                                                     71
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 72 of 159

1    since this has the transcription, the subtitles?           Can we

2    play this clip just for Agent Fine without the audio?               I

3    don't know if this would be quicker.         Do we have a

4    transcript of this portion?       Like a paper copy?      You can

5    go ahead and keep playing it for the agent while we're --

6    maybe we'll get to it.

7                (Video played.)

8                THE WITNESS:    If I could just get the whole

9    transcript?    It would be helpful.

10               MR. POLLACK:    You can stop it there.

11               BY MR. POLLACK:

12         Q     Let me do it this way.      Agent Fine, do you

13   recall when you were talking to her about her rights, her

14   expressing some reservations because she was concerned

15   that doing the interview in English, things might be

16   misinterpreted, there might be a failure of understanding?

17         A     Can you back it up?

18         Q     Do you recall her saying that she didn't want to

19   get in trouble because if she said something in her

20   English, not Hebrew that there might be a

21   misunderstanding?     Did she convey that sentiment to you?

22         A     There's a portion where she said that.

23         Q     Okay.

24         A     Or something to that effect.

25         Q     And then when you actually gave her the form to




                                                                     72
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 73 of 159

1    sign, did you give her the one in Hebrew saying that you

2    thought that was the more appropriate one for her to sign?

3          A     I think I did.

4                MR. POLLACK:    You can go ahead and take that

5    down.     Let's go to Exhibit 511-T.

6                BY MR. POLLACK:

7          Q     And do you remember Mr. Van Dyck asking you

8    about this document?

9          A     Yes.

10               MR. POLLACK:    I'm sorry.     We need it on the

11   screen for the jury.

12               BY MR. POLLACK:

13         Q     Do you see under Ms. Green's email there --

14               MR. POLLACK:    No.   Go back out.

15               BY MR. POLLACK:

16         Q     Do you see under -- about three-quarters of the

17   way down, it says Big Option and then there's some

18   language underneath it?

19         A     Yes.

20         Q     Mr. Van Dyck didn't ask you any questions about

21   this, did he?

22         A     I don't think so.

23         Q     Okay.   Have you seen this language elsewhere in

24   other documents?

25         A     I don't know.




                                                                     73
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 74 of 159

1          Q     You don't recall whether this was a standard

2    part of the signature block of representatives of Big

3    Option?

4          A     I don't recall.

5          Q     Well, let's read what it says.        Can you just

6    read it out loud?

7          A     Sure.   "Risk warning.     Trading digital options

8    has some risks of partial or full funds lost.           This fact

9    should be taken into consideration by any trader who is

10   planning to make profits by option trading.          Big Option

11   advises its clients to read our terms and conditions

12   carefully before opening positions on our platform.

13   Digital options quotes displayed on the Big Option

14   platform are indicative rates that the company is prepared

15   to sell options at and may not correspond to either live

16   market quotations or quoted rates at the point of sale."

17         Q     And do you recall whether that signature block,

18   that language was included on emails --

19               MR. POLLACK:    No.   Go ahead and keep it up.

20               BY MR. POLLACK:

21         Q     -- on emails that were sent to customers?

22         A     I don't recall.

23         Q     Okay.   Well, let's look at the last page of

24   511-T.    This is an email from Patrick Accardo?

25         A     Yes.




                                                                      74
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 75 of 159

1          Q     And Patrick Accardo was a stage name for who?

2          A     Or Maymon.

3          Q     And it's the exact same language as we just

4    looked at.    Correct?

5          A     I don't know.

6          Q     Okay.   In that case, go ahead and read this one.

7          A     Sure.   "Risk Warning.     Trading digital options

8    has some risks of partial or full funds lost.           This fact

9    should be taken into consideration by any trader who is

10   planning to make profits by option trading.          Big Option

11   advises its clients to read our terms and conditions

12   carefully before opening positions on our platform.

13   Digital options quotes displayed on the Big Option

14   platform are indicative rates that the company is prepared

15   to sell options at and may not correspond to either live

16   market quotations or quoted rates at the point of sale."

17         Q     And if you can go to -- this may be easier to do

18   in paper.

19               MR. POLLACK:    But if you can go, Brian, to the

20   page at the bottom that says 868?        It's the second page of

21   the document.

22               May I approach the witness, Your Honor?

23               THE COURT:    Yes.

24               MR. POLLACK:    So if we can go ahead and put up

25   that second page?




                                                                     75
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 76 of 159

1                BY MR. POLLACK:

2          Q     Did Mr. Maymon in this email chain write to a

3    customer --

4                MR. POLLACK:    Go ahead and blow that up.       Do we

5    have an extra paper copy of 511-T?

6                (Pause.)

7                BY MR. POLLACK:

8          Q     In this email chain, did Mr. Maymon write to a

9    customer providing the customer with information that was

10   called a daily market review or daily market analysis?

11         A     So the "to" line is blank on the Patrick Accardo

12   email.

13         Q     Does a customer respond to that email?

14         A     Someone using the email address Kevin A. or

15   actually I'm not supposed to read that whole -- the email

16   address starting with Kevin A. and it's not a Binary Book

17   or Big Option domain responds to that email.

18         Q     And is someone asking to withdraw money?

19         A     It says "I need" -- yes.       It's on the screen.

20   "I need to withdraw $1,500 to pay some bills.           You can

21   cancel the withdrawal request of 6,000.         Thanks, Kevin."

22         Q     So is it reasonable to conclude from that that

23   Kevin is a customer?

24         A     I think so.

25         Q     And that Kevin has received an email from




                                                                       76
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 77 of 159

1    Mr. Maymon that has that risk warning in it.          Correct?

2          A     Yes.

3          Q     And then ultimately, if you go to the first

4    page, this chain is shared with Ms. Elbaz.          Correct?    It

5    would be the second email where it is shared with Ms.

6    Elbaz.    Correct?

7          A     Yes.

8          Q     So if Ms. Elbaz looked at this chain, she would

9    see that when there was a communication with the customer

10   about daily market analysis, the customer was given a risk

11   warning explaining that trading digital options has some

12   risks of partial or full funds lost.         Correct?

13         A     If she looked at this email, yes.

14         Q     And this one is not in an attachment, but if she

15   just looked at the email chain that was being forwarded.

16   Correct?

17         A     Yes.   I mean you can see what it says here.

18   Anybody that looked at this email chain would see the

19   portion starting with risk warning.

20         Q     Right.   And would see that a customer had been

21   told about risks of partial and full loss and that the

22   customer had been told that Big Option advises its clients

23   to read the terms and conditions carefully.          Correct?

24         A     I don't know what -- if they went to the depth

25   of a review of that, then they would have saw it because




                                                                      77
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 78 of 159

1    it's there.

2                MR. POLLACK:    You can go ahead and take that

3    down.     Exhibit 12.

4                BY MR. POLLACK:

5          Q     This is another email to Ms. Green.        It has the

6    same risk warning language.       Correct?

7          A     There's a email on this exhibit that is to

8    Ms. Green and it says "change account to high risk, he's

9    profiting a lot."

10         Q     I understand that's -- you discussed that with

11   Mr. Van Dyck.     You didn't discuss with Mr. Van Dyck that

12   the trader had in her signature block a risk warning

13   telling the client to read the terms and conditions

14   carefully and about the risk of trading at binary options.

15   Correct?

16         A     We did not discuss the part of this email that

17   starts with risk warning.

18         Q     Thank you.    Go to 588-T.     This is another email

19   Mr. Van Dyck showed to you.       And if you go to the bottom

20   email?     It's an email from Michael Goldberg and that was

21   the stage name for?

22         A     Elad Bigelman.

23         Q     Okay.   So from Mr. Bigelman to Ms. Elbaz.         And

24   he says in the second line, "it was impossible to talk to

25   him" and you understand the "him" to be a reference to




                                                                     78
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 79 of 159

1    Kevin, the customer?

2          A     I don't.

3          Q     Okay.   "So we released his deposit."        Correct?

4          A     So I think the customer's name is Brian in this

5    case.

6          Q     Okay.   Fair enough.     Do you understand "him" to

7    be a reference to the customer regardless of the

8    customer's name?

9          A     Give me a second.

10         Q     Sure.

11               (Pause.)

12         A     Yes.

13         Q     And what's being communicated to Ms. Elbaz is

14   that this customer's deposit has already been released.

15   Correct?

16         A     It says "it was impossible to talk to him so we

17   released his deposit."

18         Q     Yes.    Okay.   Let's go ahead and move on.

19               MR. POLLACK:    If you can put up for Agent Fine

20   only Exhibit 224?

21               BY MR. POLLACK:

22         Q     In your investigation, did you learn about

23   something called a retention kit?        Did you see documents

24   relating to a retention kit?

25         A     Yes.




                                                                     79
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 80 of 159

1          Q     And did you see documents that showed what that

2    retention kit contained?

3          A     I think in specific instances.        If that's what

4    you are talking about?      I think the kit doesn't always

5    contain the same things.

6          Q     Okay.   Do you remember hearing testimony that

7    the kit contained something called Handbook for Retention

8    Agents?

9          A     Hearing testimony here?

10         Q     Yes.

11         A     I don't recall.

12         Q     Do you remember in your work in this case have

13   you reviewed the Handbook for Retention Agents?

14         A     Again, this might be a similar thing where

15   there's many versions.      So I don't know if I've seen every

16   version, if I've reviewed every version.

17         Q     Okay.   Have you reviewed some versions of it?

18         A     Yes.

19               MR. POLLACK:    And if you could put up for Agent

20   Fine only 224.8?     And may I hand up a paper copy?

21               THE COURT:    Yes.

22               THE WITNESS:    Thank you.

23               THE COURT:    Mr. Pollack, I think it's basically

24   time for the morning break.       We've hit 11.     So could we

25   continue with this afterwards?




                                                                     80
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 81 of 159

1                MR. POLLACK:    Absolutely.

2                THE COURT:    Great.   Thank you.     So, ladies and

3    gentlemen, we'll have the morning break now for 15

4    minutes.    Keep an open mind.      Don't discuss the case or do

5    any outside research and we'll see you back here in 15

6    minutes.    Thank you.

7                (Jury excused.)

8                THE COURT:    Thank you.    Please be seated.      Just

9    as a timing issue, will we get to the next witness we

10   think before lunch or what do we think?

11               MR. POLLACK:    I think so.

12               THE COURT:    Okay.

13               MR. POLLACK:    I don't know if you're planning on

14   breaking at 12:30 or 1, but --

15               THE COURT:    Probably.    I have another one of

16   these 1:00 meetings which I love during weeks when we have

17   trial.    So I'm probably thinking maybe 12:45 so I can get

18   to that.

19               MR. POLLACK:    I think I'll be done by then.

20               THE COURT:    Okay.    So --

21               MR. POLLACK:    I just want the record to reflect

22   when I said we would be done by the morning break that was

23   before we inserted Ms. Graf.

24               THE COURT:    No.   I understand.     And then from

25   the government's side, will we get to the next witness




                                                                     81
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 82 of 159

1    before lunch or is redirect going to get us there?

2                MR. VAN DYCK:     Redirect will get us through to

3    lunch I think.

4                THE COURT:    Okay.   But your other witness is

5    available after lunch?

6                MR. VAN DYCK:     Yes, Your Honor.

7                THE COURT:    Okay.   I'll see you in 15 minutes

8    then.

9                MR. POLLACK:    Thank you, Your Honor.

10               (Recess.)

11               THE COURT:    Can we have our witness return to

12   the stand and bring the jury in?

13               (Jury present.)

14               THE COURT:    We will resume again with the

15   cross-examination.

16               BY MR. POLLACK:

17         Q     Agent Fine, just before the break, I had handed

18   you a hard copy of what's been marked as Exhibit 224.8.

19   Does that look like the Handbook for Retention Agents that

20   you have seen previously?

21         A     I don't know if I've seen this.

22         Q     You don't know if you have seen that exact same

23   version.    But have you seen a version, at least one

24   version of a handbook like that?

25         A     The like that part is hard for me to say.




                                                                     82
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 83 of 159

1          Q     Have you flipped through the content?

2          A     I'm doing that right now.

3          Q     And again, agent, I'm not asking whether you

4    have a specific recollection that you've seen this exact

5    version of the document, but simply is this familiar to

6    you, this type of document?

7          A     So again a document called Handbook -- I'm

8    actually -- as I look at this, I don't think I've seen

9    this.

10         Q     As part of your investigation, did you obtain

11   and review email correspondence with somebody using the

12   email address, Monica.sanders@BinaryBook.com?

13         A     Yes.

14         Q     Do you recognize 224 as an example of that email

15   correspondence?

16         A     Where is 224?     Yes.

17         Q     And 224.8 is an attachment to that email?

18         A     Yes.

19               MR. POLLACK:    Your Honor, I'd move the admission

20   of 224.8.

21               THE COURT:    Any objection?

22               MR. VAN DYCK:     Yes, Your Honor.     We do object.

23   I don't think there's a foundation for the admission of

24   the email or the 224.8, which is the attachment.           I guess

25   I'm also not sure what the --




                                                                     83
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 84 of 159

1                THE COURT:    Okay.   Why don't you come here for a

2    moment?

3                (Bench conference:)

4                THE COURT:    So this is on your list, is it,

5    224.8?    So it's --

6                MR. VAN DYCK:     I don't know what it's being

7    offered for was my objection.

8                THE COURT:    So is it relevance or is it

9    something else?

10               MR. VAN DYCK:     I think it's -- we would

11   stipulate this is an authentic email from --

12               THE COURT:    It's an email.

13               MR. VAN DYCK:     We have been stipulating as to

14   authenticity.     This is an email from someone -- Monica

15   Sanders.

16               MR. POLLACK:    The document we're referring to,

17   224.8, is the last attachment to that email.

18               MR. VAN DYCK:     I don't know what the relevance

19   is of offering it with --

20               THE COURT:    So you're saying this is the real

21   handbook?

22               MR. VAN DYCK:     I am saying this is definitely an

23   authentic document and that was attached to it.

24               THE COURT:    And it was sent in 2015.       Not to Ms.

25   Elbaz or to Ms. Elbaz or at least not this version?




                                                                     84
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 85 of 159

1                MR. VAN DYCK:     I don't think the defendant is on

2    this at all.

3                THE COURT:    So how do you want to use this?

4                MR. POLLACK:    There has already been testimony

5    that new retention agents were given this handbook and I

6    can't remember if that was from Ms. Uzan or Ms. Welles or

7    both.   This Monica Sanders is another government witness,

8    another cooperator.

9                THE COURT:    Remind me who that is.

10               MR. POLLACK:    Lissa Mel I think --

11               MR. VAN DYCK:     Lissa Mel.

12               THE COURT:    Okay.

13               MR. POLLACK:    -- who plainly received this

14   consistent with the testimony that we've already heard.

15   And this is the policy of the company.         This is how they

16   are training their employees.        We've had all kinds of

17   testimony about how supposedly they are training their

18   employees.

19               THE COURT:    Right.   Just give me an example.         I

20   mean like is it basically saying don't lie, don't cheat,

21   something like that or --

22               MR. POLLACK:    An example, Your Honor, would be

23   the withdrawal protocol that they are telling the

24   agencies, the companies withdrawal protocol.

25               THE COURT:    Okay.    And this was sent around




                                                                     85
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 86 of 159

1    2015.

2                MR. POLLACK:    July 2015.     And again, it's a

3    government exhibit.

4                THE COURT:    Right.   Is Ms. Mel going to testify,

5    do we know or not?

6                MR. VAN DYCK:     She may, Your Honor.

7                THE COURT:    Okay.    Well, I'm going to allow it.

8    I mean there's no question about authenticity as far as

9    relevance goes.     I think if this had been to or from Ms.

10   Elbaz, it would be more relevant.        But I think even so, if

11   there are competing instructions going to the retention

12   agents, I think that's relevant in the case assuming that

13   it's from within the company which it seems like it is.

14               MR. VAN DYCK:     And we'd just ask that --

15               THE COURT:    It's effectively a business record

16   of sorts anyways, even though we're not treating it as

17   such, but --

18               MR. VAN DYCK:     We'd just ask that if the exhibit

19   is going to be published and there's questions about what

20   it said, that's fine.       We would object if those questions

21   about how it was used within the company because the

22   witness, of course, has no idea.

23               MR. POLLACK:    I'll simply ask him to read it.

24               THE COURT:    Yeah.    That might be somebody else

25   to answer those questions.




                                                                     86
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 87 of 159

1                MR. POLLACK:    I'll simply ask him to read the

2    language.

3                THE COURT:    Okay.   Thank you.

4                (In open court:)

5                THE COURT:    Okay.   Exhibit 224.8 and Exhibit 224

6    are in evidence.

7                BY MR. POLLACK:

8          Q     If you can look, Agent Fine, at page 9 of the

9    Handbook for Retention Agents and it's a little confusing

10   because there's more than one page number.          But in any

11   event, that's the correct page.        Do you see a section at

12   the bottom that says "Withdrawal Protocol"?

13         A     Yes.

14         Q     And so in the Handbook for Retention Agents,

15   could you read what it said is the company's Withdrawal

16   Protocol and start with Deposit Withdrawal?

17         A     Okay.   "Deposit Withdrawal.      The client may take

18   his money back at any time, every withdrawal."           Keep

19   going?

20         Q     Yeah.   Go ahead and read then Profit Withdrawal.

21         A     "Profit Withdrawal.      A client can take out

22   profits via bank wire.      Minimum for the withdrawal is

23   $250 of profit."

24         Q     Go ahead then, Withdrawal Request With A Bonus.

25         A     "Withdrawal Request With A Bonus.        Even if a




                                                                      87
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 88 of 159

1    client has bonus money in the account, he can still

2    withdraw the initial deposit after all the bonus and all

3    the profits have been deducted from the account."

4          Q     And if we can go then to the next page?

5          A     Okay.

6          Q     Can you read what it says next to Pending

7    Withdrawal Request?

8          A     "Pending Withdrawal Request.       After submitting a

9    withdrawal request, a client must be contacted ASAP.            If a

10   client doesn't answer, he needs to be called at least

11   three times a day every day for a week.         A pending

12   withdrawal for more than three days will be automatically

13   approved."

14         Q     And then lastly, the section that says Charge

15   Backs.    Could you read that?

16         A     "Charge Backs.     A charge back is when a client

17   goes to the bank or credit card company to complain about

18   a company that has wronged him.        The bank or credit card

19   company can choose to give the client back his money."

20         Q     And go ahead and read the next sentence.

21         A     "You must do everything in your power to avoid

22   such a case."

23         Q     And thank you.

24               MR. POLLACK:    Brian, you can take that down.

25   Can we put up 1058?      And if you can go to the last page of




                                                                     88
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 89 of 159

1    that and blow that up for Agent Fine?

2                BY MR. POLLACK:

3          Q     Do you recognize this as a form that Mr. Bryant

4    testified he had signed?

5          A     Yes.

6                MR. POLLACK:    And if we can go to the front page

7    of the document?

8                BY MR. POLLACK:

9          Q     This is called Authorization To Trade On Behalf

10   Of A Client?

11         A     That is correct.

12               MR. POLLACK:    And if you can go to the second

13   page?

14               BY MR. POLLACK:

15         Q     There's a section there towards the top.         It

16   says in bold letters Risk Acknowledgement.

17         A     It says that.

18         Q     And can you read what it says under Risk

19   Acknowledgement?

20         A     Sure.   "Big Option does not guarantee the future

21   performance of the account or any specific level of

22   performance.     The success of any investment recommendation

23   or strategy that the client's personal account -- it says

24   manger -- may take or recommend for the account or the

25   success of Big Option's overall management of the account.




                                                                       89
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 90 of 159

1    Client understands that investment recommendations for the

2    account by a personal account manager are subject to

3    various market, currency, economic, political and business

4    risks and that those investment decisions may not always

5    be profitable."

6          Q     Thank you.

7                MR. POLLACK:    And can you put up just for Agent

8    Fine 1052?

9                BY MR. POLLACK:

10         Q     Is this -- again not necessarily this specific

11   one -- but is this type of document of something you've

12   seen in the course of your investigation?          It's a WSB

13   Investment Limited Personal Investor Agreement.

14         A     I don't remember seeing -- I don't remember

15   seeing this.

16               MR. POLLACK:    Brian, can you put up an email

17   again just for Agent Fine that has the following

18   designation at the bottom DOJ-Elbaz-0001636180?

19               And so the record is clear, 1052 is an

20   attachment to the email that we're about to show the

21   witness.

22               BY MR. POLLACK:

23         Q     Let me hand up a paper copy if that's okay.             Is

24   that a email that the government collected in the course

25   of this investigation?




                                                                     90
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 91 of 159

1          A     Yes.

2          Q     And it's from a Mr. Dave Simpson?

3          A     Yes.

4          Q     And Dave Simpson is a stage name for who?

5          A     Dave, it's like Barzilay or something along

6    those lines.

7          Q     Okay.

8                MR. POLLACK:    Your Honor, I'd like to move the

9    admission of 1052.

10               MR. VAN DYCK:     May I have a moment, Your Honor?

11               THE COURT:    Okay.

12               (Pause.)

13               MR. VAN DYCK:     No objection.

14               THE COURT:    Okay.   Exhibit 1052 is in evidence.

15               MR. POLLACK:    You can go ahead and put up 1052,

16   please, and we can show that to the jury.

17               BY MR. POLLACK:

18         Q     Do you see at the top it says that this is a WSB

19   Investment Limited form?

20         A     It says WSB Limited at the top.        I'm sorry.       WSB

21   Investment, Ltd. at the top.

22         Q     Well, do you know from your investigation

23   whether WSB, Limited owned the brand name,

24   BinaryBook.com.?       I'm just asking do you know.

25         A     I don't know.




                                                                     91
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 92 of 159

1          Q     Okay.   In any event, it's signed by a gentleman

2    named Terry Pockett, P-O-C-K-E-T-T.         Correct?

3          A     It appears so.

4          Q     And you recognize Mr. Pockett's name as a

5    customer of Binary Book?

6          A     I do.

7          Q     And do you see where he signed that document

8    below and it's a little hard to make out, but he signed it

9    in July of -- it might be easier to read actually the line

10   above.    It looks like July of 2016.       The box -- above the

11   customer information details, there's another box that he

12   dates.    I'm not sure that makes it any better.

13               MR. POLLACK:    If I may, Your Honor?

14               THE COURT:    Um-hum.

15               BY MR. POLLACK:

16         Q     Can you tell when Mr. Pockett signed this

17   agreement?

18         A     It appears to be July 2016.       I don't know if

19   it's a 19 or 14.

20         Q     Okay.   And it says -- if we can go back to the

21   top of the document, very top upper left hand corner --

22   Mr. Pockett in this instance is the customer.           Correct?

23   His name is on the right side under Customer Information

24   and Details?

25         A     Yes.    That's the part I can't see on the screen.




                                                                     92
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 93 of 159

1    That's why I just wanted to --

2          Q     Oh, sorry.

3          A     Yes.    He's listed as the customer.

4          Q     Okay.

5                MR. POLLACK:    And the -- right underneath where

6    you have, Brian, highlighted the customer, can you blow up

7    the next paragraph?

8                BY MR. POLLACK:

9          Q     Can you, Agent Fine, can you read to us what

10   that paragraph says?

11         A     "Whereas prior signing this document, the

12   customer has agreed to the terms and conditions publicly

13   available at

14   https://www.BinaryBook.com/termsandconditions/."

15         Q     And did you in the course of your investigation,

16   go to the BinaryBook.com website and look at the Binary

17   Book's terms and conditions?

18         A     I mean definitely not in July of 2016.

19         Q     Okay.   Did you at all?

20         A     Can you rephrase it?

21         Q     Sure.   At any point did you look at any terms or

22   conditions that were published on the Binary Book website?

23         A     Yes.

24         Q     And let's go down on the left hand side under

25   the section that says Deposit Authorization there at the




                                                                     93
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 94 of 159

1    bottom.    Number 2, could you read that?

2          A     "I've read and accepted the terms and conditions

3    of use as listed on this website."

4          Q     And Mr. Pockett actually physically signs this

5    document.    This is not just he's checking a box

6    acknowledging this information.        Correct?

7          A     I don't know.

8          Q     Well, let's go to the right hand side where it

9    says Date, Signature.      Does that look to you like somebody

10   checking a box or does it look like an actual signature?

11         A     That appears to be a signature.

12         Q     And lastly, if you can go down on the right hand

13   side below his signature, there's a section that says Risk

14   Warning.    And if you could just read that for us?

15         A     Okay.   "Forex CFD's in binary option trading can

16   be speculative.     Profits and losses may fluctuate rapidly.

17   The customer shall be aware of the risk related to online

18   trading and if necessary, shall look for further advice

19   from independent sources."

20         Q     Thank you.

21               MR. POLLACK:    You can go ahead and take that

22   down.

23               May I hand this up to the witness, Your Honor?

24               THE COURT:    Yes.

25




                                                                     94
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 95 of 159

1                BY MR. POLLACK:

2          Q     For the record, I've handed up to the witness

3    what has been marked as Exhibit 1066 and it's entitled Big

4    Option Guide To Trading.       Agent Fine, take as much time as

5    you need, but my question is going to be do you recognize

6    this document as a document that was on the Big Option

7    website for people who were interested in opening a Big

8    Option account?

9          A     No.

10         Q     No, you don't recognize it?

11         A     No, I don't recognize it.

12         Q     Okay.   During the course of your investigation,

13   at any point did you get on the Big Option website and

14   look for what information was provided to people who

15   wanted to open an account with Big Option?

16         A     Can you rephrase that?

17         Q     Sure.   At any point during your investigation,

18   did you go to the Big Option website to see what

19   information Big Option provided on that website to people

20   who wanted to open an account with Big Option through that

21   website?

22         A     I don't know.

23         Q     At any point in your investigation, did you

24   learn that Big Option that on its website, you could not

25   open an account without completing a registration form and




                                                                     95
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 96 of 159

1    accepting the terms and conditions?

2          A     Say it one more time.

3          Q     Sure.   Again at any point in your investigation,

4    did you learn that in order to open an account through the

5    Big Option website, you had to complete a registration

6    form and accept the terms and conditions and submit the

7    form?

8          A     No.

9          Q     At any point during your investigation, did you

10   look at the terms and conditions that were on Big Option's

11   website?

12         A     Yes.

13               MR. POLLACK:    Your Honor, I'm going to hand the

14   witness with the Court's permission a hard copy of what's

15   been marked as Exhibit 1033.

16               THE COURT:    Okay.   For identification at this

17   point.

18               THE WITNESS:    Thank you.

19               MR. POLLACK:    Oh, I'm sorry.     1033 is already in

20   evidence.    So you can go ahead and keep that copy to look

21   at.   But let's go ahead and put 1033 up.

22               BY MR. POLLACK:

23         Q     And this may be a little difficult to read, but

24   at the very bottom, can you see this is from a web archive

25   dated from March of 2015?




                                                                     96
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 97 of 159

1          A     That's what it says on the document.

2          Q     And can you go to Item 7, which is on page 2?

3          A     Okay.

4          Q     And can you go ahead and read that for us?

5          A     "Risk Disclosure.     You agree to use this site at

6    your own risk without limiting the under mentioned

7    provisions.    The services provided on the site is intended

8    only to customers who are able to withstand the loss of

9    any money they invest and who understand the risks and

10   have experience in taking risks in financial market.            The

11   possibility exists that you could endure a loss of some or

12   all of your initial investment and hence, you should not

13   invest money that you cannot afford to lose.          You should

14   be aware of all the risks related to binary options

15   trading and solicit advice from an independent financial

16   advisor in case of doubts."

17         Q     And if you could look at Item 13, please?

18         A     Okay.

19         Q     And if you could read Item 13 to us?

20         A     "Bonus.   Big Option provides attractive rewards

21   features to its new and regular clients.          Bonuses and

22   one-time trading credits are part of Big Option promotions

23   program.    These bonuses are limited by time and the

24   conditions related to any bonuses are subject to change.

25   To withdraw your bonus, you will be asked to perform a




                                                                     97
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 98 of 159

1    trading volume of at least 30 times for each one-dollar

2    bonus.    The bonus can be withdrawn only when the foregoing

3    stipulation has been fully respected and fulfilled.            Any

4    withdrawal of funds from an account made before completing

5    the terms of the bonus will be immediately canceled and

6    removed from the account.       Any indication of fraud,

7    manipulation, cash back arbitrage or other forms of

8    deceptive or fraudulent activity based on the provision of

9    the bonus will invalidate the account and any profits or

10   losses collected."

11         Q     Thank you, agent.

12               MR. POLLACK:    And then is 1042 in evidence?

13               BY MR. POLLACK:

14         Q     I'm going to hand up Exhibit 1042 and ask if

15   these are the terms and conditions for Big Option from the

16   same web archive but dated from May 2016.

17         A     Is that the question?

18         Q     That is the question.      Yes.

19         A     I mean this is not something the government

20   collected.    So I have no idea if this actually came from

21   where it says at the bottom.       I can just say it says that

22   at the bottom.

23         Q     Okay.   You looked at Big Option's terms and

24   conditions?

25         A     Yes.




                                                                     98
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 99 of 159

1          Q     And this is similar in format to the one that we

2    just looked at?

3          A     Yes.

4          Q     But with a different date on it?

5          A     You mean the web -- the web archive link at the

6    bottom is a different date.

7          Q     Right.   And you're familiar with web archives.

8    You can go back in time and see what was on a website at a

9    particular point in time?

10         A     Yes.

11               MR. POLLACK:    I'm going to move the admission of

12   1042.

13               MR. VAN DYCK:     No objection.

14               THE COURT:    Okay.   Exhibit 1042 is in evidence.

15               MR. POLLACK:    Can we get it up for the jury?

16               BY MR. POLLACK:

17         Q     Agent Fine, can you look at Section 9, which is

18   on the second page?

19         A     Okay.

20               MR. POLLACK:    You can go ahead and pull that up.

21               BY MR. POLLACK:

22         Q     Can you read the last paragraph under Section 9?

23         A     The one that starts with "Big Option

24   additionally"?

25         Q     Yes, please.




                                                                     99
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 100 of 159

1           A     Okay.    "Big Option additionally enlists the

2     services of external worldwide service providers (S.P.) to

3     provide an uninterrupted and adequate level of service

4     around the clock.      Services provided by these S.P. through

5     Big Option should be considered as Big Option's services

6     directly.    For privacy concerns, representatives of the

7     company may use aliases typically more easily pronounced

8     by the majority of our customers."

9           Q     Agent Fine, let me --

10                MR. POLLACK:    I'm going to -- Your Honor, if I

11    may, I'm going to hand two things to the witness.           The

12    first is a document that is marked MMM, which is for

13    identification only.

14                THE COURT:    Okay.

15                MR. POLLACK:    And then the second is Exhibit

16    1020 and I'm going to ask agent -- after I pick up the

17    document, I'm going to ask Agent Fine if 1020 is an

18    excerpt from MMM.

19                THE COURT:    Okay.

20                THE WITNESS:    There's a lot of pages -- can you

21    give me a hint on page number?

22                BY MR. POLLACK:

23          Q     I can.    If you could look at the -- in MMM,

24    DOJ-Elbaz, the number that ends in 00010?         Again, take as

25    much time as you need, but my initial question is simply




                                                                    100
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 101 of 159

1     is 1020 an excerpt or a part of MMM?

2           A     I guess -- what -- could you just define excerpt

3     in that question?

4           Q     Does everything that is in 1020 appear in

5     Exhibit MMM?

6           A     Just to be clear -- I think I can answer yes.

7     But just to be clear like it starts, there's a blank space

8     where it continues on the other one and then it starts

9     like again.

10          Q     Right.    Not everything that is in MMM is in

11    1020.     But is everything that is in 1020 in MMM?

12          A     Yes.    I guess the way I phrase it it's kind of

13    like -- there are two excerpts in 1020 because there's a

14    gap in between two portions that appear to be in the

15    original.

16          Q     Okay.    So the answer would be yes, everything

17    that is in 1020 is coming from MMM?

18          A     I haven't checked every word.       If we need to, I

19    will.     But every section is certainly in both.

20          Q     Okay.

21          A     I'm sorry.    Every section like with the title is

22    in one is in the other.

23          Q     Okay.    And MMM is a document that you collected

24    in the course of your investigation?

25          A     Yes.




                                                                    101
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 102 of 159

1                MR. POLLACK:     I'm going to move the admission of

2     1020.

3                MR. VAN DYCK:     Your Honor, may we approach?

4                THE COURT:     Okay.

5                (Bench conference:)

6                MR. VAN DYCK:     So I think what Mr. Pollack has

7     done has taken an email that was sent to Ms. Elbaz and

8     then taken a portion of the email that was sent to Ms.

9     Elbaz, put it onto another exhibit which he is now trying

10    to introduce through the witness.        So the government's

11    suggestion would be if he wants to ask the witness about

12    part of the email that went to Ms. Elbaz, that we just

13    introduce the email that went to Ms. Elbaz.          The

14    government does object to the idea of creating sort of

15    your own exhibit by extracting information from the email.

16               THE COURT:     Okay.

17               MR. POLLACK:     Your Honor --

18               THE COURT:     Can I see it?

19               MR. POLLACK:     Absolutely.    So this is MMM, which

20    is the email.    In it a customer sends -- has cut and paste

21    from the Binary Book terms and conditions from the website

22    and puts that into her email saying, hey, you know, I've

23    got a complaint, I'd like to cancel my --

24               THE COURT:     Are these all different versions

25    than the ones we've already seen?




                                                                    102
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 103 of 159

1                MR. POLLACK:     Yes.   This is Binary Book.

2     Everything we've looked at so far has been Big Option.

3     The problem is that the web archive for some reason has

4     Big Option in it.     It doesn't have Binary Book in it.        And

5     so the only Binary Book ones I have are the ones that are

6     here.    But there's -- this is from a document that the

7     government collected.      We know that it was sent to Ms.

8     Elbaz.    I'm not even asking him about whether or not it

9     was sent to Ms. Elbaz.      I'm just going to ask him about

10    what the --

11               THE COURT:     Well, the person who cut and paste

12    this in was not --

13               MR. POLLACK:     Was the customer.

14               THE COURT:     -- not the FBI or Binary Book.       We

15    don't know where she got this from.        Right?    I mean she

16    says I got this from -- I don't know what she says where

17    she got them from.     I'm assuming she says that these are

18    the terms and conditions that she understands them.           So

19    that's what it is.     It's not just an independent document.

20               MR. POLLACK:     "I'm reading your terms and

21    conditions" and then she gives the website address and

22    then quotes them.

23               MR. VAN DYCK:     The government's view if we want

24    to just admit the email to Ms. Elbaz and then he can ask

25    the questions from -- I think it's improper to just try to




                                                                    103
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 104 of 159

1     extract a portion of this document and create your own

2     exhibit.   The Rule of Completeness and various other

3     objections.    If he wants to just --

4                MR. POLLACK:     I believe the government is --

5                MR. VAN DYCK:     Hold on.    If he wants to just

6     admit the email and ask questions about what's in

7     attachment to the email, the government has no objection

8     to that.   I don't know why that's not the easiest course

9     here.

10               MR. POLLACK:     If the government wants to apply a

11    rule that one cannot introduce excerpts from documents, we

12    need to apply that equally to the government.

13               THE COURT:     Well, I mean I don't think that's a

14    rule, per se, and we have separated things out because of

15    inadmissibility.     I guess here's the thing is it seems to

16    me that this is sort of an academic discussion because as

17    I read this, we could have Mr. Pollack do this, but then

18    on redirect, Mr. Van Dyck can introduce this first thing

19    which is from Ms. Green so it would probably come in.           We

20    either do it now or we do it later.        Why is there any

21    difference in that, one way or the other?

22               MR. POLLACK:     Because this is cross and I get to

23    do the cross and the other part will be redirect and he

24    gets to do redirect.

25               THE COURT:     All right.    That's fine.    Let's do




                                                                    104
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 105 of 159

1     it that way then.

2                MR. VAN DYCK:     Okay.   Let's do it that way.

3                THE COURT:     Do you have a copy of this or this

4     is 1020 I think?

5                MR. POLLACK:     No.    That's MMM.

6                MR. VAN DYCK:     Was this identified on our

7     exhibit list?

8                MR. POLLACK:     I think you have it.

9                THE COURT:     1020 is on the --

10               MR. POLLACK:     No.    But you have this document.

11    You were just looking at it.        I gave it to you before the

12    cross started.

13               MR. VAN DYCK:     I think this was a Rule 16

14    production.

15               MR. POLLACK:     I don't -- no, no, no.      This is

16    your production.

17               MR. VAN DYCK:     I'm sorry.    What I'm asking is --

18               MR. POLLACK:     I gave you this before the cross

19    started and you just were looking at it before we came up

20    here.

21               MR. VAN DYCK:     I'm just asking whether or not --

22    we'll find out.     Don't worry about it.

23               THE COURT:     So just to clarify, you don't object

24    to this content?

25               MR. VAN DYCK:     No.




                                                                    105
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 106 of 159

1                THE COURT:     Okay.

2                MR. VAN DYCK:     We accept Mr. Pollack's

3     representation that is a perfect duplicate of --

4                THE COURT:     Again, I mean I -- if that's not the

5     objection, that the only objection is completeness, then I

6     think you can do it on your half.

7                MR. VAN DYCK:     I will.    Thank you.

8                MR. POLLACK:     Thank you, Your Honor.

9                (In open court:)

10               THE COURT:     Okay.   Exhibit 1020 is in evidence.

11               MR. POLLACK:     You can go ahead and put up 1020.

12    Thank you.

13               BY MR. POLLACK:

14          Q    Agent Fine, the previous couple of exhibits that

15    we were looking at, 1033 and 1042, were Big Option terms

16    and conditions.     Correct?

17          A    They say Big Option at the top.

18          Q    Okay.    This one says Binary Book.       Correct?

19          A    That is correct.

20          Q    And there's a reference to the Binary Book

21    website.   Correct?

22          A    Yes.

23          Q    Let's -- why don't you start at the bottom under

24    General Terms?     Can you read the heading that's in all

25    capital letters and then the information that appears




                                                                      106
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 107 of 159

1     below that?

2           A     "By using and accessing our website, you accept

3     without limitation all of these terms and conditions.

4     Binary Book, Inc. (Binary Book, the company, we, our, us)

5     reserves the right to change these terms and conditions at

6     any time.    Change of these terms and conditions will occur

7     by mere posting of a new and modified version of the terms

8     and conditions on our site."       Keep going?

9           Q     Yes.   You can go to the next page and finish

10    that out.

11          A     "By using our website, you agree in advance,

12    that each use will be subject to the then applicable terms

13    and conditions.     By using our website, you accept as terms

14    and conditions and privacy statement set forth below.           If

15    you do not agree with these policies, please discontinue

16    using this site immediately."

17          Q     And then if you can go to Section 8, the section

18    called Risk Disclosure.      And do you remember there was a

19    section called Risk Disclosure in the Big Option terms and

20    conditions that we looked at?

21          A     I remember reading a section called Risk

22    Disclosure.

23          Q     Can you read the section called Risk Disclosure

24    from the document that says Binary Book on it?

25          A     Yes.   "You agree to use the site at your own




                                                                    107
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 108 of 159

1     risk without limiting the under mentioned provisions.           The

2     services provided on this site are intended only to

3     customers who are able to withstand the loss of any money

4     they invest and who understand the risks and have

5     experience in taking risk in financial markets.          The

6     possibility exists that you can endure a loss of some or

7     all of your initial investment and hence, you should not

8     invest money that you cannot afford to lose.          You should

9     be aware of all the risks related to binary options

10    trading and solicit advice from an independent financial

11    advisor in case of doubts."

12          Q    And then if we could go to Section 13?

13          A    Okay.

14          Q    And if you can just read that first sentence?

15          A    "Binary Book's finance department supervises

16    every withdrawal request submitted."

17          Q    And do you recall testimony that the -- that

18    Linkopia was providing finance department services for

19    Binary Book?

20          A    Not exactly.

21          Q    Do you remember testimony that the finance

22    department was located in Mauritius?

23          A    Yes.

24          Q    And then if we can go to the next page?          We're

25    still under Section 13, Withdrawals.        If you look at that




                                                                     108
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 109 of 159

1     first paragraph and if you can start on the third line

2     with the sentence "when a withdrawal request is

3     submitted"?

4           A    "When a withdrawal request is submitted, Binary

5     Book may take up to three business days to process the

6     request.   When your application is approved, please wait

7     for five to seven additional days before seeing your funds

8     in your account.     The funds will not take more than 21

9     business days before appearing in your bank account.

10    Equally note that Binary Book requires telephonic approval

11    to finalize the withdrawal procedure.         But as explained,

12    no withdrawal will be processed in instances where

13    compliance documents are missing and where a trading

14    account has been termed as fraudulent."

15          Q    Okay.    And then lastly, if you can just read the

16    last paragraph?

17          A    "Moreover, Binary Book uses the source-to-source

18    policy when processing withdrawals.        This signifies that

19    if a trader has used a specific method to deposit funds in

20    his/her trading account, the same payment technique will

21    be used to process the withdrawal.        For instance, if a

22    trader uses bank wire transfer to fund his/her trading

23    account, upon withdrawing profits, the same method should

24    be used, i.e., through bank wire transfer itself.

25    However, profits can be transferred by bank wire transfer




                                                                    109
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 110 of 159

1     upon specific request by a trader."

2                MR. POLLACK:     You can go ahead and take that

3     down.

4                BY MR. POLLACK:

5           Q    As part of your investigation in this case,

6     Agent Fine, you personally have participated in a number

7     of interviews?

8           A    Yes.

9           Q    And as the case agent, you've also familiarized

10    yourself with the interview reports from other agents who

11    have interviewed witnesses in this matter?

12          A    On occasion.

13          Q    Well, let me ask you about that.        And let me

14    give a specific example to make it easier.         You have

15    participated in interviews with Ms. Welles, for example?

16          A    I have.

17          Q    Did you go back and look at earlier interviews

18    that had been done with Ms. Welles, the memos of those

19    interviews if you had not been present for the earlier

20    ones?

21          A    I did.

22          Q    The same question with respect to Ms. Uzan.          Did

23    you participate in interviews with Ms. Uzan?

24          A    Yes.

25          Q    And did you familiarize yourself with any




                                                                    110
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 111 of 159

1     memoranda of interviews of Ms. Uzan for which you were not

2     personally present?

3           A    Yes.   In the context of me conducting an

4     interview.    So it would have to predate an interview that

5     I did.

6                MR. POLLACK:     This is probably going to be

7     easier if we can put these in front of the witness.

8                BY MR. POLLACK:

9           Q    Agent Fine, I'm handing you documents that have

10    been marked for identification as CC, OO and II.           Agent

11    Fine, did you personally participate in an interview of

12    Ms. Uzan that took place on September 20, 2017?

13          A    No.

14          Q    Did you interview Ms. Uzan at a later date?

15          A    Yes.

16          Q    And when you interviewed her subsequently, did

17    you review the memorandum of interview from the prior

18    interview?

19          A    Yes.

20          Q    In the interview of Ms. Uzan on September 20,

21    2017, did Ms. Uzan tell the FBI agents interviewing her,

22    in fact was she adamant that telling the customer about

23    risk was an important theme with her and she always made

24    sure the customers were aware of this?         Page 2, the first

25    full paragraph toward the bottom.




                                                                    111
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 112 of 159

1           A     So I mean all I can testify to is what's

2     physically written in this document because the memory of

3     the agent that conducted the interview.         So can you -- so

4     I just want to make sure.      Unlike something where I have

5     it, all I can say is those exact words.         So I need to hear

6     you say it again to say if those exact words are in this

7     document.    So where do I start looking?

8           Q     Yeah.   At page 2, first full paragraph.        Toward

9     the bottom.

10          A     Okay.

11          Q     Is it your understanding that Ms. Uzan was

12    adamant that telling the customers about risks was an

13    important theme with her and that she always made sure the

14    customers were aware of this?

15                MR. VAN DYCK:    Your Honor, we're going to

16    object.

17                THE COURT:    Sustained.

18                MR. POLLACK:    May we approach?

19                THE COURT:    Okay.

20                (Bench conference:)

21                THE COURT:    You're trying to get a prior

22    inconsistent statement.      Right?

23                MR. POLLACK:    It's also a specific instance of

24    dishonesty.

25                THE COURT:    Well, my point is -- my sustaining




                                                                    112
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 113 of 159

1     of the objection, I'm assuming the objection is that he

2     wasn't at this interview.      So I mean it's hearsay.       I mean

3     if he was there, he could say I heard her say this.            But

4     he wasn't there.     Who was there, by the way?       Was it

5     somebody else we're going to hear from?

6                MR. POLLACK:     No.    Well, I mean if the

7     government forces me to call them in my case.

8                THE COURT:     I mean that's kind of what we're

9     dealing with here perhaps.        I mean I think technically it

10    would need to be somebody who was there.         But as a

11    practical matter, is this witness coming up anyways?           Can

12    we just save it for then or is there --

13               MR. POLLACK:     No.

14               MR. VAN DYCK:     Who's the agent who took the

15    report?   I don't think they put those two agents on their

16    list.   They're not witnesses.

17               MR. POLLACK:     I've not -- I did not include them

18    on my witness list.     I did not assume that the case agent

19    was going to contest the accuracy of the FBI 302.           I mean

20    he's the investigative agency.        I'm just asking if this is

21    his understanding of what was said.

22               THE COURT:     I understand.    But I mean it's --

23    this isn't a verbatim transcript.        If it were, maybe there

24    would be some argument.      But it's a report.      I'm sure as a

25    defense attorney, you've made a living out of noting that




                                                                     113
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 114 of 159

1     the reports aren't always completely accurate.

2                MR. POLLACK:     Okay.    Then it goes --

3                THE COURT:     So I mean I think as a technical

4     matter, yes --

5                MR. POLLACK:     It would also --

6                THE COURT:     If -- so she said one thing and

7     someone is there said something else.         She had an

8     opportunity to --

9                MR. POLLACK:     I confronted her with it.

10               THE COURT:     You gave her an opportunity.       So I

11    think it would be totally proper if one of these agents

12    was here and said I was there and she said something

13    different.    I think the problem is he wasn't there.         So

14    all he's going off is the report, which is hearsay and I

15    think we all know they're not always completely accurate.

16    So that's the problem.

17               MR. POLLACK:     He's the case agent.      It's his

18    understanding.    It's relevant to the thoroughness of his

19    investigation whether or not he considered that.           He said

20    he read it.    It's part of what he considered in

21    interviewing her the next go-round.

22               MR. VAN DYCK:     Your Honor, you just can't do

23    this.   Give him another person's report and ask to have

24    the hearsay statement read into the record.

25               THE COURT:     I agree.   There's too many layers




                                                                    114
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 115 of 159

1     here.

2                MR. POLLACK:     Okay.

3                THE COURT:     I mean, you know, again these other

4     agents, I don't know if they are on a list or not, but I

5     also understand that Mr. Pollack didn't necessarily know

6     whether Ms. Uzan was going to testify inconsistently.           So

7     I wouldn't necessarily assume he needed to put them on a

8     list at that point.     His case hasn't begun.       We can get

9     into that question later.

10               MR. POLLACK:     All right.

11               THE COURT:     Or if you can reach a stipulation

12    with the government about what was said.         But I agree just

13    as a matter of evidence, I wouldn't accept it if there's

14    an objection.

15               MR. VAN DYCK:     We can ask the agent.      Thank you,

16    Your Honor.

17               THE COURT:     Well, I mean you could ask this

18    agent and get him to give you something you could agree

19    on.   That's up to you all.

20               MR. VAN DYCK:     That's true.     That's true.

21               THE COURT:     He might agree to that rather than

22    having to come and testify perhaps.

23               MR. VAN DYCK:     Perhaps.

24               THE COURT:     Okay.   Thank you.

25               MR. POLLACK:     Thank you, Your Honor.




                                                                    115
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 116 of 159

1                (In open court:)

2                BY MR. POLLACK:

3           Q    Agent Fine, the FBI agents who conducted the

4     September 20, 2017 interview of Ms. Uzan were David

5     Strange and Michael Fraime.       Is that correct?

6           A    That is correct.

7           Q    Did you talk to them in the course of your

8     investigation to determine whether or not their memorandum

9     of that interview was accurate?

10          A    No.

11          Q    You yourself participated in an interview of Ms.

12    Uzan on November 27, 2018.       Is that correct?

13          A    That is correct.

14          Q    And in that interview -- you can go to page 11.

15          A    Okay.

16          Q    And I'm looking at the paragraph at the bottom.

17               THE COURT:     For the record which of the lettered

18    exhibits is this?

19               MR. POLLACK:     Oh, I'm sorry, Your Honor.       It

20    is -- let me ask Agent Fine.

21               BY MR. POLLACK:

22          Q    The memorandum of interview dated November 27,

23    2018, what lettered identification does it have on the

24    front page.

25          A    II.




                                                                    116
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 117 of 159

1                THE COURT:     Thank you.

2                BY MR. POLLACK:

3           Q    So if you can go to page 11 of Exhibit II?

4           A    Okay.

5           Q    In November of 2018, did Ms. Uzan tell you in an

6     interview that she heard others at Yukom guaranteeing

7     clients a certain amount of profit they would make, but

8     she did not do this because she knew that no one could

9     guarantee anything?

10          A    It's my understanding she said something to that

11    effect.   Just to be clear, that's as far as profit.

12    There's more comments related to it, but --

13          Q    But she certainly said something to that effect?

14          A    Yes.

15               MR. POLLACK:     Your Honor, can I --

16               BY MR. POLLACK:

17          Q    Or maybe you have it.       Do you have OO?

18          A    Yes.

19          Q    Great.    Perfect.    Did you participate in an

20    interview of Ms. Uzan on June 28, 2019?

21          A    No.

22          Q    Did you familiarize yourself with what she said

23    to Agent Desor, the other case agent, on 6-28-19?

24          A    I don't remember.

25          Q    At any point in this investigation, did you know




                                                                    117
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 118 of 159

1     that Ms. Uzan in fact less than a month before trial had

2     told the FBI --

3                 MR. VAN DYCK:    Objection.

4                 THE COURT:    Well, I'll sustain as to foundation

5     at first.

6                 MR. POLLACK:    The question is did he know it.

7     So that is laying the foundation.

8                 THE COURT:    Well, do we know whether he was

9     at -- present at this discussion?

10                MR. POLLACK:    No.    He just said that he was not

11    and so I'm asking if he learned it from any other source.

12    He's presumably had any number of conversations with Agent

13    Desor, his co-case agent.

14                THE COURT:    Sustained.

15                BY MR. POLLACK:

16          Q     Agent Fine, do you believe that Agent Desor

17    understands the importance of being as accurate as

18    possible in official memoranda of interviews?

19          A     Do I believe that Agent Desor?       Yes.

20          Q     At any point did you learn directly from Ms.

21    Uzan or were you present when Ms. Uzan said that Ms. Elbaz

22    was not able to speak or write well in English?

23          A     I don't remember.      I think there's some

24    testimony that I remember.        But I won't testify to that

25    unless you want me to.




                                                                    118
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 119 of 159

1           Q    No.    I'll let the jury assess the testimony.           I

2     was asking for conversations the jury wasn't here for.

3           A    I don't remember on that.

4                MR. POLLACK:     Can I have for Ms. Welles, her

5     memoranda of interview dated February 7, 2018 and then

6     July -- I'm sorry -- June 12, 2019?        And I apologize, Your

7     Honor.    I need just a moment.

8                THE COURT:     Okay.

9                (Pause.)

10               MR. POLLACK:     Handing up what had been marked as

11    SS and YY for identification.

12               BY MR. POLLACK:

13          Q    Agent Fine, did you participate in an interview

14    of Ms. Welles on February 7, 2018?

15          A    Yes.

16          Q    And can you turn to page 6 of the memorandum of

17    that interview and can you tell us what the exhibit number

18    is on that?

19          A    The exhibit number is SS.

20          Q    If you can turn to page 6, there is the fourth

21    paragraph from the bottom.

22          A    Yes.

23          Q    Did Ms. Welles tell you that she explained the

24    turnover requirements to clients and that she was "pretty

25    sure" she explained the turnover requirements every time




                                                                    119
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 120 of 159

1     she gave a bonus to a client?

2           A     Something to that effect.

3           Q     If you can turn to page 14 of the document?          Did

4     Ms. Welles tell you in that interview did she estimate

5     that 20 to 30% of her clients made money?

6           A     It was in the context of something more.         So I

7     would say just my understanding of what she was saying

8     when she says made money means in her account, she sees it

9     going up, not that they can take that money out.

10          Q     Did you reflect that anywhere in your interview?

11          A     I think so.

12          Q     Did she tell you that most of her clients who

13    did lose money on trades did so by trading impulsively?

14          A     Yeah.   I think this is -- she's talking -- my

15    understanding was she's talking about the situation where

16    she's not trading on behalf of her clients.          That they

17    were trading themselves.

18          Q     And that some clients repeatedly deposited and

19    quickly lost all their money.       Correct?

20          A     In that same context, she said something to that

21    effect.

22          Q     And she described that type of trading as

23    gambling.    Correct?

24          A     Yes.

25                MR. POLLACK:    And if you can go to your -- can




                                                                    120
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 121 of 159

1     you go to the memorandum of interview dated June 12, 2019?

2                 I'll go ahead and move on.      Oh, okay.    Can you

3     do that just for Agent Fine?       You can go ahead and publish

4     that to the jury.     Can we switch the screens so the jury

5     can see?    I'm on 175.1.

6                 BY MR. POLLACK:

7           Q     Agent Fine, this is a document that's already in

8     evidence.    It's called Insurance Plan Contract and

9     Agreement?

10                MR. VAN DYCK:    Your Honor, the government

11    doesn't have this in evidence.       Can we just check with

12    the --

13                THE CLERK:    I have it in.

14                THE COURT:    The clerk says it is.

15                MR. VAN DYCK:    Thank you, Your Honor.

16                BY MR. POLLACK:

17          Q     The document says Insurance Plan Contract and

18    Agreement?

19          A     It says that.

20          Q     Okay.   And do you see the number at the bottom

21    there, the DOJ-Elbaz number?

22          A     Yes.

23          Q     Okay.   I just want you to take note of that

24    number.    And then if you could go to your memorandum of

25    interview from the June 12, 2019 interview?




                                                                    121
                          CROSS-EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 122 of 159

1           A     Okay.

2           Q     And that's just about a month before trial

3     started?

4           A     Yes.

5           Q     Okay.   And if you can go to page 6, the fourth

6     paragraph, did you ask Ms. Welles about this specific

7     document?

8           A     Yes.

9           Q     And in that interview, did she tell you that she

10    recognized it as something she came up with along with Ben

11    Capone whose stage name was Jordan Clay?

12          A     Something to that effect.

13                MR. POLLACK:    I don't have anything else, Agent

14    Fine.     Thank you.

15                THE COURT:    Okay.   Mr. Van Dyck?

16                MR. VAN DYCK:    Thank you, Your Honor.

17                THE COURT:    We can get started on redirect, but

18    we'll take a lunch break pretty soon.

19                           REDIRECT EXAMINATION

20                BY MR. VAN DYCK:

21          Q     Still the morning.     Good morning, Agent Fine.

22                MR. VAN DYCK:    So I want to start with I believe

23    what was marked by the defendant's counsel as Exhibit MMM.

24    And the government has marked MMM as Exhibit 789.           And

25    we'd move for the admission of 789.




                                                                    122
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 123 of 159

1                 MR. POLLACK:    No objection.

2                 THE COURT:    Exhibit 789 is in evidence.

3                 BY MR. VAN DYCK:

4           Q     So I believe Mr. Pollack asked you about this

5     document and he asked you to compare this document to what

6     is marked as Exhibit 1020 which he said was a portion of

7     this document.      Do you recall that?

8           A     Yes.

9           Q     Do you have Exhibit 1020 in front of you?

10          A     I think all I have is MMM.      No.   I found it.       I

11    found it.    Yes.   I have it.

12          Q     Okay.   So if we're looking at 789 first, this is

13    an email from Ms. Elbaz.       Is that right?

14          A     Yes.

15          Q     Okay.   And what's the subject?

16          A     Account Information 909128.

17          Q     Okay.   And let's look at first at the top at

18    what Ms. Elbaz says.      Can you look at that?

19          A     Yes.

20          Q     What does she say?

21          A     "Hey, guys, it's okay; I agreed to take care and

22    work with Aimee so you can let her talk to me even her

23    account is under $500,000; thanks."

24          Q     And let's go to the third page of this document,

25    please.




                                                                    123
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 124 of 159

1                MR. VAN DYCK:     I think we need the screens.

2                THE CLERK:     They're on.

3                BY MR. VAN DYCK:

4           Q    So, Special Agent Fine, the portion of this

5     email from Ms. Elbaz that Mr. Pollack asked you about

6     starts where it says Binary Book Terms and Conditions.              Is

7     that right?    If you look at 1020?      This is the excerpt

8     that started with 1020.

9           A    It starts at the top of the page.

10          Q    Okay.    Oh, I see what you were -- and when you

11    were testifying before that there was a blank in it,

12    you're talking about the -- I guess there's some currency

13    there that was removed?

14          A    Correct.

15          Q    Got you.    All right.    And in fact these -- what

16    the defense showed you is Exhibit 1020 that was part of

17    this email from Ms. Elbaz is an excerpt, there's more,

18    there's more after these terms and conditions.          Isn't

19    there?

20          A    Yes.

21               MR. POLLACK:     I'm just going to object to the

22    characterization.     The terms and the conditions aren't

23    from an email from Ms. Elbaz.

24               THE COURT:     Well, that's what we used.

25    Overruled.




                                                                      124
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 125 of 159

1                MR. POLLACK:     I'm sorry?

2                THE COURT:     Overruled.

3                MR. POLLACK:     No.   I didn't hear what the Court

4     said before you said overruled.

5                THE COURT:     I said that what we had was a

6     document where they were in an email.

7                MR. POLLACK:     But not an email from Ms. Elbaz.

8                THE COURT:     I believe she forwarded the

9     document, didn't she?

10               MR. POLLACK:     She forwarded the document --

11               THE COURT:     Okay.   Overruled.    We can discuss

12    this later.    Thank you.    Go ahead, Mr. Van Dyck.

13               BY MR. VAN DYCK:

14          Q    So, Special Agent Fine, I'm going to ask you

15    about the rest of this document.         Let's start with the

16    second to last page.

17          A    Okay.

18          Q    And again this is an email that -- this is part

19    of the email that Ms. Elbaz forwarded.         Is that right?

20          A    Yes.

21          Q    Okay.    And in the email that Ms. Elbaz

22    forwarded, she wrote "I agreed to take care and work with

23    Aimee."

24          A    Oh, on the -- yes.      I read that as Amy.

25          Q    Okay.    All right.    And there's a person here




                                                                    125
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 126 of 159

1     with the name, Aimee or Amy.       Do you see that?

2           A     Yes.

3           Q     Okay.   And it starts off on April 27th of 2016?

4           A     Yes.

5           Q     Okay.   Can you read what's written here where it

6     says "hi, Jordan"?

7           A     "Hi, Jordan, I'm emailing to let you know I'm

8     about to do request for withdrawal of 20K.         When I get up

9     as I'm about to go back to sleep now, I will email you my

10    bank account number for you to deposit fonds into.           Yes, I

11    know there's 16K U.S. dollars of bounces and you have said

12    would I loose them if I withdraw this amount.          That's

13    okay.     You can take that back if you feel you must do so.

14    This will still leave funds in my count.         If you choose

15    it's not worth trading with me anymore because I'm not a

16    VIP or don't have enough funds in the account.          That's

17    fine.     Just give me all my money back.      I will withdraw

18    the lot.    Then it's up to you.     I don't mind.     I have

19    enjoyed trading with you very much and would like to keep

20    going doing it.     But I just don't have money like you want

21    to have to invest.     I understand what you say better in

22    here than with the bank.      But I have bills to pay with my

23    business and if I don't pay them, I don't have a business

24    anymore.    But I've explained this all to you in the past.

25    But again, sorry, I need this 20K back.         If I get funds




                                                                      126
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 127 of 159

1     again like this that I can use even if for only a short

2     time, I would differently put them back in here."

3           Q    That's fine, Special Agent Fine.        And again that

4     portion at least it's dated April 27th.         Is that right?

5     Can we scroll up?

6           A    April 27, 2016.

7           Q    Is there another message from Aimee after this?

8     Can we flip the page?

9           A    Yes.

10          Q    Okay.    And let's look at the bottom on

11    April 28th.    At least by date, this is the next day?

12          A    Yes.

13          Q    Okay.    And what did Aimee write here?

14          A    "Hi, below are my bank account details for you

15    to put my 20K.     I'm wanting to withdrawal out.       Thanks.

16    Please send me confirmation that's been done.          Thanks."

17          Q    Okay.

18          A    Then there's some bank information.

19          Q    All right.     Let's go to the next page.      Do you

20    see where there's another message?        Do you see it says

21    "hi, I want the funds"?

22          A    Yes.

23          Q    And what did Aimee write here?

24          A    "Hi, I want the funds put into the bank account

25    I provided as this is easier as we have to pay tax on the




                                                                    127
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 128 of 159

1     earnings."

2           Q    Okay.    And let's go above that.      There's a

3     message to the name, Aimee Nicole, from someone named Andy

4     Collins.   Do you see that?

5           A    Yes.

6           Q    And what -- the third paragraph or I'm sorry,

7     the second sentence there, what does that say?

8           A    Where it starts "please note"?

9           Q    Yes, please.

10          A    "Please note that your expert trader has been

11    notified about your withdrawal request."

12          Q    Okay.    Let's look at the next page.       We can look

13    at the middle two.     And somebody named Jordan sends her a

14    message.   What does Jordan say?

15          A    Please -- reply email.       "Please don't email the

16    customer; I'm on it; I'll talk to customer again; please

17    hold for now."

18          Q    Okay.    And above that?

19          A    "Hi, Andy, please can you conform that the 20K

20    has been put back in my bank account, please.          If not, why

21    is it taking so long to process?"

22          Q    And that at least on this email, the name above

23    that message is Aimee?

24          A    Yes.

25          Q    And let's look at the next page.        What is




                                                                    128
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 129 of 159

1     written below the name, Aimee, at April 29, 2016, 11:15

2     a.m.?

3           A    "Jordan, you told me on the phone yesterday that

4     you would get that money sent back to me.         I'm wondering

5     why you haven't done this yet.       I just rang up Compliance.

6     They said they are waiting for you.        I don't see why you

7     are hold this up.     Please email me back what the holdup

8     is.   Please.   Thanks."

9           Q    All right.     Let's go to the next page.      And can

10    we look at -- all right.       There's a message below the name

11    Jordan on April 30, 2016.      Do you see that?

12          A    Yes.

13          Q    What did Jordan write?

14          A    "I didn't hold it, my dear.        The banking system

15    will clear it and it should be credited back next week.

16    The money will be out today as it is the last day of the

17    month.    No reason to play games, Aimee.       But everything

18    can happen in a sec.      I apologize for that.      Let me know

19    when you can talk.     Jay."

20          Q    Is there a message above that?

21          A    Yes.

22          Q    And what is written below the name, Aimee,

23    May 2, 2016?

24          A    "Hi, please can you tell me what your license

25    number is.    I can't see where it says it on your website.




                                                                    129
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 130 of 159

1     Thank you."

2           Q    Okay.    And then let's look at the next page.

3     What did Aimee -- what is written below where it says

4     Aimee, May 2, 2016?

5           A    "I just want to know if you are regulated or

6     not."

7           Q    And then there's a response.        Right?

8           A    Yes.

9           Q    Can we look at the top, please?        The response,

10    the second line, it says "we are in the process of getting

11    our license and we will be regulated soon."          Do you see

12    that?

13          A    Yes.

14               MR. VAN DYCK:     Can we highlight that.      Please?

15               BY MR. VAN DYCK:

16          Q    And then in the paragraph, the fourth one down,

17    do you see where it says "rest assured that you will be

18    armed with required tools and techniques along with the

19    expertise of financial professionals"?         Do you see that?

20          A    Yes.

21          Q    All right.     And then after getting this, does

22    Aimee respond again?

23               MR. VAN DYCK:     Can we go to the next page?

24               THE WITNESS:     Yes.

25




                                                                    130
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 131 of 159

1                BY MR. VAN DYCK:

2           Q    And let's look at this response.        Okay.    What

3     did Aimee write?

4           A    "Thank you, Scott.      That's funny because I was

5     told you are regulated and have a license by one of your

6     staff, Jenny and Jordan.      Now finding out you aren't makes

7     me very upset.     I'm tiring to withdraw money, but my

8     account manager one days says yes, he's approved it, next

9     day we need to build the account up more.         If you really

10    want to be able to get your license, I suggest you give me

11    my money or I will take this further.         I am very upset and

12    I've told Jordan this many times."

13          Q    Okay.    Keep going.

14          A    "But I tired of the lies.       Why can't I get my

15    money out?    You guys make the rules up as you go.         I very,

16    very stressed right now.      Why can one account manager stop

17    me from getting my funds?      It's not fair.     I want real

18    answers.   I have recordings of all the phone calls with

19    Jordan and him saying on Saturday, the 20K will be set to

20    my C card on Monday.      That's today.    Now he's telling me

21    can't, I have 52K in the account.        I understand there is

22    bounce money.    You can keep bounce money.       I don't care.

23    I want my money back today.       A lot of exclamation points.

24    If this isn't back in my card in two days, I will contact

25    the Visa company myself about this."




                                                                    131
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 132 of 159

1           Q    So now let's go to page 3 of the document.          All

2     right.    And look at the top.

3           A    Yes.

4           Q    So the portion of this email, the only portion

5     of this email that Mr. Pollack showed you were the terms

6     and conditions.     Is that right?

7           A    Yes.

8           Q    And but the terms and conditions were coming

9     under a message from Aimee that says I'm reading your

10    terms and conditions, quote.       Right?

11          A    Yes.

12          Q    Okay.    Let's look at some portions of these

13    terms and conditions.      Can we go to the next portion,

14    please?   And look at the bottom where it says "note."          Can

15    you read what it says next to "note:"?

16          A    "Citizens of the United States of America are

17    restricted from performing trading activities on the

18    platform."

19          Q    Let's go to page 9 of the document.         And if you

20    look at Exhibit 1020, which is what Mr. Pollack showed

21    you, can you check whether the language that starts "why

22    can an account manager" was included in 1020?

23          A    It's not in there.

24          Q    And Aimee or at least this is included directly

25    below the terms and conditions in the message from Aimee




                                                                    132
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 133 of 159

1     in Exhibit 789.     Is that right?

2           A    Ask that again.

3           Q    Sure.    Can we look at -- if you look at what's

4     been marked as Exhibit 789?

5           A    Um-hum.

6           Q    If you look at Exhibit 789, directly below the

7     terms and conditions that are on page 9 --

8           A    Yes.

9           Q    -- there's some text that starts "why can an

10    account manager"?     Do you see that?     Actually, there's

11    some text that starts "I have requested."         Do you see

12    that?

13          A    I see that.

14          Q    Okay.    And can you confirm that that is not part

15    of Exhibit 1020?

16          A    It's not part of Exhibit 1020.

17          Q    And can you read what that says?

18          A    "I've requested my money back a few times and I

19    don't understand why it isn't happening.         I want all my

20    money and you can keep the 16K U.S. dollars bounce and the

21    rest to put either on my C card with the bank account I

22    provided you with last week."

23          Q    Go ahead.

24          A    "Why can an account manager stop me from having

25    my funds back when you say when I first opened this




                                                                     133
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 134 of 159

1     account by Jenny, my money is my money?         She also said all

2     calls are recorded.      So from that day, I recorded the

3     calls.    I have proof Jordan changes his story ever day.             I

4     want this money in full back today.        There's no reason why

5     this can't happen.      It says you can cancel the bounce

6     money.    So do that.    Give me what's mine.     I want an

7     answer back today.      This is my account number attached."

8           Q    All right.     And so after the terms and

9     conditions plus this was sent and the email that was

10    forwarded sent by Ms. Elbaz, let's look at page 2.           And

11    what is written below where it says Aimee, May 4, 2016?

12          A    "Hi, I want to speak to the manager of

13    compliance today, Lena, please.       I'm tired of being mucked

14    around.   I want my money back which I tired to get this

15    time last week.     I don't want to speak to Jordan, my

16    account manager.     I'm tired of speaking to him.       If I

17    don't hear from her, I will take further action to get my

18    money back.    Why are you stopping me from getting my

19    money?    Regards, Aimee."

20          Q    Okay.    And is there a response to that?

21          A    Yes.

22          Q    Let's look at that.      This is now -- and now at

23    least by date, it's May 5, 2016.        Is that right?

24          A    Yes.

25          Q    And the original email in which there was a




                                                                      134
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 135 of 159

1     request for a withdrawal was April 27, 2016.          Is that

2     right?    If you look to the second to last page?

3           A    Yes.

4           Q    Okay.    And what is written below where it says

5     Andy Collins?

6           A    "Dear Aimee Nicole, thank you for contacting the

7     finance department of Binary Book.        Please note that your

8     mail has been forwarded to the respective person.           Kindly

9     rest assured that the latter copied in this mail will do

10    the needful to get in contact with you as soon as possible

11    and will provide you with further assistance.          Thank you

12    for your kind understanding and mutual support."

13               MR. VAN DYCK:     And then let's zoom out and go to

14    the first page.

15               BY MR. VAN DYCK:

16          Q    And is everything we just looked at contained

17    within this email that Ms. Elbaz sends on May 6th of 2016?

18          A    Yes.

19          Q    Can we look at -- go back to this email?          And

20    this is where Ms. Elbaz says "I agree to take care and

21    work with Aimee so you can let her talk to me even her

22    account is under $500,000."

23          A    Yes.

24          Q    You see there's an email address in the "to"

25    line?




                                                                      135
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 136 of 159

1           A    Yes.

2           Q    Can you read the email address?

3                MR. VAN DYCK:     And can we highlight it, the

4     second one next to finance@BinaryBook.com.?

5                BY MR. VAN DYCK:

6           Q    What is the email address next -- do you see it

7     starts A-I-M-E-E?

8           A    Yes.

9           Q    What is that?

10          A    It says Aimee@ and it's got a domain in New

11    Zealand I believe.

12          Q    Okay.    And is that the same spelling as the

13    Aimee where Ms. Elbaz writes "I agree to take care and

14    work with Aimee"?

15          A    Yes.

16          Q    She in this email says "so you can let her talk

17    to me even though" -- oh, I'm sorry -- "even her for her

18    account is $500,000."

19          A    That's what it says.

20          Q    Special Agent Fine, you asked Ms. Elbaz when you

21    interviewed her in September of 2017 about whether she had

22    ever heard of investors being unable to withdraw their

23    funds.    Do you recall that?

24          A    Yes.

25          Q    And what was her answer when you interviewed




                                                                    136
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 137 of 159

1     her?

2            A     Something to the effect of no, she's never heard

3     of that.

4                  MR. VAN DYCK:   Can we cull up Exhibit 1.12?

5                  THE COURT:   I think it's time for the lunch

6     break, Mr. Van Dyck.      It's just shortly before 1:00.       So,

7     ladies and gentlemen, I thank you for your attention this

8     morning.     Again don't discuss the case.      Keep an open

9     mind.      We'll see you back in an hour.      Basically at 2:00.

10    Thank you very much.

11                 (Jury excused.)

12                 THE COURT:   Okay.   Thank you.    Please be seated.

13    Anything else we need to discuss before lunch?

14                 MR. VAN DYCK:   Not for the government.

15                 THE COURT:   We're still on track.      Now that you

16    have heard all the cross, about how much longer do you

17    think you'll be?

18                 MR. VAN DYCK:   An hour.

19                 THE COURT:   An hour?

20                 MR. VAN DYCK:   Probably less.     45 minutes.

21                 THE COURT:   Okay.   This is all within the scope?

22                 MR. VAN DYCK:   Yes, Your Honor.

23                 THE COURT:   Okay.   We'll see you after lunch

24    then.      Thank you.

25                 (Proceedings concluded.)




                                                                     137
                         REDIRECT EXAMINATION OF FINE
     Case 8:18-cr-00157-TDC Document 305 Filed 08/20/19 Page 138 of 159

1                      CERTIFICATE OF REPORTER

2

3                I, Lisa K. Bankins, an Official Court Reporter

4     for the United States District Court for the District of

5     Maryland, do hereby certify that I reported, by machine

6     shorthand, in my official capacity, the proceedings had

7     and testimony adduced upon the trial in the case of the

8     United States of America versus Lee Elbaz, Criminal Action

9     Number TDC-18-00157, in said court on the 25th day of

10    July, 2019.

11               I further certify that the foregoing 137 pages

12    constitute the official transcript of said proceedings, as

13    taken from my machine shorthand notes, together with the

14    backup tape of said proceedings to the best of my ability.

15               In witness whereof, I have hereto subscribed my

16    name, this 26th day of July, 2019.

17

18

19                                       Lisa K. Bankins

20                                       Lisa K. Bankins
                                         Official Court Reporter
21

22

23

24

25




                                                                    138
                            .                              56/9 56/13 56/17 68/10
                                                           111/12 111/21 116/4 136/21
BY MR.Case
       ATKINSON: [19] 29/5 .pdf
           8:18-cr-00157-TDC    [3] 9/3
                              Document   9/4 Filed
                                       305   10/2108/20/192018
                                                             Page
                                                               [5]139 of 159116/23 117/5
                                                                    116/12
32/16 34/8 41/13 41/24 42/8                                119/5 119/14
43/9 44/4 44/14 44/22 46/12 0                                 2019 [7] 1/5 117/20 119/6
47/15 48/12 49/6 50/3 50/9     00010 [1] 100/24                121/1 121/25 138/10 138/16
50/23 52/23 54/7               0001636180 [1] 90/18           20530 [1] 1/13
BY MR. POLLACK: [49] 57/23     00157 [2] 1/3 138/9            20770 [1] 1/22
58/2 58/21 59/18 60/18 61/6                                   20K [5] 126/8 126/25 127/15
62/5 63/11 65/4 65/13 66/6     1
                                                               128/19 131/19
66/11 69/22 72/10 73/5 73/11   1-5 [1] 47/11                  21 [3] 24/16 56/12 109/8
73/14 74/19 75/25 76/6 78/3    1.1 [2] 71/12 71/20            224 [4] 79/20 83/14 83/16
79/20 82/15 87/6 89/1 89/7     1.12 [1] 137/4                  87/5
89/13 90/8 90/21 91/16 92/14   10 [2] 38/10 41/5              224.8 [8] 80/20 82/18 83/17
93/7 94/24 96/21 98/12 99/15   100 [1] 32/9                    83/20 83/24 84/5 84/17 87/5
99/20 100/21 106/12 110/3      1020 [22] 100/16 100/17        25 [5] 1/5 58/9 58/17 59/22
111/7 116/1 116/20 117/1        101/1 101/4 101/11 101/11      60/5
117/15 118/14 119/11 121/5      101/13 101/17 102/2 105/4     25th [2] 58/6 138/9
121/15                          105/9 106/10 106/11 123/6     26 [1] 59/15
BY MR. VAN DYCK: [8] 122/19     123/9 124/7 124/8 124/16      26th [1] 138/16
123/2 124/2 125/12 130/14       132/20 132/22 133/15 133/16   27 [9] 58/2 58/2 59/5 59/16
130/24 135/14 136/4            1033 [4] 96/15 96/19 96/21      59/18 116/12 116/22 127/6
MR. ATKINSON: [56] 18/2         106/15                         135/1
19/5 19/15 19/22 20/7 20/9     1042 [5] 98/12 98/14 99/12     27.1 [2] 58/2 58/13
21/2 21/13 21/22 22/9 23/10     99/14 106/15                  27th [2] 126/3 127/4
24/6 24/11 24/17 24/25 25/3    1052 [5] 90/8 90/19 91/9       28 [5] 29/16 51/25 52/15
25/6 26/11 27/1 28/7 28/11      91/14 91/15                    52/19 117/20
28/14 29/2 32/7 32/13 33/22    1058 [1] 88/25                 28th [1] 127/11
34/6 38/10 38/16 38/21 39/1    1066 [1] 95/3                  29 [2] 2/5 129/1
40/10 40/25 41/6 41/11 41/21   107.1 [1] 68/24                2:00 [1] 137/9
42/7 43/8 43/22 44/1 44/8      1070 [1] 68/25
44/12 44/16 44/19 46/10 47/7   1070.1 [2] 69/15 69/20         3
47/10 48/1 48/24 49/5 49/22    11 [3] 80/24 116/14 117/3
50/20 52/17 53/22 54/6 56/23                                  3.1 [5] 41/3 41/3 41/9 42/8
                               11:15 [1] 129/1                 42/10
MR. POLLACK: [169]             12 [6] 21/3 43/22 78/3 119/6
MR. VAN DYCK: [52] 69/2                                       30 [3] 98/1 120/5 129/11
                                121/1 121/25                  302 [1] 113/19
71/13 71/20 82/1 82/5 83/21    122 [1] 2/9
84/5 84/9 84/12 84/17 84/21                                   30th [1] 29/9
                               12:30 [1] 81/14                35-T [1] 62/8
84/25 85/10 86/5 86/13 86/17   12:45 [1] 81/17
91/9 91/12 99/12 102/2 102/5                                  36 [3] 58/21 58/23 59/6
                               13 [7] 19/6 48/20 50/13        36.1 [2] 58/21 59/14
103/22 104/4 105/1 105/5        97/17 97/19 108/12 108/25
105/12 105/16 105/20 105/24    137 [1] 138/11                 4
106/1 106/6 112/14 113/13      14 [2] 92/19 120/3
114/21 115/14 115/19 115/22                                   40-second [1] 69/18
                               1400 [1] 1/13                  45 [1] 137/20
118/2 121/9 121/14 122/15      15 [11] 24/13 24/15 41/20
122/21 123/25 130/13 130/22                                   451 [1] 65/12
                                47/7 47/11 58/17 59/22 60/5   49,000 [2] 31/14 31/21
135/12 136/2 137/3 137/13       81/3 81/5 82/7
137/17 137/19 137/21           15,000 [2] 42/20 42/22         5
MS. COTTINGHAM: [6] 3/5 3/9    15-6 [1] 42/18
11/17 15/3 16/4 69/9           150 [1] 55/3                   50 [4] 61/10 61/23 61/25
THE CLERK: [5] 16/21 28/16     16 [1] 105/13                   62/2
28/22 121/12 124/1             167,000 [1] 62/2               50-plus [1] 5/1
THE COURT: [194]               16:13 p.m [1] 58/9             500,000 [1] 61/18
THE WITNESS: [17] 27/17        16K [2] 126/11 133/20          51 [1] 60/16
28/25 32/11 32/15 41/23        17 [2] 24/15 51/23             51.1-S [3] 60/13 60/14 60/16
44/11 47/9 50/22 57/1 57/5     175.1 [1] 121/5                511-T [3] 73/5 74/24 76/5
57/15 57/18 72/7 80/21 96/17   18 [2] 24/15 47/10             52-T-3 [1] 67/23
100/19 130/23                  19 [4] 54/14 54/16 92/19       52K [1] 131/21
                                117/23                        53-second [1] 61/6
$                              1981 [2] 29/13 29/15           535-T [2] 66/10 68/15
$1,500 [1] 76/20               1:00 [2] 81/16 137/6           55,000 [1] 31/5
$167,000 [1] 61/21                                            57 [1] 2/8
$167,000 a [1] 61/21           2                              588-T [1] 78/18
$250 [1] 87/23                 20 [8] 3/21 13/12 24/15        6
$250 of [1] 87/23               55/13 111/12 111/20 116/4
$30,000 [1] 30/23               120/5                         6,000 [1] 76/21
$35,000 [4] 30/14 31/4 31/6    20,000 [1] 45/7                6-28-19 [1] 117/23
 43/14                         2000 [1] 1/18                  61 [5] 33/21 33/24 34/3 34/6
$35,000 and [1] 43/14          20006 [1] 1/19                  34/8
$45,000 [1] 43/15              2015 [8] 29/20 66/20 67/4      6500 [1] 1/22
$49,000 [2] 31/20 31/25         67/21 84/24 86/1 86/2 96/25   66,000 [1] 65/19
$49,000 back [1] 31/25         2016 [30] 16/11 41/21 46/14    66,000-dollar [1] 65/20
$5,000 [2] 30/21 31/7           48/20 50/14 51/19 51/21       67 [1] 19/3
$5,000 back [1] 31/7            51/25 52/15 52/19 53/1 58/9   6th [1] 135/17
$5,000 using [1] 30/21          58/24 66/23 67/3 67/6 92/10   7
$500,000 [4] 61/20 123/23       92/18 93/18 98/16 126/3
 135/22 136/18                  127/6 129/1 129/11 129/23     70 [8] 23/25 24/13 24/14
$83,000 [1] 62/3                130/4 134/11 134/23 135/1      24/15 47/12 47/14 48/4 53/25
$83,000 approximately [1]       135/17                        707 [3] 24/15 55/12 55/13
 62/3                          2017 [11] 16/1 54/18 56/9      708 [2] 24/15 56/12
7                              123/23 126/10 126/16 127/14      133/2 137/8
                               127/24 128/20 131/8 131/9       against [1] 68/12
71 [2] Case
        23/258:18-cr-00157-TDC
               24/15            Document
                               131/16      305132/22
                                      131/21     Filed133/10
                                                       08/20/19agePage
                                                                   [1] 140
                                                                        29/9of 159
710 [5] 21/2 21/19 43/24       133/21 133/24 134/1 134/7       agencies [1] 85/24
 44/1 44/3                     134/16 135/22 136/18            agency [1] 113/20
72 [5] 23/25 24/15 51/24      accounts [2] 19/17 46/16         agent [63] 2/7 3/4 16/25
 53/1 53/6                    accuracy [2] 4/11 113/19          17/4 17/20 20/18 22/18 28/1
74 [1] 54/15                  accurate [5] 4/10 114/1           28/4 57/10 57/14 57/25 58/4
77 [2] 3/22 13/12              114/15 116/9 118/17              61/11 63/13 69/24 72/2 72/5
789 [7] 122/24 122/25 123/2 Acknowledgement [2] 89/16           72/12 79/19 80/19 82/17 83/3
 123/12 133/1 133/4 133/6      89/19                            87/8 89/1 90/7 90/17 93/9
8                             acknowledging [1] 94/6            95/4 98/11 99/17 100/9
                              act [1] 24/21                     100/16 100/17 106/14 110/6
80 [1] 58/15                  acted [1] 70/3                    110/9 111/9 111/10 112/3
801 [1] 19/24                 action [2] 134/17 138/8           113/14 113/18 114/17 115/15
803 [7] 24/22 48/4 49/2       actions [1] 24/22                 115/18 116/3 116/20 117/23
 49/25 50/3 52/20 53/24       activated [1] 44/21               117/23 118/12 118/13 118/16
82 [1] 29/9                   activities [1] 132/17             118/16 118/19 119/13 121/3
85 [1] 36/22                  activity [1] 98/8                 121/7 122/13 122/21 124/4
868 [1] 75/20                 actual [5] 9/5 10/10 14/10        125/14 127/3 136/20
8:30 [1] 1/6                   62/24 94/10                     agent's [1] 63/10
9                             actually [25] 9/7 13/5 13/6 agents [14] 22/24 80/8 80/13
                               13/8 13/8 13/21 14/5 14/16       82/19 85/5 86/12 87/9 87/14
909128 [1] 123/16              14/20 20/11 21/23 22/1 22/6      110/10 111/21 113/15 114/11
95 [4] 35/20 35/23 36/22       24/14 25/21 27/9 47/14 61/8      115/4 116/3
 37/13                         72/25 76/15 83/8 92/9 94/4      ago [3] 30/3 48/24 68/6
984937.pdf [1] 42/6            98/20 133/10                    agree [28] 4/6 5/13 9/21
A                             adamant [2]   111/22  112/12      14/17 16/4 16/17 23/1 60/8
                              add [4] 11/17 11/18 15/5          60/11 60/16 62/21 62/23
a What's [1] 67/23             40/16                            66/22 66/25 67/12 67/19
A-I-M-E-E [1] 136/7           added [1] 31/5                    69/24 70/8 97/5 107/11
A-N-N [1] 29/1                addition [1] 48/5                 107/15 107/25 114/25 115/12
a.m [2] 1/6 129/2             additional [2] 15/13 109/7        115/18 115/21 135/20 136/13
ability [2] 44/18 138/14      additionally [2] 99/24 100/1 agreed [8] 28/5 34/24 70/10
able [15] 4/14 6/15 18/14     address [13] 34/13 41/16          70/11 70/24 93/12 123/21
 23/14 27/3 36/4 36/6 37/21    41/17 41/17 41/19 45/4 76/14 125/22
 37/24 38/5 49/13 97/8 108/3   76/16 83/12 103/21 135/24       agreement [5] 60/17 90/13
 118/22 131/10                 136/2 136/6                      92/17 121/9 121/18
about [90] 3/12 12/4 15/8     adduced [1] 138/7                ahead [32] 28/7 29/4 41/11
 15/14 16/8 16/12 18/21 21/18 adequate [1] 100/3                50/9 59/17 60/12 65/3 66/5
 23/9 26/18 31/6 33/18 35/6   admissibility [1] 4/24            66/11 72/5 73/4 74/19 75/6
 36/12 43/12 43/14 45/11      admissible [13] 19/24 20/14       75/24 76/4 78/2 79/18 87/20
 46/23 47/21 51/11 51/12 53/4 21/12 21/12 21/17 22/11           87/24 88/20 91/15 94/21
 53/10 53/12 53/13 53/14       22/20 22/23 23/21 25/18 39/5 96/20 96/21 97/4 99/20
 54/17 54/24 55/1 55/23 56/5   40/5 40/8                        106/11 110/2 121/2 121/3
 56/17 56/19 58/4 58/13 58/24 admission [7] 48/7 83/19          125/12 133/23
 59/12 59/21 60/24 61/14       83/23 91/9 99/11 102/1          Aimee [25] 123/22 125/23
 61/21 63/15 64/11 64/13       122/25                           126/1 127/7 127/13 127/23
 64/16 64/18 64/25 65/17 66/8 admit [4] 23/4 23/5 103/24        128/3 128/23 129/1 129/17
 66/16 67/8 70/7 70/19 72/13   104/6                            129/22 130/3 130/4 130/22
 73/8 73/16 73/20 77/10 77/21 admitted [3] 21/8 22/6 41/9       131/3 132/9 132/24 132/25
 78/14 79/22 80/4 85/17 86/8 admitting [2] 19/12 39/7           134/11 134/19 135/6 135/21
 86/19 86/21 88/17 90/20      adopting [1] 62/19                136/10 136/13 136/14
 102/11 103/8 103/9 104/6     advance [1] 107/11               Alan [2] 51/7 51/8
 105/22 110/13 111/22 112/12 advice [3] 94/18 97/15            alert [1] 27/23
 115/12 120/15 122/2 122/6     108/10                          Alex [2] 21/10 21/22
 123/4 124/5 124/12 125/15    advised [2] 71/3 71/4            aliases [1] 100/7
 126/8 126/9 128/11 131/25    advises [3] 74/11 75/11          all [62] 7/9 8/11 9/7 9/16
 136/21 137/16                 77/22                            9/21 10/4 10/23 12/17 15/2
above [9] 21/9 66/17 67/9     advising [1] 70/25                21/13 24/4 31/25 33/7 43/17
 92/10 92/10 128/2 128/18     advisor [2] 97/16 108/11          43/20 43/21 46/19 49/22 51/1
 128/22 129/20                affirmative [2] 25/6 39/16        59/15 59/15 63/5 63/6 63/23
absolutely [5] 30/8 49/17     afford [2] 97/13 108/8            65/11 65/17 85/2 85/16 88/2
 66/22 81/1 102/19            afraid [1] 68/6                   88/2 93/19 97/12 97/14
academic [1] 104/16           after [22] 3/9 4/18 5/13          102/24 104/25 106/24 107/3
Accardo [3] 74/24 75/1 76/11 16/2 26/25 33/1 41/4 51/19         108/7 108/9 112/1 112/5
accept [6] 55/7 96/6 106/2     65/6 65/25 66/8 70/5 70/6        114/14 114/15 115/10 115/19
 107/2 107/13 115/13           82/5 88/2 88/8 100/16 124/18 120/19 123/10 124/15 125/25
accepted [1] 94/2              127/7 130/21 134/8 137/23        126/17 126/24 127/19 129/9
accepting [1] 96/1            afterwards [1] 80/25              129/10 130/21 131/18 132/1
accessing [1] 107/2           again [42] 12/12 13/25 14/3       133/19 134/1 134/8 137/16
accommodations [1] 17/22       14/6 14/10 15/5 15/19 15/21      137/21
accomplish [1] 4/15            16/12 17/16 19/24 21/9 21/16 alleged [1] 40/1
account [49] 19/20 22/15       21/18 22/16 22/24 28/4 37/23 allow [10] 7/25 12/21 23/15
 26/17 54/19 54/22 55/10 78/8 40/2 40/12 56/13 80/14 82/14 23/22 25/24 26/5 26/8 37/7
 88/1 88/3 89/21 89/23 89/24   83/3 83/7 86/2 90/10 90/17       50/2 86/7
 89/25 90/2 90/2 95/8 95/15    96/3 100/24 101/9 106/4         allowed [1] 24/20
 95/20 95/25 96/4 98/4 98/6    112/6 115/3 125/18 126/25       almost [2] 55/6 66/23
 98/9 109/8 109/9 109/14       127/1 127/3 128/16 130/22       along [3] 91/5 122/10 130/18
 109/20 109/23 120/8 123/16
A                              appeared [1] 70/7                 43/19 51/8 53/7 63/8 63/13
                               appearing [1] 109/9               63/13 67/20 68/13 69/15 75/3
alreadyCase
        [14] 8:18-cr-00157-TDC
               7/3 15/10 15/22 appears
                                 Document
                                       [6] 305
                                             43/19Filed 08/20/19
                                                    69/24 92/3 81/9Page  141 83/8
                                                                       82/18 of 159
                                                                                  83/10 83/14
 16/2 28/2 32/9 44/10 67/11     92/18 94/11 106/25               84/13 86/8 86/8 86/16 89/3
 79/14 85/4 85/14 96/19        Apple [3] 34/14 41/17 41/18       92/4 93/3 94/3 95/3 95/4
 102/25 121/7                  applicable [1] 107/12             95/4 95/6 96/15 100/5 100/24
also [14] 11/8 16/16 33/6      application [1] 109/6             100/25 104/16 107/13 109/11
 38/17 40/16 42/23 66/8 71/3 apply [2] 104/10 104/12             109/14 110/5 110/9 111/10
 83/25 110/9 112/23 114/5      appreciate [2] 18/4 57/5          113/10 113/24 114/3 115/13
 115/5 134/1                   approach [5] 25/24 38/24          117/11 117/11 118/4 118/17
although [1] 9/18               75/22 102/3 112/18               118/17 119/10 120/22 122/10
always [8] 27/12 32/11 80/4 appropriate [1] 73/2                 122/23 122/24 123/6 125/24
 90/4 111/23 112/13 114/1      approval [1] 109/10               126/9 127/25 127/25 129/16
 114/15                        approved [4] 46/19 88/13          131/15 133/4 135/10 135/10
am [8] 4/5 4/8 7/21 12/14       109/6 131/8                      136/12 138/12
 29/19 68/4 84/22 131/11       approximately [9] 3/21 13/12 ASAP [1] 88/9
AMERICA [4] 1/3 45/17 132/16 30/12 31/12 61/10 61/18           ask [34] 6/3 12/1 18/12
 138/8                          61/25 62/3 62/4                  21/18 23/13 24/18 26/20 39/6
Amoral [2] 62/17 64/4          April [9] 56/9 56/9 126/3         44/20 48/3 50/5 52/5 54/17
amount [4] 42/20 45/6 117/7     127/4 127/6 127/11 129/1         55/21 73/20 86/14 86/18
 126/12                         129/11 135/1                     86/23 87/1 98/14 100/16
amounts [2] 43/12 43/14        April 2017 [1] 56/9               100/17 102/11 103/9 103/24
ample [1] 18/13                April 27 [2] 127/6 135/1          104/6 110/13 114/23 115/15
Amy [2] 125/24 126/1           April 27th [2] 126/3 127/4        115/17 116/20 122/6 125/14
analysis [2] 76/10 77/10       April 28th [1] 127/11             133/2
Anderson [8] 36/14 36/16       April 29 [1] 129/1              asked [7] 15/6 45/22 97/25
 36/19 37/2 37/3 37/4 37/6     April 30 [1] 129/11               123/4 123/5 124/5 136/20
 37/10                         arbitrage [1] 98/7              asking [10] 73/7 76/18 83/3
Andy [3] 128/3 128/19 135/5 archive [4] 96/24 98/16 99/5 91/24 103/8 105/17 105/21
angry [2] 46/25 47/24           103/3                            113/20 118/11 119/2
ANN [7] 2/4 28/16 28/19 29/1 archives [1] 99/7                 asserting [1] 3/23
 33/1 42/6 47/15               are [95] 4/3 5/15 5/17 5/18 assess [1] 119/1
Annapolis [8] 29/11 29/12       5/20 6/5 6/10 6/12 6/23 6/24 assist [2] 33/8 33/8
 29/14 29/21 29/24 45/5 45/15 7/3 7/5 7/20 7/21 8/6 10/21 assistance [3] 18/10 18/14
 45/18                          12/18 12/23 13/4 13/12 13/16 135/11
another [13] 20/9 27/9 62/7     13/25 15/9 15/23 15/25 16/1 assume [3] 21/7 113/18 115/7
 78/5 78/18 81/15 85/7 85/8     16/2 16/3 16/6 16/10 16/20     assuming [7] 4/18 19/8 24/19
 92/11 102/9 114/23 127/7       16/24 17/5 18/1 18/4 18/14       25/8 86/12 103/17 113/1
 127/20                         18/17 18/20 18/22 20/6 21/18 assured [2] 130/17 135/9
answer [8] 5/22 67/12 86/25     22/22 23/25 24/15 24/22        ATKINSON [12] 1/12 2/5 18/2
 88/10 101/6 101/16 134/7       26/24 29/8 33/4 33/5 40/3        19/4 19/15 20/7 24/11 25/25
 136/25                         46/6 49/11 49/21 56/6 59/12      26/23 28/7 39/13 54/2
answering [1] 67/1              61/24 62/23 63/16 64/25        attached [6] 41/6 58/11 59/1
answers [1] 131/18              66/17 67/10 74/14 75/14 80/4 59/1 84/23 134/7
anticipate [2] 18/16 19/19      85/16 85/17 85/23 86/11 87/6 attachment [8] 41/2 42/5
anticipated [1] 19/1            90/2 97/8 97/22 97/23 97/24      77/14 83/17 83/24 84/17
anticipating [1] 15/13          98/15 101/13 102/24 103/5        90/20 104/7
any [56] 3/2 3/11 3/23 7/16     103/5 103/17 108/2 108/3       attachments [2] 41/8 59/7
 8/12 11/3 12/7 15/9 15/24      109/13 112/6 115/4 127/14      attention [1] 137/7
 17/15 17/21 18/20 19/10        129/6 129/7 130/5 130/10       attorney [1] 113/25
 19/14 20/20 22/21 26/24 27/5 131/5 132/16 133/7 134/2         attorneys [1] 16/12
 27/7 34/1 56/25 62/2 64/20     134/18                         attractive [1] 97/20
 64/25 70/21 73/20 74/9 75/9 area [1] 13/24                    audio [2] 71/25 72/2
 81/5 83/21 87/10 87/18 89/21 aren't [3] 114/1 124/22          August [9] 15/25 48/20 50/13
 89/22 92/1 92/12 93/21 93/21 131/6                              51/19 51/21 58/23 66/23 67/4
 95/13 95/17 95/23 96/3 96/9 argue [2] 21/17 39/14               67/5
 97/9 97/24 98/3 98/6 98/9     argument [2] 6/8 113/24         August 13 [2] 48/20 50/13
 104/20 107/6 108/3 110/25     arm [1] 10/5                    August of [1] 67/4
 117/25 118/11 118/12 118/20 armed [1] 130/18                  Austin [1] 68/11
anybody [4] 3/11 33/14 39/21 around [9] 10/13 17/9 30/14 authentic [2] 84/11 84/23
 77/18                          58/15 63/4 65/10 85/25 100/4 authenticate [1] 23/14
anymore [2] 126/15 126/24       134/14                         authentication [2] 20/16
anyone [2] 35/19 37/12         arrested [1] 68/19                40/13
anything [18] 3/18 10/11       arrow [1] 45/12                 authenticity [2] 84/14 86/8
 13/21 15/3 15/21 16/21 21/18 article [5] 64/11 64/13          authorization [3] 26/17 89/9
 23/23 36/2 40/2 40/16 66/2     67/10 67/15 67/17                93/25
 67/10 67/17 68/5 117/9        articles [19] 62/11 62/14       authorize [1] 43/5
 122/13 137/13                  62/16 62/25 63/3 63/16 63/21 authorized [4] 43/7 54/21
anything in [1] 13/21           63/22 64/25 65/7 65/10 65/17 55/11 56/6
anyway [1] 15/1                 65/25 66/2 66/9 66/23 67/3     automatically [1] 88/12
anyways [3] 23/20 86/16         67/5 67/20                     available [2] 82/5 93/13
 113/11                        as [102] 4/23 5/18 6/10 7/9 Avenue [1] 1/13
anywhere [2] 29/14 120/10       8/3 8/4 11/7 11/11 11/12       Aviv [2] 64/4 64/10
apologize [5] 18/25 20/2        11/21 12/7 12/7 14/9 14/24     avoid [1] 88/21
 41/2 119/6 129/18              19/19 19/19 21/8 23/20 23/22 aware [6] 12/15 94/17 97/14
App [1] 67/24                   23/23 24/4 25/6 25/9 26/7        108/9 111/24 112/14
apparently [1] 7/22             26/19 26/19 27/12 28/20
appear [4] 3/22 53/6 101/4      28/22 29/9 30/10 31/10 32/12 B
 101/14                         32/13 34/25 35/4 40/21 41/3 back [56] 4/19 16/16 16/25
APPEARANCES [1] 1/10
B                              26/6 27/22 28/20 28/21 36/22 103/4 103/5 103/14 106/18
                               48/7 49/8 49/10 49/13 49/15      106/20 107/4 107/4 107/24
back...Case
        [53] 8:18-cr-00157-TDC
               18/14 28/3       Document
                               49/16  49/17 305
                                             51/9 Filed
                                                  54/1908/20/19
                                                        55/9      Page108/15
                                                                108/9  142 of108/19
                                                                              159 109/4
 29/20 29/22 30/19 30/20       56/1 67/20 68/11 77/20 77/22 109/10 109/17 124/6 135/7
 30/21 31/7 31/18 31/22 31/24 79/14 82/18 84/13 85/4 86/9 BinaryBook [1] 54/13
 31/25 43/4 46/12 49/15 51/20 88/3 95/3 96/15 98/3 103/2      BinaryBook.com [6] 42/3
 51/21 53/2 56/10 56/20 56/22 109/14 110/18 110/19 111/10       54/10 83/12 91/24 93/16
 57/21 59/5 68/6 72/17 73/14   119/10 127/16 128/10 128/20      136/4
 81/5 87/18 88/16 88/19 92/20 133/4 135/8                     binder [9] 19/5 32/2 32/3
 98/7 99/8 110/17 126/9       before [39] 1/8 10/10 12/3        33/21 43/22 51/23 54/15
 126/13 126/17 126/25 127/2    13/22 16/21 18/7 19/3 32/23      55/13 55/22
 128/20 129/4 129/7 129/15     43/11 49/9 50/7 51/11 52/11 bit [1] 17/6
 131/23 131/24 133/18 133/25   54/24 55/3 55/16 67/7 68/1     blank [3] 76/11 101/7 124/11
 134/4 134/7 134/14 134/18     68/25 70/2 70/24 74/12 75/12 blanket [1] 16/18
 135/19 137/9                  81/10 81/23 82/1 82/17 98/4 block [3] 74/2 74/17 78/12
Backs [2] 88/15 88/16          105/11 105/18 105/19 109/7     blow [3] 76/4 89/1 93/6
backup [1] 138/14              109/9 118/1 122/2 124/11       blown [1] 14/19
bad [1] 17/13                  125/4 137/6 137/13             bold [1] 89/16
bank [30] 21/6 21/6 21/21     begin [3] 12/4 16/21 22/1       bonus [21] 26/16 26/18 54/19
 22/5 22/6 22/7 22/23 23/7    beginning [5] 18/19 20/10         54/21 55/2 55/5 55/7 55/9
 23/8 23/10 23/11 23/12 45/17 20/12 30/21 31/24                 56/5 56/17 87/24 87/25 88/1
 45/23 46/7 46/9 87/22 88/17 begins [1] 22/2                    88/2 97/20 97/25 98/2 98/2
 88/18 109/9 109/22 109/24    begun [1] 115/8                   98/5 98/9 120/1
 109/25 126/10 126/22 127/14 behalf [4] 2/3 28/20 89/9        bonuses [7] 31/1 31/1 54/24
 127/18 127/24 128/20 133/21   120/16                           55/1 97/21 97/23 97/24
banking [1] 129/14            behavior [2] 53/12 53/13        book [56] 24/1 24/2 24/3
Bankins [4] 1/21 138/3        being [18] 4/22 5/18 7/10         30/10 30/13 30/16 30/18
 138/19 138/20                 19/10 20/22 21/7 24/4 27/21      30/23 31/9 33/15 34/21 35/19
bar [3] 15/8 19/17 19/17       38/23 51/12 54/19 69/25          35/22 36/3 38/6 39/5 39/7
BARRY [1] 1/17                 77/15 79/13 84/6 118/17          39/12 42/11 43/5 43/13 45/22
Barzilay [1] 91/5              134/13 136/22                    46/23 50/14 50/18 52/3 52/5
based [3] 8/21 13/19 98/8     belief [2] 35/12 37/9             53/2 53/4 55/18 56/4 56/14
basically [4] 9/11 80/23      believe [18] 19/23 26/15          56/14 64/14 65/9 65/15 65/17
 85/20 137/9                   27/2 30/14 31/14 33/5 36/4       76/16 92/5 93/22 102/21
basically put [1] 9/11         45/16 46/2 63/5 67/2 104/4       103/1 103/4 103/5 103/14
basis [4] 8/17 58/17 59/23     118/16 118/19 122/22 123/4       106/18 106/20 107/4 107/4
 60/6                          125/8 136/11                     107/24 108/19 109/5 109/10
Bates [3] 4/20 8/25 9/23      believed [2] 35/11 35/17          109/17 124/6 135/7
be [136] 3/22 4/14 5/5 5/13 believes [2] 5/7 5/7              Book's [2] 93/17 108/15
 5/25 6/6 7/21 7/23 9/18 9/19 believing [1] 51/13             both [7] 21/14 21/16 40/12
 11/4 11/23 12/3 12/24 13/17 below [13] 92/8 94/13 107/1        43/13 59/5 85/7 101/19
 13/19 14/2 14/14 14/20 14/21 107/14 127/14 129/1 129/10      bothered [2] 63/2 63/15
 14/22 15/1 15/12 15/13 15/15 129/22 130/3 132/25 133/6       bottom [23] 19/18 21/5 23/4
 15/16 15/19 16/16 16/19       134/11 135/4                     44/4 45/10 50/22 75/20 78/19
 17/10 17/14 17/15 18/14      Ben [1] 122/10                    87/12 90/18 94/1 96/24 98/21
 18/16 19/24 19/25 22/6 22/6 Bench [4] 38/25 84/3 102/5         98/22 99/6 106/23 111/25
 22/7 22/19 23/2 23/8 23/13    112/20                           112/9 116/16 119/21 121/20
 24/18 24/20 26/11 27/3 27/21 besides [1] 29/14                 127/10 132/14
 31/5 33/6 35/2 36/4 36/5     best [3] 4/13 61/19 138/14      bounce [4] 131/22 131/22
 36/6 37/1 37/21 37/24 38/5   better [3] 32/15 92/12            133/20 134/5
 38/20 40/15 40/24 48/4 49/22 126/21                          bounces [1] 126/11
 52/20 53/6 54/21 56/2 62/2   between [6] 7/12 14/3 58/17 box [4] 92/10 92/11 94/5
 63/14 66/16 66/25 67/9 67/16 60/21 67/24 101/14                94/10
 68/5 68/24 69/25 72/3 72/9   big [52] 7/6 10/3 31/10         branch [1] 45/18
 72/15 72/16 72/20 74/9 75/9   31/13 31/15 31/19 36/13        brand [1] 91/23
 75/17 77/5 78/25 79/7 80/14   36/14 36/25 37/12 37/13        break [13] 16/24 17/8 18/11
 81/8 81/19 81/22 85/22 86/10 37/16 37/22 37/25 38/7 43/13 18/13 26/25 27/9 27/11 80/24
 86/19 86/24 88/9 88/10 88/12 45/22 64/16 73/17 74/2 74/10 81/3 81/22 82/17 122/18
 90/5 92/9 92/18 94/11 94/16   74/13 75/10 75/13 76/17          137/6
 94/17 95/5 96/23 97/14 97/25 77/22 89/20 89/25 95/3 95/6 breaking [1] 81/14
 98/2 98/5 100/5 101/6 101/7   95/7 95/13 95/15 95/18 95/19 breaks [1] 26/24
 101/14 101/16 102/11 104/23   95/20 95/24 96/5 96/10 97/20 Brian [9] 58/1 61/5 62/5
 107/12 108/9 109/12 109/21    97/22 98/15 98/23 99/23          65/4 75/19 79/4 88/24 90/16
 109/24 109/25 111/6 113/10    100/1 100/5 100/5 103/2          93/6
 113/24 114/11 117/11 129/15   103/4 106/15 106/17 107/19     brief [1] 18/13
 129/16 130/11 130/17 131/10 Bigelman [2] 78/22 78/23         briefly [1] 28/1
 131/19 137/12 137/17         bigger [1] 64/3                 bring [2] 27/13 82/12
because [41] 5/9 7/6 7/21     bills [2] 76/20 126/22          broker [6] 33/19 34/22 34/25
 9/4 9/22 10/3 10/7 10/15     binary [68] 24/1 24/2 24/3        35/4 35/13 36/17
 11/8 13/19 14/10 17/13 21/17 30/4 30/10 30/13 30/16 30/18 brought [1] 65/9
 23/15 23/20 25/22 26/24       30/23 31/9 33/15 34/21 35/19 Bryant [2] 26/4 89/3
 30/25 33/2 37/5 38/4 40/2     35/20 35/22 35/23 36/3 37/13 bucket [3] 5/12 5/15 16/10
 46/7 51/10 56/1 65/16 67/13   38/6 39/5 39/7 39/12 42/11     buckets [1] 5/3
 71/7 72/14 72/19 77/25 86/21 43/5 43/13 45/22 46/23 50/14 build [1] 131/9
 87/10 101/13 104/14 104/16    50/18 52/3 53/2 53/4 55/18     business [9] 65/16 65/21
 104/22 112/2 117/8 126/15     56/4 56/14 56/14 58/11 59/3      65/22 86/15 90/3 109/5 109/9
 131/4                         64/4 64/14 65/8 65/15 65/17      126/23 126/23
become [1] 26/18               76/16 78/14 92/5 93/16 93/22
been [49] 5/8 5/9 6/15 6/16    94/15 97/14 102/21 103/1       C
 8/9 10/5 14/1 16/9 20/18
                                                              CAITLIN [1] 1/11
C                             Citizens [1] 132/16             concerned [2] 68/15 72/14
                              civil [3] 68/11 68/12 68/17 concerns [2] 3/12 100/6
calculated
       Case[1]   51/13
             8:18-cr-00157-TDC  Document
                              civilian [2] 305  Filed
                                             17/14    08/20/19conclude
                                                   17/22         Page 143
                                                                       [1]of 76/22
                                                                             159
call [8] 28/12 28/13 58/11    clarification [2] 7/4 11/2      concluded [1] 137/25
 58/14 60/1 60/4 60/20 113/7 clarify [3] 26/12 39/18          conclusion [1] 18/12
called [16] 28/20 30/4 33/2    105/23                         conditions [35] 74/11 75/11
 42/11 42/11 76/10 79/23 80/7 Clay [1] 122/11                  77/23 78/13 93/12 93/17
 83/7 88/10 89/9 107/18       clear [9] 6/10 15/11 19/25       93/22 94/2 96/1 96/6 96/10
 107/19 107/21 107/23 121/8    66/25 90/19 101/6 101/7         97/24 98/15 98/24 102/21
calls [5] 12/22 28/16 131/18 117/11 129/15                     103/18 103/21 106/16 107/3
 134/2 134/3                  clearly [2] 10/20 12/11          107/5 107/6 107/8 107/13
came [4] 68/6 98/20 105/19    clerk [3] 27/15 28/22 121/14 107/14 107/20 124/6 124/18
 122/10                       client [16] 11/20 19/18          124/22 132/6 132/8 132/10
can [197]                      25/20 33/5 60/2 78/13 87/17     132/13 132/25 133/7 134/9
can't [14] 6/24 8/12 13/17     87/21 88/1 88/9 88/10 88/16 conducted [2] 112/3 116/3
 31/23 45/16 47/22 47/25 85/6 88/19 89/10 90/1 120/1          conducting [1] 111/3
 92/25 114/22 129/25 131/14   client's [1] 89/23              conference [4] 38/25 84/3
 131/21 134/5                 clients [13] 58/15 59/22         102/5 112/20
cancel [3] 76/21 102/23        60/5 74/11 75/11 77/22 97/21 conferred [1] 69/2
 134/5                         117/7 119/24 120/5 120/12      confirm [1] 133/14
canceled [1] 98/5              120/16 120/18                  confirmation [2] 42/12
cannot [4] 33/5 97/13 104/11 clip [7] 68/23 69/5 69/17         127/16
 108/8                         71/11 71/12 71/18 72/2         conform [1] 128/19
capacity [1] 138/6            clock [1] 100/4                 confronted [1] 114/9
capital [1] 106/25            close [4] 17/10 17/11 27/10 confusing [1] 87/9
capitals [1] 33/7              27/11                          connected [1] 12/11
Capone [1] 122/11             closure [1] 7/24                connects [1] 16/16
card [6] 42/24 88/17 88/18    co [3] 24/9 25/15 118/13        consider [4] 7/25 30/6 34/4
 131/20 131/24 133/21         co-case [1] 118/13               40/23
care [5] 123/21 125/22        co-conspirator [1] 25/15        consideration [2] 74/9 75/9
 131/22 135/20 136/13         co-conspirators [1] 24/9        considered [3] 100/5 114/19
carefully [5] 15/22 74/12     collected [5] 90/24 98/10        114/20
 75/12 77/23 78/14             98/20 101/23 103/7             consistent [2] 26/7 85/14
case [20] 20/2 40/24 75/6     Collins [2] 128/4 135/5         conspiracy [1] 25/13
 79/5 80/12 81/4 86/12 88/22 column [1] 42/17                 conspirator [1] 25/15
 97/16 108/11 110/5 110/9     come [8] 13/8 16/25 23/16       conspirators [1] 24/9
 113/7 113/18 114/17 115/8     23/24 31/2 84/1 104/19         constitute [1] 138/12
 117/23 118/13 137/8 138/7     115/22                         contact [2] 131/24 135/10
Casey [6] 24/5 24/7 24/8      comfort [1] 14/8                contacted [1] 88/9
 33/18 34/10 35/2             comfortable [6] 13/25 14/14 contacting [1] 135/6
cash [1] 98/7                  14/22 16/25 35/15 37/11        contain [1] 80/5
categories [3] 6/13 6/17      coming [7] 12/13 12/18 57/1 contained [3] 80/2 80/7
 18/22                         57/5 101/17 113/11 132/8        135/16
category [2] 6/25 15/24       comment [4] 19/13 22/19         contemporaneous [1] 16/11
cc [2] 21/16 111/10            23/17 66/16                    content [6] 4/6 38/22 39/25
center [1] 45/11              comments [1] 117/12              40/15 83/1 105/24
certain [3] 7/20 26/21 117/7 communicate [3] 11/6 11/7        CONTENTS [1] 2/1
certainly [6] 6/2 7/2 7/3      36/19                          contest [1] 113/19
 11/7 101/19 117/13           communicated [1] 79/13          context [3] 111/3 120/6
CERTIFICATE [1] 138/1         communication [7] 25/9 25/16 120/20
certified [8] 4/3 4/7 11/24    25/17 25/18 50/8 54/3 77/9     continue [2] 17/19 80/25
 12/3 12/21 13/3 14/4 14/19   communications [6] 15/9         continued [2] 57/23 65/21
certify [2] 138/5 138/11       15/14 16/6 16/8 23/17 26/11 continues [1] 101/8
CFD's [1] 94/15               companies [2] 65/1 85/24        Contract [2] 121/8 121/17
chain [8] 16/2 22/2 76/2      company [13] 30/9 31/10         contracts [1] 51/10
 76/8 77/4 77/8 77/15 77/18    74/14 75/14 85/15 86/13        convenience [2] 27/24 28/6
chance [5] 5/11 49/12 52/11    86/21 88/17 88/18 88/19        conversation [4] 23/9 51/3
 52/13 55/15                   100/7 107/4 131/25              51/7 60/23
change [6] 27/12 27/23 78/8 company's [1] 87/15               conversations [3] 11/4
 97/24 107/5 107/6            compare [2] 9/23 123/5           118/12 119/2
changes [2] 3/2 134/3         competing [1] 86/11             convey [2] 11/1 72/21
channel [1] 50/17             complain [4] 55/10 56/17        cooperator [1] 85/8
characterization [2] 7/7       56/19 88/17                    copied [2] 21/15 135/9
 124/22                       complaining [5] 24/21 53/10 copy [10] 8/12 46/3 72/4
charge [3] 88/14 88/16 88/16 53/14 55/23 55/25                 76/5 80/20 82/18 90/23 96/14
charged [2] 39/1 69/25        complaint [11] 25/20 26/1        96/20 105/3
charges [2] 16/3 68/20         26/3 26/6 26/9 51/20 53/2      copying [1] 62/9
charging [1] 70/6              54/10 54/11 56/13 102/23       corner [1] 92/21
chart [1] 42/17               complaints [5] 24/21 26/13      correct [65] 4/12 18/3 19/23
chat [2] 50/17 67/24           26/14 26/18 53/7                21/1 25/1 25/4 25/7 58/24
cheat [1] 85/20               complete [3] 28/3 28/3 96/5      58/25 59/3 59/8 59/23 60/2
check [2] 121/11 132/21       completely [2] 114/1 114/15      60/6 60/25 62/9 62/10 62/12
checked [1] 101/18            completeness [2] 104/2 106/5 62/25 64/8 64/11 66/14 66/18
checking [2] 94/5 94/10       completing [2] 95/25 98/4        66/20 66/21 67/22 67/25 68/2
Cherrywood [1] 1/22           compliance [8] 24/2 39/12        68/3 68/8 70/9 70/12 70/13
choose [2] 88/19 126/14        42/3 55/19 56/4 109/13 129/5 70/15 70/16 70/22 70/23
chose [2] 36/5 37/23           134/13                          71/19 75/4 77/1 77/4 77/6
Christianson [1] 60/2         computer [1] 9/14                77/12 77/16 77/23 78/6 78/15
CHUANG [1] 1/8                concentrating [1] 5/10           79/3 79/15 87/11 89/11 92/2
chunk [1] 11/13
C                             dates [1] 92/12                  118/6 118/20 119/13 119/23
                              daughter [1] 30/1                120/3 120/4 120/10 120/12
correct...
       Case[13]   92/22 94/6
             8:18-cr-00157-TDC  Document
                              Dave        30591/4
                                   [3] 91/2     Filed 08/20/19 120/13
                                                   91/5          Page 120/13
                                                                      144 of 159
                                                                             122/6 122/9
 106/16 106/18 106/19 106/21 David [1] 116/4                   127/13 127/23 129/13 130/3
 116/5 116/6 116/12 116/13    day [10] 18/20 88/11 88/11       131/3
 120/19 120/23 124/14          127/11 129/16 131/9 134/2     didn't [17] 9/13 17/17 18/16
correspond [2] 74/15 75/15     134/3 138/9 138/16              23/19 26/5 32/1 35/18 35/21
correspondence [7] 21/9 21/9 days [12] 12/8 12/13 44/13        65/16 70/21 72/18 73/20
 24/1 24/4 24/13 83/11 83/15   49/14 65/9 68/7 88/12 109/5     78/11 115/5 125/3 125/9
COTTINGHAM [3] 1/11 11/16      109/7 109/9 131/8 131/24        129/14
 15/19                        deal [2] 18/17 22/5            died [1] 29/22
could [67] 13/8 15/13 20/17 dealing [3] 5/14 12/6 113/9 difference [1] 104/21
 22/17 22/24 22/24 23/16 26/6 dealt [1] 19/12                different [13] 5/3 9/19
 32/3 32/8 33/20 34/7 36/22   dear [2] 129/14 135/6            16/10 27/6 39/7 43/18 43/18
 38/10 41/13 42/8 43/9 43/22 deceptive [1] 98/8                51/16 62/14 99/4 99/6 102/24
 44/2 44/3 44/10 44/16 44/17 decide [2] 10/10 10/16            114/13
 44/20 47/7 47/8 47/13 47/14 decided [1] 10/2                differently [1] 127/2
 47/19 48/14 49/22 50/20      decides [1] 13/6               difficult [3] 11/13 11/15
 50/21 51/5 51/6 51/18 51/23 decimal [1] 69/13                 96/23
 52/5 52/14 54/14 55/3 55/12 decision [3] 6/9 35/13 37/9 difficulty [1] 71/7
 56/12 57/20 67/16 67/16      decisions [2] 35/3 90/4        digital [5] 74/7 74/13 75/7
 67/17 72/8 80/19 80/24 87/15 deducted [1] 88/3                75/13 77/11
 88/15 94/1 94/14 95/24 97/11 defendant [5] 1/6 1/16 23/13 digits [1] 42/23
 97/17 97/19 100/23 101/2      27/7 85/1                     direct [5] 2/5 18/5 20/21
 104/17 108/12 113/3 115/17   defendant's [1] 122/23           29/5 70/20
 115/18 117/8 121/24          defense [2] 113/25 124/16      directly [6] 11/1 11/6 100/6
couldn't [1] 56/19            define [1] 101/2                 118/20 132/24 133/6
counsel [3] 19/25 69/2        definitely [5] 10/9 35/8       disagree [1] 70/7
 122/23                        63/24 84/22 93/18             Disclosure [5] 97/5 107/18
count [3] 39/2 40/15 126/14 demonstration [2] 25/12            107/19 107/22 107/23
couple [8] 8/6 8/13 8/23       25/14                         discontinue [1] 107/15
 12/8 12/13 18/8 18/15 106/14 department [13] 1/11 24/2      discounted [1] 30/24
course [13] 11/19 18/6 57/11 24/2 25/13 25/14 39/13 55/19 discuss [6] 78/11 78/16 81/4
 57/17 62/24 86/22 90/12       56/5 56/15 108/15 108/18        125/11 137/8 137/13
 90/24 93/15 95/12 101/24      108/22 135/7                  discussed [3] 24/5 48/6
 104/8 116/7                  depending [1] 27/10              78/10
court [21] 1/1 1/21 1/21      deposit [10] 42/11 79/3        discussion [4] 12/4 43/25
 4/18 4/23 8/10 11/8 15/1      79/14 79/17 87/16 87/17 88/2 104/16 118/9
 15/11 18/25 39/10 39/11       93/25 109/19 126/10           discussions [2] 16/1 16/11
 40/20 87/4 106/9 116/1 125/3 deposited [1] 120/18           Disgusting [1] 62/17
 138/3 138/4 138/9 138/20     depositing [1] 43/8            dishonesty [1] 112/24
Court's [3] 24/9 63/8 96/14 deposits [2] 65/9 65/11          displayed [2] 74/13 75/13
courtroom [1] 57/20           depth [1] 77/24                DISTRICT [6] 1/1 1/1 1/9
create [1] 104/1              deputy [3] 28/21 44/20 57/21 1/21 138/4 138/4
creating [1] 102/14           described [1] 120/22           DIVISION [1] 1/2
credit [3] 42/24 88/17 88/18 designation [1] 90/18           do [213]
credited [1] 129/15           designed [1] 12/21             document [99] 5/6 8/11 8/13
credits [1] 97/22             Desor [4] 117/23 118/13          8/16 8/16 8/17 8/18 8/21 9/3
criminal [4] 1/3 68/20 70/6    118/16 118/19                   9/6 9/17 9/24 9/25 10/10
 138/8                        detail [1] 5/24                  10/16 10/20 12/12 13/7 13/19
cross [9] 2/8 57/12 57/23     details [3] 92/11 92/24          14/23 19/9 19/14 21/6 21/8
 82/15 104/22 104/23 105/12    127/14                          21/12 22/17 22/22 39/8 39/14
 105/18 137/16                detained [1] 27/6                39/16 40/10 42/11 42/14 47/4
cross-examination [4] 2/8     determinations [1] 5/12          47/19 47/21 47/22 48/14
 57/12 57/23 82/15            determine [1] 116/8              48/20 49/5 50/13 51/24 52/2
cull [3] 65/13 66/11 137/4    did [126] 9/7 9/15 29/12         52/11 52/14 52/17 52/25 53/6
currency [2] 90/3 124/12       29/20 30/3 30/5 30/6 30/9       53/9 53/17 54/18 55/15 55/22
currently [1] 3/23             30/15 30/18 31/9 31/11 31/12 59/1 59/2 62/7 63/16 66/10
customer [25] 25/20 76/3       31/15 31/22 31/25 32/13         66/13 73/8 75/21 83/5 83/6
 76/9 76/9 76/13 76/23 77/9    34/18 35/3 35/6 35/9 35/11      83/7 84/16 84/23 89/7 90/11
 77/10 77/20 77/22 79/1 79/7   35/12 35/16 35/19 36/3 36/19 92/7 92/21 93/11 94/5 95/6
 92/5 92/11 92/22 92/23 93/3   36/25 37/4 37/5 37/6 37/8       95/6 97/1 100/12 100/17
 93/6 93/12 94/17 102/20       37/9 37/12 37/21 38/7 38/8      101/23 103/6 103/19 104/1
 103/13 111/22 128/16 128/16   43/5 43/17 46/15 46/20 46/23 105/10 107/24 112/2 112/7
customer's [3] 79/4 79/8       46/25 47/4 47/6 47/10 50/14     120/3 121/7 121/17 122/7
 79/14                         50/15 50/17 51/20 51/20         123/5 123/5 123/7 123/24
customers [8] 65/23 74/21      52/12 52/12 53/1 53/21 54/9     125/6 125/9 125/10 125/15
 97/8 100/8 108/3 111/24       54/10 55/5 55/10 55/17 56/4     132/1 132/19
 112/12 112/14                 56/10 56/13 56/16 56/17       document-by-document [1]
cut [2] 102/20 103/11          56/18 56/19 56/21 56/22         8/16
D                              63/21 70/8 70/14 70/17 72/21 documents [32] 3/21 3/23 4/1
                               73/1 73/3 73/21 76/2 76/8       4/13 4/21 5/1 5/9 5/10 5/15
D.C [2] 1/13 1/19              78/16 79/22 79/23 80/1 83/10 5/16 6/4 6/25 7/15 7/22 8/9
daily [3] 76/10 76/10 77/10    93/15 93/19 93/21 95/13         8/15 12/7 12/19 12/23 13/3
dark [1] 19/17                 95/18 95/23 96/4 96/9 110/17 15/24 18/15 26/5 26/19 43/19
date [12] 5/8 16/6 38/23       110/21 110/22 110/25 111/5      49/8 73/24 79/23 80/1 104/11
 41/22 42/17 43/3 94/9 99/4    111/11 111/14 111/16 111/21     109/13 111/9
 99/6 111/14 127/11 134/23     113/17 113/18 116/7 117/5     does [27] 3/11 4/21 9/14
dated [6] 96/25 98/16 116/22 117/8 117/19 117/22 117/25        18/10 19/15 19/16 45/14
 119/5 121/1 127/4
D                             easily [1] 100/7                entities [1] 64/21
                              economic [1] 90/3               entitled [1] 95/3
does...Case
        [20] 8:18-cr-00157-TDC
               47/20 49/12      Document
                              effect  [14] 305
                                            33/25Filed
                                                   34/508/20/19   Page
                                                        38/13 entry    14512/10
                                                                     [2]    of 15912/11
 52/13 53/6 53/9 60/4 60/16    38/16 39/19 40/23 70/20        equally [2] 104/12 109/10
 67/8 76/13 82/19 89/20 94/9   72/24 117/11 117/13 120/2      especially [1] 36/2
 94/10 101/4 102/14 116/23     120/21 122/12 137/2            ESQUIRE [5] 1/11 1/12 1/12
 123/20 128/7 128/14 130/21   effectively [1] 86/15             1/17 1/17
doesn't [8] 13/20 20/25       efficiency [1] 23/21            establish [4] 21/21 40/9
 22/21 64/20 80/4 88/10 103/4 effort [1] 51/13                  50/8 54/1
 121/11                       eight [2] 46/21 56/1            establishes [2] 65/15 65/18
doing [15] 4/13 6/10 6/16     either [8] 9/4 9/12 13/1        estimate [1] 120/4
 7/3 7/19 10/12 14/18 30/11    68/11 74/15 75/15 104/20       ETTINGER [2] 1/17 3/18
 35/2 37/4 65/16 65/22 72/15   133/21                         even [27] 7/18 10/1 12/4
 83/2 126/20                  Elad [1] 78/22                    15/12 16/5 20/21 22/11 25/15
DOJ [3] 90/18 100/24 121/21 ELBAZ [54] 1/5 3/23 4/21            26/6 59/7 59/21 63/2 63/15
DOJ-Elbaz [2] 100/24 121/21    19/22 21/15 22/9 22/15 25/15 64/23 65/25 70/5 70/6 70/14
DOJ-Elbaz-0001636180 [1]       58/23 59/6 60/1 60/4 60/10       86/10 86/16 87/25 103/8
 90/18                         60/21 60/24 62/8 64/11 66/14 123/22 127/1 135/21 136/17
dollar [2] 65/20 98/1          67/24 68/1 70/5 77/4 77/6        136/17
dollars [6] 42/21 45/8 45/9    77/8 78/23 79/13 84/25 84/25 event [3] 62/2 87/11 92/1
 61/18 126/11 133/20           86/10 90/18 100/24 102/7       ever [10] 5/25 6/1 19/9 30/9
domain [2] 76/17 136/10        102/9 102/12 102/13 103/8        34/18 37/13 54/21 55/3 134/3
don't [127] 3/17 4/10 4/14     103/9 103/24 118/21 121/21       136/22
 5/24 5/25 6/14 6/17 7/5 7/15 123/13 123/18 124/5 124/17      every [14] 13/7 26/10 38/8
 10/2 10/22 10/24 12/12 12/15 124/23 125/7 125/19 125/21        50/19 51/13 80/15 80/16
 12/16 12/22 13/5 14/11 15/12 134/10 135/17 135/20 136/13       87/18 88/11 101/18 101/19
 15/20 16/14 16/23 16/24       136/20 138/8                     101/21 108/16 119/25
 17/14 19/9 20/13 20/20 21/11 else [12] 14/5 15/3 16/21       everyone [4] 14/21 17/1
 25/24 26/3 26/9 27/2 27/5     23/23 33/14 40/16 84/9 86/24 27/20 27/21
 27/16 32/12 33/16 36/2 37/20 113/5 114/7 122/13 137/13       everything [10] 9/11 12/2
 39/20 44/9 46/1 48/6 48/22   else's [1] 23/9                   88/21 101/4 101/10 101/11
 52/9 55/25 56/25 60/13 61/3 elsewhere [1] 73/23                101/16 103/2 129/17 135/16
 62/1 63/1 63/2 63/5 64/12    email [108] 19/18 21/8 21/9 evidence [28] 19/13 20/23
 64/15 64/17 64/22 64/23       21/15 21/16 22/2 22/7 22/8       23/18 25/6 32/9 34/3 38/14
 64/24 65/2 66/2 66/25 67/11   25/9 32/18 32/21 34/13 34/16 39/8 40/22 44/1 54/2 60/15
 67/12 67/15 67/17 68/14       34/17 38/23 39/7 39/20 40/9      60/16 60/17 60/18 69/21
 68/18 68/22 69/24 71/9 72/3   40/10 40/11 40/14 40/25 41/6 71/15 71/21 87/6 91/14 96/20
 73/22 73/25 74/1 74/4 74/22   41/16 41/17 41/19 41/20 42/2 98/12 99/14 106/10 115/13
 75/5 77/24 79/2 80/11 80/15   44/6 55/18 58/5 58/23 59/2       121/8 121/11 123/2
 81/4 81/13 82/21 82/22 83/8   62/8 62/13 64/1 64/2 65/19     evidentiary [1] 18/16
 83/23 84/1 84/6 84/18 85/1    66/8 66/20 67/8 67/16 73/13 evolve [2] 26/13 26/14
 85/20 85/20 90/14 90/14       74/24 76/2 76/8 76/12 76/13 exact [7] 9/18 14/2 75/3
 91/25 92/18 94/7 95/10 95/11 76/14 76/15 76/17 76/25 77/5 82/22 83/4 112/5 112/6
 95/22 103/15 103/16 104/8     77/13 77/15 77/18 78/5 78/7 exactly [5] 20/19 47/1 47/21
 104/13 105/15 105/22 105/23   78/16 78/18 78/20 78/20          48/1 108/20
 106/23 113/15 115/4 117/24    83/11 83/12 83/14 83/17        examination [9] 2/5 2/8 2/9
 118/23 119/3 122/13 126/16    83/24 84/11 84/12 84/14          18/5 29/5 57/12 57/23 82/15
 126/18 126/20 126/23 126/23   84/17 90/16 90/20 90/24          122/19
 128/15 129/6 131/22 133/19    102/7 102/8 102/12 102/13      examined [1] 28/22
 134/15 134/17 137/8           102/15 102/20 102/22 103/24 example [6] 65/12 83/14
done [9] 13/11 23/2 56/2       104/6 104/7 123/13 124/5         85/19 85/22 110/14 110/15
 81/19 81/22 102/7 110/18      124/17 124/23 125/6 125/7      examples [1] 65/8
 127/16 129/5                  125/18 125/19 125/21 126/9     exception [1] 48/8
doubts [2] 97/16 108/11        128/15 128/15 128/22 129/7     excerpt [5] 100/18 101/1
down [23] 3/19 26/24 44/3      132/4 132/5 134/9 134/25         101/2 124/7 124/17
 46/11 47/19 48/14 52/6 55/22 135/17 135/19 135/24 136/2      excerpts [5] 50/6 50/7 69/11
 58/14 60/13 62/5 65/4 66/6    136/6 136/16                     101/13 104/11
 71/17 73/5 73/17 78/3 88/24 email from [1] 84/11             exclamation [1] 131/23
 93/24 94/12 94/22 110/3      emailed [1] 23/13               exclude [1] 16/15
 130/16                       emailing [1] 126/7              exclusion [1] 16/18
drawn [2] 44/24 45/12         emails [6] 15/25 21/14 22/1 Excuse [1] 30/20
duly [1] 28/21                 26/10 74/18 74/21              excused [2] 81/7 137/11
duplicate [1] 106/3           Emily [1] 32/18                 exhibit [74] 21/19 32/8
during [6] 61/8 70/21 81/16 employee [1] 36/14                  33/21 33/24 34/3 34/6 34/8
 95/12 95/17 96/9             employees [2] 85/16 85/18         38/12 38/14 40/21 41/8 41/9
DYCK [14] 1/12 2/9 62/7 65/7 end [2] 14/12 39/23                41/12 42/10 43/11 43/24 44/1
 66/9 73/7 73/20 78/11 78/11 ending [1] 34/14                   44/2 47/12 47/14 48/4 51/24
 78/19 104/18 122/15 125/12   ends [2] 41/18 100/24             53/1 53/6 53/25 54/15 55/13
 137/6                        endure [2] 97/11 108/6            56/12 58/1 66/10 69/6 69/10
E                             Englert [1] 1/16                  69/11 69/15 69/17 69/20
                              English [9] 9/17 12/25 70/14 71/20 73/5 78/3 78/7 79/20
each [5] 9/3 9/6 14/22 98/1    70/22 71/3 71/8 72/15 72/20      82/18 86/3 86/18 87/5 87/5
 107/12                        118/22                           91/14 95/3 96/15 98/14 99/14
earlier [4] 36/12 43/24       enhanced [1] 21/20                100/15 101/5 102/9 102/15
 110/17 110/19                enjoyed [1] 126/19                104/2 105/7 106/10 117/3
earnings [1] 128/1            enlists [1] 100/1                 119/17 119/19 122/23 122/24
easier [9] 8/20 12/2 32/10    enough [5] 14/22 26/2 27/10       123/2 123/6 123/9 124/16
 50/23 75/17 92/9 110/14       79/6 126/16                      132/20 133/1 133/4 133/6
 111/7 127/25                 entirety [2] 26/5 59/25           133/15 133/16 137/4
easiest [1] 104/8
E                              58/4 61/11 63/13 69/24 72/2 funds [15] 74/8 75/8 77/12
                               72/12 79/19 80/20 82/17         98/4 109/7 109/8 109/19
exhibits [6] 8:18-cr-00157-TDC
       Case    3/7 3/12 24/14   Document
                               86/20       305 90/8
                                      87/8 89/1 Filed90/17
                                                      08/20/19 126/14
                                                                 Page 126/16
                                                                      146 of 159
                                                                             126/25 127/21
 59/9 106/14 116/18            93/9 95/4 99/17 100/9 100/17 127/24 131/17 133/25 136/23
exists [2] 97/11 108/6         104/25 106/14 110/6 111/9     funny [1] 131/4
expediency [1] 13/24           111/11 116/3 116/20 118/16    furious [1] 56/3
expedite [1] 22/3              119/13 121/3 121/7 122/14     further [6] 54/6 94/18
expend [1] 14/12               122/21 124/4 125/14 126/17      131/11 134/17 135/11 138/11
experience [3] 37/7 97/10      127/3 127/3 136/20            future [1] 89/20
 108/5                        finish [2] 51/10 107/9
expert [1] 128/10             finishing [1] 3/3              G
expertise [1] 130/19          first [22] 5/10 5/14 7/24
explain [1] 6/3                                              G-R-A-F  [1] 29/2
                               23/4 24/13 28/14 28/21 28/24 gambling [1] 120/23
explained [4] 109/11 119/23    29/12 55/6 77/3 100/12
 119/25 126/24                                               games [1] 129/17
                               104/18 108/14 109/1 111/24    gap [1] 101/14
explaining [1] 77/11           112/8 118/5 123/12 123/17
explains [1] 26/2                                            gave [7] 19/2 43/19 72/25
                               133/25 135/14                   105/11 105/18 114/10 120/1
Exposed [1] 64/5              five [1] 109/7
expressing [1] 72/14                                         general  [5] 10/7 12/14 25/24
                              flag [2] 6/2 8/8                 54/11 106/24
extent [5] 11/2 14/19 15/5    flagged [1] 5/18
 15/23 40/24                                                 Generally [2] 17/3 53/13
                              flip [1] 127/8                 generate [1] 60/5
external [1] 100/2            flipped [1] 83/1
extra [2] 26/23 76/5                                         generating [2] 58/16 59/22
                              flipping [1] 6/16              gentleman [2] 68/10 92/1
extract [2] 9/15 104/1        Floor [1] 1/18
extracted [1] 9/16                                           gentlemen [3] 27/22 81/3
                              fluctuate [1] 94/16              137/7
extracting [1] 102/15         flying [1] 68/4                genuine [1] 70/8
F                             focus [2] 13/3 58/16           genuinely [3] 68/20 68/22
                              focused [1] 10/6                 70/3
fact [20] 21/19 25/19 38/13 folks [1] 22/22                  get [57] 4/13 4/18 4/20 7/6
 38/17 38/19 38/23 39/4 39/11 follow [1] 6/11                  7/14 7/15 7/23 8/2 8/12 10/4
 39/16 39/19 39/22 40/2 40/25 following [2] 60/9 90/17         10/6 11/13 12/7 13/14 13/17
 56/19 65/8 74/8 75/8 111/22 follows [1] 28/22                 14/25 16/17 16/25 17/18
 118/1 124/15                 fonds [1] 126/10                 17/19 18/14 23/19 30/19
fails [1] 25/2                force [1] 49/18                  31/22 31/25 49/15 51/20
failure [1] 72/16             forces [1] 113/7                 51/20 53/2 55/3 56/1 56/10
fair [5] 15/19 16/14 16/14    foregoing [2] 98/2 138/11        56/19 56/22 72/6 72/8 72/19
 79/6 131/17                  Forex [1] 94/15                  81/9 81/17 81/25 82/1 82/2
fall [4] 5/2 5/11 15/24       forgetting [1] 3/8               95/13 99/15 104/22 112/21
 18/23                        form [13] 9/4 41/11 42/12        115/8 115/18 122/17 126/8
familiar [5] 14/7 21/24        43/1 43/1 71/2 71/3 72/25       126/25 129/4 131/10 131/14
 61/24 83/5 99/7               89/3 91/19 95/25 96/6 96/7      134/14 134/17 135/10
familiarize [2] 110/25        format [3] 11/14 12/1 99/1     gets [1] 104/24
 117/22                       formatting [2] 9/18 11/19      getting [9] 12/14 14/7 14/18
familiarized [1] 110/9        forms [3] 38/7 38/8 98/7         15/20 18/10 130/10 130/21
far [5] 5/2 8/1 86/8 103/2    forth [1] 107/14                 131/17 134/18
 117/11                       forward [2] 3/12 11/8          giant [1] 8/11
FBI [5] 103/14 111/21 113/19 forwarded [9] 19/21 25/14       give [19] 3/16 3/20 6/2
 116/3 118/2                   77/15 125/8 125/10 125/19       12/23 18/13 43/3 43/17 56/7
FCRR [1] 1/21                  125/22 134/10 135/8             73/1 79/9 85/19 88/19 100/21
features [1] 97/21            found [3] 35/4 123/10 123/11 110/14 114/23 115/18 126/17
February [5] 58/5 58/6 58/9 foundation [7] 24/19 48/7          131/10 134/6
 119/5 119/14                  48/11 52/22 83/23 118/4       given [5] 11/12 35/4 49/4
February 25 [1] 58/9           118/7                           77/10 85/5
February 25th [1] 58/6        four [5] 42/23 62/14 63/22     gives [2] 62/13 103/21
February 7 [2] 119/5 119/14    63/23 64/25                   giving [2] 7/11 43/7
feel [2] 17/13 126/13         fourth [4] 1/18 119/20 122/5 go [95] 3/3 4/19 5/23 6/17
few [3] 30/3 65/9 133/18       130/16                          10/10 17/7 21/25 28/3 28/7
field [1] 13/11               Fraime [1] 116/5                 29/4 32/3 32/23 41/11 42/8
figure [3] 8/14 8/22 8/23     France [3] 29/16 29/17 29/20 43/9 44/10 46/12 50/9 54/6
figured [1] 16/3              frankly [3] 5/15 15/13 51/12 57/7 59/5 59/17 60/12 61/5
file [1] 10/19                fraud [3] 70/1 70/4 98/6         65/3 66/5 66/11 67/23 68/7
filed [2] 26/3 26/9           fraudulent [3] 25/21 98/8        72/5 73/4 73/5 73/14 74/19
files [1] 25/20                109/14                          75/6 75/17 75/19 75/24 76/4
filing [1] 68/11              frequently [2] 36/23 36/24       77/3 78/2 78/18 78/19 79/18
fill [1] 38/7                 friends [1] 33/6                 87/20 87/24 88/4 88/20 88/25
filled [1] 38/8               front [8] 32/2 32/3 49/21        89/6 89/12 91/15 92/20 93/16
filter [5] 7/22 8/7 12/1       52/25 89/6 111/7 116/24         93/24 94/8 94/12 94/21 95/18
 15/6 15/17                    123/9                           96/20 96/21 97/2 97/4 99/8
finalize [1] 109/11           frozen [1] 51/9                  99/20 106/11 107/9 107/17
finance [9] 24/1 25/12 25/14 frustrated [1] 46/25              108/12 108/24 110/2 110/17
 56/15 108/15 108/18 108/21   fulfilled [1] 98/3               114/21 116/14 117/3 120/25
 135/7 136/4                  full [9] 14/12 14/19 74/8        121/1 121/2 121/3 121/24
financial [6] 45/11 97/10      75/8 77/12 77/21 111/25         122/5 123/24 125/12 126/9
 97/15 108/5 108/10 130/19     112/8 134/4                     127/19 128/2 129/9 130/23
find [4] 8/21 9/25 40/24      full-blown [1] 14/19             131/15 132/1 132/13 132/19
 105/22                       fully [4] 4/14 12/3 55/7         133/23 135/13 135/19
finding [1] 131/6              98/3                          go-round [1] 114/21
fine [52] 2/7 3/4 7/12 16/25 fulsome [1] 11/23               goes [4] 22/14 86/9 88/17
 17/4 17/20 17/20 20/18 22/18 fund [1] 109/22                  114/2
 28/1 28/4 57/10 57/14 57/25
G                              47/25 51/2 51/7 51/9 51/10        10/20 11/3 13/7 14/3 14/5
                               51/11 51/13 52/11 52/13           14/6 19/13 23/18 28/20 28/21
going [73]
       Case 3/3  3/8 3/12 8/7
             8:18-cr-00157-TDC  Document
                               52/16  54/19 305
                                             54/21Filed
                                                   54/2408/20/19 30/25
                                                                   Page49/12
                                                                        147 of52/13
                                                                                159 115/22
 11/1 11/7 11/11 12/24 13/4    54/25 55/1 55/2 55/9 55/11        133/24
 13/9 14/20 15/1 18/4 18/17    55/15 59/14 59/14 60/1 60/24 he [45] 33/19 35/4 35/11
 20/6 20/11 21/18 22/6 23/15   61/13 65/22 66/1 66/2 67/20       39/6 39/15 51/8 51/12 54/4
 23/16 23/20 27/25 28/1 28/12 68/10 70/21 71/2 71/6 77/20        54/5 65/12 67/3 67/4 68/6
 34/25 36/4 37/1 39/17 39/18   77/22 78/12 82/17 85/16 86/9 73/21 78/24 88/1 88/10 89/4
 48/9 48/10 50/1 52/23 54/4    89/4 96/5 110/18 110/19           92/7 92/8 92/11 102/9 102/11
 54/17 55/21 57/10 60/13 63/4 114/7 118/1 118/12 119/10          103/24 104/3 104/5 104/23
 63/7 63/14 64/22 69/5 69/14   125/5 136/21 138/6                113/1 113/3 113/3 113/4
 69/18 82/1 86/4 86/7 86/11   Hadar [1] 3/10                     114/13 114/19 114/19 114/20
 86/19 87/19 95/5 96/13 98/14 half [5] 6/19 6/20 51/9            114/20 115/7 115/21 118/6
 99/11 100/10 100/11 100/16    66/24 106/6                       118/8 118/10 118/10 118/11
 100/17 102/1 103/9 107/8     halfway [1] 35/18                  123/5 123/6
 111/6 112/15 113/5 113/19    hand [16] 10/3 10/4 12/15        he's [10] 15/10 78/8 93/3
 114/14 115/6 120/9 124/21     13/18 28/17 63/7 80/20 90/23 94/5 113/20 114/14 114/17
 125/14 126/20 131/13          92/21 93/24 94/8 94/12 94/23 118/12 131/8 131/20
Goldberg [1] 78/20             96/13 98/14 100/11              head [2] 21/24 27/4
good [6] 18/6 27/20 29/7      handbook [9] 80/7 80/13          heading [1] 106/24
 44/12 55/7 122/21             82/19 82/24 83/7 84/21 85/5 hear [8] 28/1 32/12 49/22
Google [5] 12/20 13/11 13/20 87/9 87/14                          70/3 112/5 113/5 125/3
 14/9 15/8                    handed [2] 82/17 95/2              134/17
got [14] 9/3 11/20 23/19      handing [2] 111/9 119/10         heard [11] 23/23 51/11 54/24
 30/20 30/21 31/6 31/18 31/24 happen [3] 23/20 129/18            55/1 55/9 85/14 113/3 117/6
 102/23 103/15 103/16 103/17   134/5                             136/22 137/2 137/16
 124/15 136/10                happened [3] 12/19 46/18         hearing [2] 80/6 80/9
government [30] 1/11 2/3       47/5                            hearsay [9] 24/4 33/24 38/12
 17/17 19/2 22/4 23/18 28/21 happening [1] 133/19                39/3 40/6 40/14 113/2 114/14
 33/24 38/12 41/3 43/23 48/3 happy [4] 11/18 11/25 49/22         114/24
 49/1 49/24 60/16 85/7 86/3    54/7                            Hebrew [11] 4/1 8/21 9/8
 90/24 98/19 102/14 103/7     hard [7] 8/12 10/4 46/20           9/19 11/20 11/21 13/2 71/4
 104/4 104/7 104/10 104/12     82/18 82/25 92/8 96/14            71/6 72/20 73/1
 113/7 115/12 121/10 122/24   harder [1] 11/10                 hello [2] 33/1 48/18
 137/14                       has [44] 3/18 4/24 5/8 7/22 help [2] 7/6 11/25
government's [4] 69/6 81/25    8/10 8/11 10/22 15/7 16/7       helpful [1] 72/9
 102/10 103/23                 19/9 19/18 21/10 45/17 48/7 helping [1] 30/2
GRAF [75] 2/4 17/18 18/5       59/7 66/22 72/1 74/8 75/8       hence [2] 97/12 108/7
 18/10 18/15 18/23 19/2 19/13 76/25 77/1 77/11 78/5 79/14 HENRY [1] 1/12
 20/13 21/10 21/18 23/13 24/1 85/4 86/22 88/1 88/18 90/17 her [84] 17/19 17/19 18/12
 24/19 24/20 24/22 25/8 26/15 93/12 95/3 98/3 102/6 102/7        18/13 18/24 19/10 19/13
 26/20 27/3 27/3 27/4 27/15    102/20 103/2 103/3 104/7          19/15 19/20 22/4 22/14 23/7
 28/2 28/16 28/19 29/1 29/7    109/14 109/19 122/24 128/10       23/7 23/8 23/8 23/9 23/12
 29/10 30/3 32/2 32/9 32/18    128/20 135/8                      23/17 24/4 24/21 24/21 24/23
 33/20 33/25 34/5 34/10 35/19 hasn't [1] 115/8                   26/4 26/17 26/17 27/4 28/3
 36/12 38/6 38/13 38/16 39/19 have [138] 3/11 3/19 3/21          40/9 49/4 50/2 60/5 67/8
 40/23 41/15 42/6 42/10 43/11 4/6 4/10 4/22 7/8 7/15 7/21        68/17 68/19 68/19 68/24
 44/6 44/14 44/24 46/14 47/7   8/9 8/13 9/3 9/6 9/7 9/10         69/25 70/5 70/6 70/15 70/25
 47/13 47/15 47/17 47/22       9/24 10/16 11/15 12/16 14/16 70/25 71/3 71/3 71/4 71/4
 48/14 48/19 49/8 50/5 50/11   15/5 15/22 16/2 16/4 16/9         71/6 72/13 72/13 72/13 72/18
 50/25 51/18 52/5 52/19 52/25 16/15 16/16 17/2 17/6 18/18        72/19 72/25 73/1 73/2 78/12
 54/9 54/14 54/17 55/21 55/24 19/1 19/3 19/10 19/12 20/18        102/22 109/20 109/22 111/16
 56/25 57/5 81/23              20/20 21/7 21/25 21/25 22/4       111/21 111/23 112/13 113/3
Graf's [10] 19/17 19/18 20/1 22/17 23/3 25/7 26/6 26/19          114/9 114/10 114/21 119/4
 21/6 21/21 26/13 26/25 48/3   26/22 29/14 33/11 33/13           120/5 120/8 120/12 120/16
 49/1 49/24                    35/24 36/22 37/17 44/17           123/22 123/22 128/13 134/17
gray [1] 13/24                 44/21 47/23 48/6 49/4 49/8        135/21 135/21 136/16 136/17
Great [2] 81/2 117/19          49/10 49/13 51/16 55/15 56/7 136/17 136/21 136/25 137/1
green [9] 6/2 19/21 21/17      56/25 57/20 59/20 62/16         here [30] 3/17 8/17 8/17
 23/22 41/4 58/5 78/5 78/8     63/23 64/7 67/10 67/16 67/17 9/17 12/6 13/12 18/18 27/21
 104/19                        68/25 69/11 69/15 71/7 72/3       29/22 46/7 47/1 51/16 69/4
Green's [1] 73/13              73/23 76/5 77/25 80/12 80/17 77/17 80/9 81/5 84/1 103/6
Greenbelt [2] 1/4 1/22         81/3 81/15 81/16 82/11 82/20 104/9 105/20 113/9 114/12
GREGORY [1] 2/7                82/22 82/23 83/1 83/4 84/13       115/1 119/2 125/25 126/5
gross [5] 60/25 61/9 61/10     88/3 91/10 93/6 97/10 98/20       126/22 127/2 127/13 127/23
 61/14 61/23                   103/4 103/5 104/14 104/17       here's [1] 104/15
group [2] 5/10 5/14            105/3 105/8 105/10 108/4        hereby [1] 138/5
groups [1] 6/5                 110/6 110/11 110/14 110/16      hereto [1] 138/15
guarantee [2] 89/20 117/9      111/4 111/9 112/4 114/23        herself [2] 3/24 18/23
guaranteeing [1] 117/6         116/23 117/17 117/17 119/4      Herzog [4] 62/9 62/9 67/24
guess [14] 3/22 4/1 5/22       121/11 121/13 122/13 123/9        68/4
 9/19 9/22 10/25 16/17 18/19   123/10 123/11 126/11 126/16 hey [2] 102/22 123/21
 50/16 83/24 101/2 101/12      126/18 126/20 126/21 126/22 hi [8] 126/6 126/7 127/14
 104/15 124/12                 126/23 127/25 131/5 131/18        127/21 127/24 128/19 129/24
Guide [1] 95/4                 131/21 133/11 134/3 137/16        134/12
guys [2] 123/21 131/15         138/15                          high [1] 78/8
H                             haven't [5] 5/23 10/2 56/2       highlight [5] 7/18 41/22
                               101/18 129/5                      50/21 130/14 136/3
had [57] 5/11 5/23 31/17      having [18] 4/7 8/21 10/19       highlighted [1] 93/6
 35/9 35/22 35/23 37/6 37/16
H                              116/19 118/11 119/6 121/5         108/2
                               124/21 125/1 125/14 126/7       interested [3] 15/17 16/11
him [21]  35/3
       Case    35/4 35/14
            8:18-cr-00157-TDC   Document
                               126/7  126/9 305   Filed
                                             126/15     08/20/19 95/7
                                                     127/15        Page 148 of 159
 35/17 36/21 37/7 54/5 54/5    128/6 128/16 129/4 131/7        interview [31] 68/23 69/7
 78/25 78/25 79/6 79/16 86/23 132/9 134/13 134/16 136/17         70/17 70/22 72/15 110/10
 87/1 88/18 103/8 103/9       I've [23] 10/5 44/24 45/12         111/4 111/4 111/11 111/14
 114/23 115/18 131/19 134/16   45/14 49/10 49/11 49/15           111/17 111/18 111/20 112/3
hint [1] 100/21                49/16 49/17 56/1 63/5 63/8        113/2 116/4 116/9 116/11
his [16] 20/21 26/5 79/3       80/15 80/16 82/21 83/8 94/2       116/14 116/22 117/6 117/20
 79/17 87/18 88/19 92/23       95/2 102/22 113/17 126/24         119/5 119/13 119/17 120/4
 94/13 109/20 109/22 113/21    131/12 133/18                     120/10 121/1 121/25 121/25
 114/17 114/18 115/8 118/13   i.e [1] 109/24                     122/9
 134/3                        I.T [1] 17/1                     interviewed [4] 110/11
his/her [2] 109/20 109/22     Icloud.com [2] 34/14 41/18         111/16 136/21 136/25
hit [1] 80/24                 idea [6] 11/24 12/2 12/24        interviewing [2] 111/21
hold [5] 71/16 104/5 128/17    86/22 98/20 102/14                114/21
 129/7 129/14                 ideal [1] 14/21                  interviews [7] 110/7 110/15
holding [2] 15/2 17/4         ideally [2] 7/6 7/23               110/17 110/19 110/23 111/1
holdup [1] 129/7              identical [1] 59/21                118/18
Honor [68] 3/6 3/10 3/13      identification [6] 63/8          introduce [5] 23/7 102/10
 3/21 15/4 16/5 16/22 17/16    96/16 100/13 111/10 116/23        102/13 104/11 104/18
 18/7 19/8 19/16 19/23 20/8    119/11                          introduced [2] 20/18 22/18
 20/14 20/17 21/14 21/23      identified [5] 3/21 6/4 6/6 introducing [1] 23/8
 21/25 22/3 22/10 23/11 27/2   41/3 105/6                      invalidate [1] 98/9
 27/14 28/8 29/3 33/23 38/11 identify [3] 10/8 21/19 25/8 invest [13] 30/9 31/9 31/12
 38/17 40/11 41/1 43/24 48/2 II [3] 111/10 116/25 117/3          34/25 35/10 35/13 37/10 43/6
 48/25 49/23 52/18 52/21      image [5] 21/20 23/14 44/4         97/9 97/13 108/4 108/8
 53/23 57/9 57/13 71/14 71/23 44/7 44/11                         126/21
 75/22 82/6 82/9 83/19 83/22 immediately [3] 65/6 98/5         invested [12] 30/14 31/6
 85/22 86/6 91/8 91/10 92/13   107/16                            35/24 36/3 36/25 37/12 37/17
 94/23 96/13 100/10 102/3     imperfect [1] 12/25                37/22 38/6 43/13 45/24 54/24
 102/17 106/8 112/15 114/22   imperfections [1] 12/6           investigate [1] 21/25
 115/16 115/25 116/19 117/15 importance [1] 118/17             investigation [16] 79/22
 119/7 121/10 121/15 122/16   important [4] 36/6 37/24           83/10 90/12 90/25 91/22
 137/22                        111/23 112/13                     93/15 95/12 95/17 95/23 96/3
Honor's [1] 26/20             impossible [2] 78/24 79/16         96/9 101/24 110/5 114/19
HONORABLE [1] 1/8             impression [1] 40/3                116/8 117/25
hope [1] 33/6                 improper [1] 103/25              investigative [1] 113/20
hopefully [1] 15/17           impulsively [1] 120/13           investing [8] 30/4 30/13
hour [4] 51/9 137/9 137/18    inability [1] 26/15                30/15 31/15 34/21 35/6 36/13
 137/19                       inaccuracy [1] 14/16               36/16
hours [1] 70/19               inadmissibility [1] 104/15       investment [11] 30/18 31/4
how [25] 6/12 17/3 23/1       Inc [1] 107/4                      31/19 89/22 90/1 90/4 90/13
 24/10 27/10 29/8 30/12 30/15 incentives [1] 7/19                91/19 91/21 97/12 108/7
 30/18 31/12 31/15 31/22      include [1] 113/17               investments [1] 36/13
 33/18 35/16 36/19 36/21 37/5 included [3] 74/18 132/22        investor [2] 30/7 90/13
 46/20 67/1 70/17 85/3 85/15   132/24                          investors [4] 35/20 35/23
 85/17 86/21 137/16           inconsistent [1] 112/22            37/14 136/22
However [1] 109/25            inconsistently [1] 115/6         is [349]
https: [1] 93/14              inconvenienced [1] 17/15         isn't [5] 22/11 113/23
https://www.BinaryBook.com/te inconvenient [1] 27/17             124/18 131/24 133/19
rmsandconditions [1] 93/14    independent [4] 94/19 97/15 Israel [1] 61/24
hum [4] 24/17 56/16 92/14      103/19 108/10                   Israel's [1] 64/4
 133/5                        independently [1] 26/16          issue [8] 3/25 15/7 15/10
hundred [2] 8/14 8/24         indicating [1] 59/6                16/8 20/3 20/15 40/13 81/9
husband [1] 29/22             indication [1] 98/6              issues [3] 8/7 16/12 34/1
I                             indicative [2] 74/14 75/14       it [320]
                              individual [1] 10/16             it's [128] 3/22 5/7 6/19
I'd [8] 6/22 7/8 12/7 24/8    individuals [2] 13/1 64/21         6/20 6/25 7/9 7/18 9/4 9/4
 26/23 83/19 91/8 102/23      inflammatory [2] 62/16 62/19 9/17 9/19 9/21 9/22 10/3
I'll [11] 23/22 50/17 51/5    influence [2] 35/13 37/9           10/4 11/10 11/11 11/13 11/14
 81/19 82/7 86/23 87/1 118/4 inform [1] 69/25                    11/15 12/9 12/17 12/19 12/20
 119/1 121/2 128/16           informal [1] 4/2                   12/21 14/1 14/3 14/9 14/20
I'm [97] 9/14 10/6 10/7 10/7 information [12] 19/19 41/11 16/2 16/9 16/19 16/20 19/21
 11/25 12/9 14/9 14/18 14/25   76/9 92/11 92/23 94/6 95/14       20/21 20/25 21/9 21/17 22/1
 15/1 15/23 17/20 17/21 18/19 95/19 102/15 106/25 123/16         22/12 22/16 22/17 22/18
 19/8 21/23 23/15 23/16 27/7   127/18                            22/20 22/22 22/23 23/11
 29/18 32/14 39/17 39/18      informed [1] 70/5                  23/12 23/17 23/20 23/21
 47/11 48/9 48/10 50/1 50/25 initial [5] 31/19 88/2 97/12 25/23 25/25 26/3 27/16 32/10
 52/3 52/7 52/23 54/4 54/17    100/25 108/7                      32/22 39/18 39/21 39/22 40/1
 55/12 55/21 55/25 56/2 56/3 inserted [1] 81/23                  40/4 40/5 40/8 40/12 40/13
 59/15 62/19 63/7 69/14 71/14 insignificant [1] 7/1              40/15 40/15 41/4 41/4 46/6
 71/19 73/10 76/15 81/17 83/2 instance [3] 92/22 109/21          50/23 53/12 54/5 55/25 60/14
 83/3 83/7 83/25 86/7 91/20    112/23                            62/21 64/16 64/18 64/22
 91/24 92/12 96/13 96/19      instances [2] 80/3 109/12          66/13 69/8 71/21 75/3 75/20
 98/14 99/11 100/10 100/11    instruct [1] 34/4                  76/16 76/19 78/1 78/20 80/23
 100/16 100/17 101/21 102/1   instructions [1] 86/11             84/5 84/6 84/10 84/12 86/2
 103/8 103/9 103/17 103/20    Insurance [2] 121/8 121/17         86/13 86/15 87/9 90/12 91/2
 105/17 105/17 105/21 111/9   intended [3] 11/22 97/7            91/5 92/1 92/8 92/19 95/3
 113/1 113/20 113/24 116/16
I                              81/4 87/18 96/20 107/8       Lena [1] 134/13
                               126/19 131/13 131/22 133/20 less [2] 118/1 137/20
it's...Case
        [23] 8:18-cr-00157-TDC
               101/12 103/19    Document 305 Filed 08/20/19letPage
                               137/8                            [19]149 of 159
                                                                      13/18 17/23 18/13
 103/25 112/23 113/2 113/22   kept [1] 46/3                  23/16 59/5 63/20 71/23 72/12
 113/24 114/17 114/18 114/20 Kevin [6] 76/14 76/16 76/21     90/23 100/9 110/13 110/13
 117/10 121/8 123/21 126/15    76/23 76/25 79/1              116/20 119/1 123/22 126/7
 126/18 127/4 131/17 132/23   kind [11] 4/2 6/16 7/6 7/20    129/18 135/21 136/16
 133/16 134/23 136/10 137/5    16/3 17/21 30/24 42/14       let's [35] 13/2 27/13 54/12
 137/6                         101/12 113/8 135/12           61/8 67/14 67/19 67/23 68/23
item [4] 9/17 97/2 97/17      Kindly [1] 135/8               73/5 74/5 74/23 79/18 93/24
 97/19                        kinds [1] 85/16                94/8 96/21 104/25 105/2
its [13] 15/11 34/4 38/13     kit [5] 79/23 79/24 80/2       106/23 123/17 123/24 125/15
 38/16 40/23 45/23 50/18       80/4 80/7                     127/10 127/19 128/2 128/12
 68/12 74/11 75/11 77/22      knew [7] 30/8 30/9 31/10       128/25 129/9 130/2 131/2
 95/24 97/21                   33/2 33/4 35/6 117/8          132/1 132/12 132/19 134/10
itself [5] 21/20 39/16 62/13 know [76] 3/18 4/14 7/24        134/22 135/13
 69/7 109/24                   8/13 8/15 8/17 8/19 9/15     letter [1] 48/3
J                              10/2 10/19 10/22 12/12 12/15 lettered [2] 116/17 116/23
                               12/17 13/4 14/1 14/22 15/20 letters [4] 47/25 49/11
Jay [3] 62/8 66/14 129/19      15/25 16/15 17/16 17/23       89/16 106/25
Jenny [2] 131/6 134/1          18/11 22/21 31/17 33/7 33/16 level [6] 5/24 14/8 66/17
JESSICA [1] 1/17               35/15 37/5 43/4 49/12 49/18   67/9 89/21 100/3
jog [1] 53/9                   62/1 63/1 63/2 63/4 63/5     license [4] 129/24 130/11
Jordan [13] 122/11 126/6       66/2 67/15 67/17 68/15 68/18 131/5 131/10
 126/7 128/13 128/14 129/3     68/22 72/3 73/25 75/5 77/24 lie [1] 85/20
 129/11 129/13 131/6 131/12    80/15 81/13 82/21 82/22 84/6 lied [1] 49/17
 131/19 134/3 134/15           84/18 86/5 91/22 91/24 91/25 lies [1] 131/14
Joshua [2] 36/14 36/16         92/18 94/7 95/22 102/22      life [1] 9/6
judge [8] 1/9 19/6 21/3        103/7 103/15 103/16 104/8    light [1] 6/2
 24/12 26/12 38/22 40/1 54/7   114/15 115/3 115/4 115/5     like [50] 5/20 5/25 6/1 6/19
July [9] 1/5 86/2 92/9 92/10 117/25 118/6 118/8 126/7        7/2 9/5 9/15 9/16 9/21 10/2
 92/18 93/18 119/6 138/10      126/11 129/18 130/5           10/23 12/6 12/9 12/17 12/23
 138/16                       know if [1] 10/2               13/13 13/20 15/21 20/24
July 2015 [1] 86/2            knowledge [1] 61/19            20/25 27/7 33/8 36/2 39/10
July 2016 [1] 92/18           Kyle [2] 21/11 21/22           45/15 45/24 47/25 53/15 58/8
June [6] 29/9 41/20 117/20                                   62/17 72/4 82/19 82/24 82/25
 119/6 121/1 121/25           L                              85/20 85/21 86/13 91/5 91/8
June 12 [3] 119/6 121/1       ladies [3] 27/22 81/2 137/7    92/10 94/9 94/10 101/7 101/9
 121/25                       laid [2] 24/20 48/7            101/13 101/21 102/23 126/19
June 15 [1] 41/20             Lane [1] 1/22                  126/20 127/1
June 28 [1] 117/20            language [9] 62/22 70/15      likeable [1] 35/5
June 30th [1] 29/9             73/18 73/23 74/18 75/3 78/6 likely [1] 16/19
juror [1] 16/22                87/2 132/21                  limitation [1] 107/3
jurors [1] 16/24              large [1] 11/13               limited [6] 50/2 90/13 91/19
jury [27] 1/9 18/13 18/21     Laski [4] 32/19 33/1 33/7      91/20 91/23 97/23
 23/23 27/8 27/13 27/19 29/8   33/12                        limiting [2] 97/6 108/1
 32/9 34/4 34/8 40/7 48/17    last [15] 6/12 21/15 26/22    line [13] 9/17 21/16 41/15
 48/18 57/22 63/17 73/11 81/7 28/24 42/23 74/23 84/17        41/16 44/25 54/11 59/20
 82/12 82/13 91/16 99/15       88/25 99/22 109/16 125/16     76/11 78/24 92/9 109/1
 119/1 119/2 121/4 121/4       129/16 133/22 134/15 135/2    130/10 135/25
 137/11                       lasted [1] 70/18              lined [1] 17/5
just [109] 6/6 6/8 6/9 6/15 lastly [3] 88/14 94/12          lines [1] 91/6
 7/17 7/18 10/7 11/14 11/18    109/15                       link [1] 99/5
 12/10 12/17 12/19 12/23      late [4] 29/20 53/1 53/11     Linkopia [1] 108/18
 14/18 15/5 17/4 17/12 17/18   56/13                        links [1] 62/13
 19/2 20/10 21/19 21/21 22/3 later [14] 16/6 20/7 22/5      Lisa [4] 1/21 138/3 138/19
 22/4 22/6 23/4 23/11 23/18    23/5 23/16 23/20 26/6 33/6    138/20
 25/7 26/12 26/14 26/20 27/12 58/24 66/24 104/20 111/14     Lissa [2] 85/10 85/11
 27/23 27/24 28/5 39/22 40/4   115/9 125/12                 list [7] 4/20 84/4 105/7
 41/1 46/19 47/19 47/20 48/17 latest [1] 7/10                113/16 113/18 115/4 115/8
 50/13 52/9 54/1 54/2 56/7    latter [2] 6/24 135/9         listed [2] 93/3 94/3
 59/21 60/14 63/9 63/25 66/25 LAWRENCE [1] 1/12             listened [1] 59/25
 68/6 72/2 72/8 74/5 75/3     lawsuit [1] 68/17             little [8] 3/19 13/15 31/24
 77/15 81/8 81/21 82/17 85/19 lawsuits [2] 68/11 68/12       44/24 64/2 87/9 92/8 96/23
 86/14 86/18 90/7 90/17 91/24 lawyer [1] 70/11              live [8] 29/10 29/11 29/23
 93/1 94/5 94/14 98/21 99/2   lawyers [1] 16/1               29/25 30/1 45/5 74/15 75/15
 101/2 101/6 101/7 102/12     layers [2] 13/25 114/25       lived [1] 29/14
 103/9 103/19 103/24 103/25   laying [1] 118/7              living [1] 113/25
 104/3 104/5 105/11 105/19    lean [1] 32/14                LLP [1] 1/16
 105/21 105/23 108/14 109/15 learn [4] 79/22 95/24 96/4     located [1] 108/22
 112/4 113/12 113/20 114/22    118/20                       long [3] 27/10 70/17 128/21
 115/12 117/11 118/10 119/7   learned [3] 55/2 55/6 118/11 longer [2] 17/3 137/16
 120/7 121/3 121/11 121/23    least [17] 4/5 4/6 5/6 5/16 look [60] 4/19 5/20 5/25 6/1
 122/2 124/21 126/17 126/20    6/23 7/25 12/18 23/21 82/23   9/24 10/15 13/20 32/11 41/16
 129/5 130/5 135/16 137/6      84/25 88/10 98/1 127/4        43/22 44/16 45/15 47/20
just would [1] 11/18           127/11 128/22 132/24 134/23   47/22 48/17 50/5 50/20 54/15
Justice [1] 1/11              leave [3] 5/1 18/8 126/14      55/12 55/25 58/13 74/23
K                             LEE [2] 1/5 138/8              82/19 83/8 87/8 93/16 93/21
                              left [3] 32/10 92/21 93/24     94/9 94/10 94/18 95/14 96/10
keep [12] 3/8 72/5 74/19
L                             mark [5] 44/17 44/18 61/6         128/14 128/23 129/10 129/20
                               69/18 69/19                      132/9 132/25
look...Case
        [28] 8:18-cr-00157-TDC
               96/20 97/17      Document
                              marked  [13] 305
                                            10/21Filed
                                                   63/808/20/19   Page[2]
                                                        69/15 method   150 of 159 109/23
                                                                            109/19
 99/17 100/23 108/25 110/17    82/18 95/3 96/15 100/12        methodology [1] 26/8
 123/17 123/18 124/7 127/10    111/10 119/10 122/23 122/24 Michael [2] 78/20 116/5
 128/12 128/12 128/25 129/10   123/6 133/4                    microphone [2] 28/23 32/15
 130/2 130/9 131/2 132/2      market [7] 74/16 75/16 76/10 middle [1] 128/13
 132/12 132/14 132/20 133/3    76/10 77/10 90/3 97/10         might [15] 5/8 6/3 11/12
 133/3 133/6 134/10 134/22    markets [1] 108/5                 13/19 14/16 24/24 25/16
 135/2 135/19                 MARYLAND [7] 1/1 1/4 1/22         68/16 72/15 72/16 72/20
looked [15] 9/7 15/21 15/22    29/11 29/24 45/5 138/5           80/14 86/24 92/9 115/21
 59/21 62/24 75/4 77/8 77/13 matter [8] 4/25 12/24 13/9       million [5] 60/24 61/9 61/10
 77/15 77/18 98/23 99/2 103/2 23/21 110/11 113/11 114/4         61/14 61/17
 107/20 135/16                 115/13                         mind [5] 10/6 29/7 81/4
looking [24] 5/6 5/16 5/16    Mauritius [1] 108/22              126/18 137/9
 6/15 8/22 10/5 10/7 15/9     may [42] 4/6 5/25 12/24 14/2 mine [1] 134/6
 39/14 47/20 48/20 50/13       15/12 15/15 27/21 29/3 34/4 minimum [2] 10/18 87/22
 52/10 52/17 52/25 53/9 53/17 40/23 56/13 56/13 56/17 57/7 minute [2] 61/6 69/19
 55/22 105/11 105/19 106/15    63/23 64/7 64/7 74/15 75/15 minutes [4] 81/4 81/6 82/7
 112/7 116/16 123/12           75/17 75/22 80/20 86/6 87/17 137/20
looking at [1] 52/10           89/24 90/4 91/10 92/13 94/16 misheard [1] 67/7
looks [5] 9/5 9/5 13/13 58/8 94/23 96/23 98/16 100/7          misinterpreted [1] 72/16
 92/10                         100/11 102/3 109/5 112/18      misrepresentation [1] 25/22
loose [1] 126/12               129/23 130/4 134/11 134/23     missing [2] 16/22 109/13
Lopez [1] 15/24                135/17                         misunderstanding [1] 72/21
lose [6] 12/8 12/13 37/20     May 2 [2] 129/23 130/4          MMM [14] 100/12 100/18
 97/13 108/8 120/13           May 2016 [1] 98/16                100/23 101/1 101/5 101/10
losing [1] 36/2               May 5 [1] 134/23                  101/11 101/17 101/23 102/19
loss [5] 77/21 97/8 97/11     May 6th [1] 135/17                105/5 122/23 122/24 123/10
 108/3 108/6                  maybe [11] 8/7 12/18 13/5       modified [1] 107/7
losses [2] 94/16 98/10         22/17 55/3 59/21 67/7 72/6     mom [2] 33/2 33/8
lost [8] 30/23 35/20 35/23     81/17 113/23 117/17            moment [3] 84/2 91/10 119/7
 37/14 74/8 75/8 77/12 120/19 Maymon [4] 75/2 76/2 76/8       Monday [1] 131/20
lot [6] 31/17 63/4 78/9        77/1                           money [74] 24/23 26/15 31/12
 100/20 126/18 131/23         MAYO [6] 2/4 28/16 28/19          31/17 35/20 35/24 36/2 36/4
loud [1] 74/6                  29/1 42/6 47/15                  36/7 36/11 37/14 37/20 37/22
love [1] 81/16                me [61] 7/11 9/2 13/18 17/23 37/25 38/3 38/4 38/9 43/5
Ltd [1] 91/21                  19/2 30/20 32/22 35/4 35/15      43/7 43/12 43/17 46/9 46/15
lunch [8] 81/10 82/1 82/3      37/11 46/2 47/20 48/21 49/18 46/20 49/15 51/9 51/14 51/20
 82/5 122/18 137/5 137/13      49/21 51/8 51/8 51/9 51/14       51/21 53/2 53/15 53/19 53/20
 137/23                        56/7 59/5 60/8 60/15 62/21       53/21 53/22 55/4 56/2 56/7
M                              63/20 66/22 71/19 71/23          56/10 56/20 56/22 68/13
                               72/12 79/9 82/25 85/9 85/19      76/18 87/18 88/1 88/19 97/9
M-A-Y-O [1] 29/2               90/23 100/9 100/21 104/16        97/13 108/3 108/8 120/5
machine [2] 138/5 138/13       110/13 110/13 111/3 113/7        120/8 120/9 120/13 120/19
made [20] 19/25 26/10 30/17    116/20 118/25 123/22 126/15      126/17 126/20 129/4 129/16
 30/25 31/1 31/17 35/15 37/11 126/17 127/16 129/3 129/4         131/7 131/11 131/15 131/22
 51/12 56/7 60/24 61/8 61/9    129/7 129/18 129/24 131/7        131/22 131/23 133/18 133/20
 61/14 98/4 111/23 112/13      131/10 131/17 131/20 133/24      134/1 134/1 134/4 134/6
 113/25 120/5 120/8            134/6 134/18 135/21 136/17       134/14 134/18 134/19
mail [2] 135/8 135/9          mean [54] 3/17 6/15 6/19        Monica [2] 84/14 85/7
maintain [1] 40/17             6/25 7/18 8/15 9/13 10/1       Monica.sanders [1] 83/12
majority [1] 100/8             10/2 10/5 10/18 11/12 12/5     month [3] 118/1 122/2 129/17
make [26] 5/12 6/8 8/20        15/10 16/10 18/19 20/6 20/15 monthly [3] 58/17 59/22 60/6
 12/22 12/22 16/18 17/17       20/17 22/14 22/24 22/24        months [2] 56/1 58/24
 30/15 31/15 38/3 38/4 48/21   25/25 26/4 26/9 26/23 39/5     more [26] 6/22 7/22 8/8
 53/1 54/10 56/13 61/20 63/20 39/13 47/24 54/4 64/22 65/18 13/15 14/8 15/22 16/10 16/19
 64/2 68/13 74/10 75/10 92/8   67/12 70/2 77/17 85/20 86/8      17/15 30/24 35/6 51/10 52/22
 110/14 112/4 117/7 131/15     93/18 98/19 99/5 103/15          55/3 73/2 86/10 87/10 88/12
makes [3] 28/5 92/12 131/6     104/13 106/4 112/1 113/2         96/2 100/7 109/8 117/12
making [5] 11/10 17/5 35/3     113/2 113/6 113/8 113/9          120/6 124/17 124/18 131/9
 37/1 39/10                    113/19 113/22 114/3 115/3      more specific [1] 13/15
Mall [2] 45/15 45/18           115/17                         Moreover [1] 109/17
manage [1] 58/15              mean the [1] 99/5               morning [11] 3/15 7/10 17/8
management [1] 89/25          means [2] 14/15 120/8             27/20 29/7 80/24 81/3 81/22
manager [11] 19/20 66/17      mechanical [1] 1/24               122/21 122/21 137/8
 67/9 90/2 131/8 131/16       meetings [1] 81/16              most [2] 15/17 120/12
 132/22 133/10 133/24 134/12 Mel [3] 85/10 85/11 86/4         mostly [1] 6/20
 134/16                       memoranda [3] 111/1 118/18      move [13] 25/3 29/12 29/20
managers [1] 68/12             119/5                            43/11 53/24 54/14 79/18
manger [1] 89/24              memorandum [6] 111/17 116/8       83/19 91/8 99/11 102/1 121/2
manipulation [1] 98/7          116/22 119/16 121/1 121/24       122/25
many [16] 6/12 9/8 26/19      memory [2] 53/10 112/2          moved [2] 29/16 29/22
 30/1 33/4 33/16 34/20 36/21 memos [1] 110/18                 moving [1] 8/3
 47/25 49/11 49/17 51/16      mention [1] 64/20               Mr [44] 2/5 2/8 2/9 3/9
 56/18 80/15 114/25 131/12    mentioned [2] 97/6 108/1          11/20 12/15 15/7 16/7 18/2
March [5] 66/20 67/3 67/4     mere [1] 107/7                    18/4 19/4 19/15 20/7 22/12
 67/20 96/25                  message [13] 10/25 11/4 52/3 24/10 25/25 26/23 28/7 39/13
March 6 [1] 67/20              52/19 127/7 127/20 128/3         54/2 62/7 65/7 66/9 67/24
March of [1] 96/25
M                              45/2 75/1 78/21 79/4 79/8        notified [1] 128/11
                               91/4 91/23 92/4 92/23 122/11 noting [1] 113/25
Mr... [20]
       Case 68/4  73/7 73/20
            8:18-cr-00157-TDC   Document
                               126/1  128/3 305   Filed
                                             128/22     08/20/19November
                                                     129/1         Page 151
                                                                          [8]of 51/25
                                                                                159 52/15
 78/11 78/11 78/19 78/23       129/10 129/22 138/16              52/19 53/1 53/11 116/12
 80/23 102/6 104/17 104/18    named [6] 36/14 60/21 68/10        116/22 117/5
 106/2 115/5 122/15 123/4      92/2 128/3 128/13                November 27 [2] 116/12
 124/5 125/12 132/5 132/20    names [1] 33/17                    116/22
 137/6                        narrow [1] 15/6                   November 28 [2] 51/25 52/15
Mr. [30] 3/5 26/4 34/18       nasty [1] 51/17                   now [23] 7/12 18/21 29/23
 34/22 34/24 34/25 35/1 35/2 native [3] 9/4 44/3 70/15           39/25 47/20 48/15 57/7 61/13
 35/7 35/8 35/9 35/12 35/16   necessarily [3] 90/10 115/5        63/21 70/17 81/3 83/2 102/9
 36/19 37/2 37/3 37/4 37/6     115/7                             104/20 126/9 128/17 131/6
 37/10 60/2 67/2 76/2 76/8    necessary [4] 16/4 20/1 26/4 131/16 131/20 132/1 134/22
 77/1 89/3 91/2 92/4 92/16     94/18                             134/22 137/15
 92/22 94/4                   need [34] 4/11 6/8 6/10           nowhere [1] 60/4
Mr. Anderson [6] 36/19 37/2    10/15 12/17 13/5 13/21 14/10 number [20] 11/20 42/24 43/4
 37/3 37/4 37/6 37/10          14/11 14/14 17/15 18/10           69/4 69/6 87/10 94/1 100/21
Mr. Bryant [2] 26/4 89/3       18/17 20/13 26/25 27/6 27/16 100/24 110/6 118/12 119/17
Mr. C [1] 67/2                 28/10 52/22 63/13 73/10           119/19 121/20 121/21 121/24
Mr. Casey [1] 35/2             76/19 76/20 95/5 100/25           126/10 129/25 134/7 138/9
Mr. Christianson [1] 60/2      101/18 104/12 112/5 113/10       numbering [2] 10/20 10/22
Mr. Dave [1] 91/2              119/7 124/1 126/25 131/9         numbers [3] 4/20 8/25 9/23
Mr. Maymon [3] 76/2 76/8       137/13                           NW [2] 1/13 1/18
 77/1                         needed [3] 38/4 38/5 115/7
Mr. Pockett [3] 92/16 92/22 needful [1] 135/10                  O
 94/4                         needs [5] 12/3 14/21 26/11
Mr. Pockett's [1] 92/4                                          oath  [1] 57/18
                               48/12 88/10                      object  [9] 24/3 24/8 40/7
Mr. Smith [1] 3/5             net [2] 61/10 61/23
Mr. Williams [10] 34/18                                          83/22 86/20 102/14 105/23
                              never [14] 8/1 21/10 31/18         112/16 124/21
 34/22 34/24 34/25 35/1 35/7   37/18 43/21 51/11 51/22
 35/8 35/9 35/12 35/16                                          objected  [3] 7/7 7/7 20/25
                               54/23 55/6 55/11 56/6 66/16 objection [34] 4/11 4/22
Ms [155]                       67/9 137/2
Ms. [14] 17/18 23/22 24/20                                       7/16 10/9 10/17 19/10 19/12
                              new [8] 1/13 12/13 28/1 68/5 20/20 21/7 22/4 25/12 34/2
 25/15 33/1 33/7 33/12 58/5    85/5 97/21 107/7 136/10
 73/13 78/5 78/8 86/4 104/19 newspaper [4] 65/17 65/25           38/20 39/18 40/17 48/5 48/10
 120/4                                                           48/11 49/3 50/2 52/21 69/3
                               66/9 66/23                        83/21 84/7 91/13 99/13 104/7
Ms. Elbaz [1] 25/15           next [29] 3/8 5/13 21/1
Ms. Graf [2] 17/18 24/20                                         106/5 106/5 113/1 113/1
                               43/11 57/8 57/9 63/14 81/9        115/14 118/3 123/1
Ms. Green [5] 23/22 58/5       81/25 88/4 88/6 88/20 93/7
 78/5 78/8 104/19                                               objections [3] 18/16 18/20
                               107/9 108/24 114/21 127/11        104/3
Ms. Green's [1] 73/13          127/19 128/12 128/25 129/9
Ms. Laski [3] 33/1 33/7                                         obtain [1] 83/10
                               129/15 130/2 130/23 131/8        obviously [5] 4/23 16/19
 33/12                         132/13 132/15 136/4 136/6
Ms. Mel [1] 86/4                                                 39/23 39/25 48/23
                              Nicole [2] 128/3 135/6            occasion [1] 110/12
Ms. Welles [1] 120/4          night [1] 3/2
much [20] 8/20 16/10 17/3                                       occur [1] 107/6
                              nine [1] 46/21                    OCR [1] 9/15
 30/12 30/15 30/18 31/12      no [80] 1/3 3/13 5/23 7/17
 31/15 31/22 35/16 57/2 57/5                                    off [6] 17/19 18/11 21/24
                               12/5 14/11 15/3 15/4 15/15
 57/6 57/22 63/13 95/4 100/25 16/13 18/25 20/3 20/15 20/17 51/10 114/14 126/3
 126/19 137/10 137/16                                           offense [1] 70/6
                               21/7 22/4 25/12 25/13 30/20 offer [12] 17/18 20/6 20/11
mucked [1] 134/13              31/23 32/1 32/1 34/2 35/21
multi [1] 26/1                                                   20/23 24/14 24/14 24/20 25/5
                               35/25 37/15 40/11 40/17           33/24 41/3 52/19 53/24
multi-page [1] 26/1            43/21 43/21 46/2 47/24 48/22 offered [4] 14/20 26/6 39/19
musician [1] 29/18             52/8 52/16 55/6 55/23 56/11
must [3] 88/9 88/21 126/13                                       84/7
                               56/23 59/6 59/11 60/15 64/19 offering [1] 84/19
mutual [1] 135/12              66/25 67/12 69/3 73/14 74/19 offers [4] 38/12 43/24 49/1
my [80] 5/22 9/2 10/6 11/22    81/24 86/8 86/22 91/13 95/9
 12/14 21/24 25/17 29/1 29/9                                     49/24
                               95/10 95/11 96/8 98/20 99/13 official [5] 118/18 138/3
 29/22 30/1 32/25 33/2 33/5    104/7 105/5 105/10 105/15
 33/8 33/19 34/17 35/4 36/10                                     138/6 138/12 138/20
                               105/15 105/15 105/25 109/12 oh [16] 28/10 33/19 35/8
 36/10 38/8 40/2 41/19 43/3    111/13 113/6 113/13 116/10
 43/7 43/7 49/15 51/9 51/14                                      44/12 48/16 52/7 53/5 59/15
                               117/8 117/21 118/10 119/1         60/14 93/2 96/19 116/19
 53/15 53/19 53/21 56/1 56/7   123/1 123/10 125/3 129/17
 61/19 63/13 63/19 63/23                                         121/2 124/10 125/24 136/17
                               134/4 137/2                      okay [159]
 67/12 84/7 95/5 100/25       nodding [1] 27/4
 102/23 112/25 112/25 113/7                                     old [1] 29/8
                              non [3] 11/3 33/24 38/12          older [1] 12/19
 113/18 117/10 120/7 120/14   non-hearsay [2] 33/24 38/12 once [5] 7/9 28/2 43/17
 126/9 126/14 126/17 126/22   non-substantive [1] 11/3
 127/14 127/15 128/20 129/14 none [2] 64/25 67/20                43/20 43/21
 131/7 131/11 131/14 131/17                                     one [56] 5/5 6/25 7/6 8/10
                              not [154]                          9/6 10/3 13/25 16/22 18/8
 131/20 131/23 131/24 133/18 notation [1] 69/13
 133/19 133/21 133/25 134/1                                      21/1 21/10 22/24 51/11 53/7
                              note [7] 109/10 121/23 128/8 59/21 60/9 61/6 61/10 63/19
 134/1 134/7 134/14 134/15     128/10 132/14 132/15 135/7
 134/17 134/18 138/6 138/13                                      63/20 63/21 63/24 63/25 64/3
                              notereading [1] 1/24               64/3 64/6 64/9 64/9 65/18
 138/14 138/15                notes [1] 138/13
myself [1] 131/25                                                69/19 73/1 73/2 75/6 77/14
                              nothing [8] 4/24 14/5 30/8         81/15 82/23 87/10 90/11 96/2
N                              30/17 30/20 31/23 66/1 66/22 97/22 98/1 99/1 99/23 101/8
                              notice [2] 22/14 23/22             101/22 104/11 104/21 106/18
name [25] 10/19 19/11 21/24 noticed [1] 46/7                     114/6 114/11 117/8 130/16
 28/24 28/25 29/1 33/18 34/10
O                             overruled [4] 124/25 125/2          phone [4] 34/19 60/1 129/3
                               125/4 125/11                        131/18
one... Case
        [4] 131/5  131/8
             8:18-cr-00157-TDC  Document
                              own  [10] 5/12 3056/9Filed
                                                     10/608/20/19
                                                           23/7 photoPage 15232/23
                                                                        [2]   of 15932/25
 131/16 136/4                  47/23 53/15 97/6 102/15            photograph [1] 23/12
one million [1] 61/10          104/1 107/25                       photos [1] 45/23
one-dollar [1] 98/1           owned [1] 91/23                     phrase [1] 101/12
one-minute [1] 69/19                                              physically [2] 94/4 112/2
one-time [1] 97/22            P                                   pick [1] 100/16
ones [15] 5/5 5/11 5/24 6/5                                       place [2] 4/18 111/12
 6/7 6/9 6/23 7/5 12/23 13/16 P-O-C-K-E-T-T     [1]   92/2
                              p.m [1] 58/9                        placed [4] 26/17 54/19 54/21
 59/12 102/25 103/5 103/5                                          55/9
 110/20                       page  [51]   22/1   26/1  44/18
                               44/25  58/14   59/15  59/16        plainly [1] 85/13
online [2] 62/11 94/17
only [19] 3/24 9/22 13/3       59/17 61/5 74/23 75/20 75/20 plan [4] 20/24 21/20 121/8
                               75/25 77/4 87/8 87/10 87/11         121/17
 19/25 24/18 33/24 34/4 47/9                                      planning [5] 17/12 25/5
 47/13 79/20 80/20 97/8 98/2   88/4  88/25   89/6  89/13  97/2
                               99/18 100/21 107/9 108/24           74/10 75/10 81/13
 100/13 103/5 106/5 108/2                                         platform [5] 74/12 74/14
 127/1 132/4                   111/24  112/8   116/14   116/24
                               117/3 119/16 119/20 120/3           75/12 75/14 132/18
OO [2] 111/10 117/17                                              play [9] 68/23 69/1 69/5
open [12] 17/21 32/3 40/20     122/5 123/24 124/9 125/16
                               127/8 127/19 128/12 128/25          69/14 71/11 71/11 71/25 72/2
 81/4 87/4 95/15 95/20 95/25                                       129/17
 96/4 106/9 116/1 137/8        129/9  130/2   130/23   132/1
                                                                  played [3] 69/22 71/13 72/7
opened [3] 59/7 59/14 133/25 132/19 133/7 134/10 135/2            playing [1] 72/5
opening [3] 74/12 75/12 95/7 135/14                               please [36] 28/17 28/23 32/4
opinions [6] 15/7 15/10       pages  [4]   8/14   8/24  100/20
                               138/11                              33/20 34/8 38/10 41/13 41/23
 15/14 16/7 16/9 16/20                                             42/8 43/22 44/3 81/8 91/16
opportunity [3] 49/4 114/8    paper [5] 72/4 75/18 76/5
                               80/20  90/23                        97/17 99/25 107/15 109/6
 114/10                                                            123/25 127/16 128/8 128/9
opposed [1] 51/8              paragraph   [12]    93/7  93/10
                               99/22 109/1 109/16 111/25           128/10 128/15 128/15 128/16
option [48] 31/10 31/13                                            128/19 128/20 129/7 129/8
 31/16 31/19 36/13 36/25       112/8  116/16   119/21   122/6
                               128/6  130/16                       129/24 130/9 130/14 132/14
 37/12 37/13 37/16 37/22                                           134/13 135/7 137/12
 37/25 38/7 43/13 45/23 64/16 part [20] 22/22 23/4 23/5           plus [2] 5/1 134/9
 73/17 74/3 74/10 74/10 74/13  25/13  58/16   74/2  78/16  82/25
                               83/10 92/25 97/22 101/1            Pockett [4] 92/2 92/16 92/22
 75/10 75/10 75/13 76/17                                           94/4
 77/22 89/20 94/15 95/4 95/6   102/12 104/23 110/5 114/20
                               124/16  125/18    133/14  133/16   Pockett's [1] 92/4
 95/8 95/13 95/15 95/18 95/19                                     point [27] 4/21 6/15 16/14
 95/20 95/24 96/5 97/20 97/22 partial [4] 74/8 75/8 77/12          16/14 20/22 25/17 26/20
 98/15 99/23 100/1 100/5       77/21
                              participate [4] 110/23               46/14 48/25 49/23 52/18
 103/2 103/4 106/15 106/17                                         53/23 65/22 74/16 75/16
 107/19                        111/11  117/19    119/13
                              participated [3] 110/6               93/21 95/13 95/17 95/23 96/3
Option's [4] 89/25 96/10                                           96/9 96/17 99/9 112/25 115/8
 98/23 100/5                   110/15 116/11
                              particular    [5]   6/4  8/12  8/15  117/25 118/20
options [17] 30/4 35/20                                           points [2] 7/20 131/23
 35/23 36/14 37/13 58/11 64/4 23/14 99/9                          policies [1] 107/15
 74/7 74/13 74/15 75/7 75/13 parties [1] 28/5                     policy [2] 85/15 109/18
 75/15 77/11 78/14 97/14      partner   [2]   66/17  67/10
                              party  [1]   14/6                   polite [2] 51/17 56/3
 108/9                                                            political [1] 90/3
order [2] 18/2 96/4           Pass [1] 56/24
                              passport   [1]    43/3              POLLACK [15] 1/17 2/8 12/15
original [2] 101/15 134/25                                         15/7 16/7 18/4 22/12 80/23
Orseck [1] 1/16               past  [3]   20/21   25/3  126/24
                                                                   102/6 104/17 115/5 123/4
other [22] 10/4 10/13 11/12 paste [2] 102/20 103/11                124/5 132/5 132/20
 13/1 21/11 22/23 24/4 27/8   Patrick   [3]   74/24  75/1  76/11
                              Pause  [6]   44/19   63/18  76/6    Pollack's [2] 11/20 106/2
 64/7 64/24 73/24 82/4 98/7                                       portion [11] 72/4 72/22
 101/8 101/22 104/2 104/21     79/11 91/12 119/9
                              pay  [4]   76/20   126/22  126/23    77/19 102/8 104/1 123/6
 104/23 110/10 115/3 117/23                                        124/4 127/4 132/4 132/4
 118/11                        127/25
                              paying [1] 51/10                     132/13
others [1] 117/6                                                  portions [3] 48/3 101/14
otherwise [1] 11/12           payment [1] 109/20
                              peeking [1] 55/24                    132/12
our [25] 3/2 4/13 5/2 5/12
 5/13 6/9 8/21 13/3 43/24     pending [3] 88/6 88/8 88/11 position [1] 13/18
 53/24 66/17 67/10 74/11      people [10] 16/2 18/24 30/1 positions [2] 74/12 75/12
 74/12 75/11 75/12 82/11       33/16 49/18 51/16 64/25 95/7 possibility [2] 97/11 108/6
                               95/14 95/19                        possible [4] 12/7 50/19
 100/8 105/6 107/2 107/4                                           118/18 135/10
 107/8 107/11 107/13 130/11   per [1] 104/14
                              perfect   [2]   106/3  117/19       posting [1] 107/7
out [35] 3/21 4/18 8/1 8/13                                       power [1] 88/21
 8/14 8/22 8/23 13/24 16/3    perform [1] 97/25
 18/1 18/13 18/14 38/7 38/8   performance [2] 89/21 89/22 practical [1] 113/11
                              performing [1] 132/17               Prague [4] 46/5 46/6 46/7
 39/10 39/11 44/10 44/11                                           46/9
 47/14 55/4 61/21 73/14 74/6  perhaps   [6]   10/18  13/5  61/9
                               113/9 115/22 115/23                precisely [1] 13/10
 87/21 92/8 104/14 105/22
 107/10 113/25 120/9 127/15   period [3] 16/20 61/2 61/15 predate [1] 111/4
                              permission [2] 63/8 96/14           prefer [2] 18/8 26/23
 129/16 131/6 131/15 135/13                                       prepared [2] 74/14 75/14
out-of-court [2] 39/10 39/11 person [6] 3/8 21/15 60/9            prerogative [1] 36/10
outside [1] 81/5               103/11  125/25    135/8
                              person's   [1]    114/23            present [6] 27/19 82/13
over [13] 3/2 3/8 3/24 9/16                                        110/19 111/2 118/9 118/21
 13/18 13/22 26/14 34/18      personal [3] 89/23 90/2
                                                                  presumably [2] 21/10 118/12
 46/21 46/21 46/21 61/2 61/20 90/13                               pretty [4] 15/11 62/21
overall [1] 89/25             personally [3] 110/6 111/2
                                                                   119/24 122/18
overrule [3] 39/17 48/9 50/1 111/11
P                              15/10 22/25 47/19 48/14 52/5 61/3 61/13 63/21 64/6 64/10
                               55/21 58/1 59/17 60/13 60/14 64/12 64/13 64/15 64/16
preventCase
        [1] 8:18-cr-00157-TDC
              51/14             Document
                               75/24  79/19 305
                                              80/19Filed
                                                     88/2508/20/19   Page64/18
                                                            90/7 64/17    153 of64/20
                                                                                  159 64/22
previous [1] 106/14            90/16 91/15 96/21 102/9             64/24 65/2 68/14 70/24 71/2
previously [2] 48/6 82/20      106/11 111/7 113/15 115/7           71/6 72/13 72/18 74/1 74/4
print [1] 8/13                 127/2 127/15 127/24 128/20          74/17 74/22 80/11 108/17
prior [5] 26/7 50/2 93/11      133/21                              123/7 136/23
 111/17 112/21                puts [1] 102/22                    recalls [1] 25/17
privacy [2] 100/6 107/14                                         receipts [1] 45/23
privilege [2] 3/24 4/22       Q                                  received [15] 21/17 22/9
privileged [5] 4/6 5/21 6/1                                        39/4 39/6 39/20 39/22 39/24
 12/22 13/19                  QQQ  [1]   63/9
                              quarters   [2]    58/13  73/16       40/9 40/10 40/14 40/25 42/16
probably [9] 6/22 15/8 15/22                                       43/1 76/25 85/13
 19/1 81/15 81/17 104/19      question [16] 11/19 16/17
                               25/21  26/22   63/14  67/7  70/2  receiving [1] 39/23
 111/6 137/20
probative [1] 25/23            86/8 95/5 98/17 98/18 100/25 Recess [2] 17/25 82/10
                               101/3 110/22 115/9 118/6          recipient [1] 41/15
problem [4] 12/16 103/3                                          recognize [11] 32/23 34/16
 114/13 114/16                questions    [7]   57/1  73/20
                               86/19  86/20   86/25  103/25        42/14 52/2 53/7 83/14 89/3
procedure [1] 109/11                                               92/4 95/5 95/10 95/11
proceed [2] 18/4 29/3          104/6
                                                                 recognized [1] 122/10
proceedings [5] 1/24 137/25 quick [1] 3/20                       recollection [13] 19/11 20/1
 138/6 138/12 138/14          quicker [1] 72/3
                                                                   20/24 24/25 25/3 33/11 33/13
process [7] 11/25 15/2 23/4 quickest [1] 7/14                      47/21 63/10 63/15 63/19
 109/5 109/21 128/21 130/10   quickly [8] 4/19 5/17 8/4
                               11/11  11/15   18/17  18/22         63/24 83/4
processed [1] 109/12                                             recommend [1] 89/24
processing [1] 109/18          120/19
                              quiet [1] 3/14                     recommendation [1] 89/22
produce [4] 4/6 8/7 8/16                                         recommendations [1] 90/1
 13/13                        quirky   [1]   7/18
                              quite  [1]    18/17                record [12] 27/4 28/24 41/2
produced [7] 1/24 3/25 4/1                                         45/20 48/4 52/20 81/21 86/15
 4/22 5/8 6/6 8/10            quotations [2] 74/16 75/16
                              quote  [1]    132/10                 90/19 95/2 114/24 116/17
producing [1] 4/8                                                recorded [4] 1/24 25/3 134/2
production [7] 4/25 6/8 8/6   quoted   [2]   74/16  75/16
                              quotes [3] 74/13 75/13               134/2
 12/9 14/8 105/14 105/16                                         recording [2] 60/1 60/20
profession [1] 29/17           103/22
                                                                 recordings [1] 131/18
professional [2] 35/13 37/6 R                                    recovering [1] 51/14
professionals [1] 130/19                                         redirect [8] 2/9 82/1 82/2
profit [10] 30/15 31/15       raise  [2]    11/19  28/17
                              rang  [1]    129/5                   104/18 104/23 104/24 122/17
 58/17 59/22 60/5 87/20 87/21                                      122/19
 87/23 117/7 117/11           rapidly [1] 94/16
                              rare [1] 3/14                      reference [3] 78/25 79/7
profitable [1] 90/5                                                106/20
profiting [1] 78/9            rate [1] 61/24
profits [8] 74/10 75/10       rates [4] 74/14 74/16 75/14 referenced [1] 63/16
                                                                 referring [2] 64/1 84/16
 87/22 88/3 94/16 98/9 109/23 75/16                              reflect [2] 81/21 120/10
 109/25                       rather   [4]   7/8  12/7  13/7
                               115/21                            refresh [5] 19/10 20/1 20/23
program [2] 9/14 97/23                                             47/21 63/9
promotions [1] 97/22          RDR [1] 1/21
                              reach  [1]    115/11               refreshes [3] 63/14 63/19
pronounced [1] 100/7                                               63/23
proof [1] 134/3               read [65] 13/21 14/4 24/20
                                                                 refreshing [1] 24/24
proper [3] 24/19 48/6 114/11 25/8 26/1 26/11 26/20 48/4
prosecution [6] 4/23 7/15      49/22 50/6 50/7 50/20 50/23 refused [2] 49/16 49/16
                               51/5 52/20 54/2 59/14 63/2        refusing [1] 60/14
 8/8 11/3 13/6 13/18
protocol [4] 85/23 85/24       63/5 63/6 63/16 63/21 63/23 Regaim [1] 60/21
                               63/24 64/6 64/7 64/9 64/24        regarding [1] 3/8
 87/12 87/16                                                     regardless [1] 79/7
proves [1] 39/16               74/5  74/6   74/11  75/6  75/11
provide [3] 23/22 100/3        76/15 77/23 78/13 86/23 87/1 Regards [1] 134/19
 135/11                        87/15 87/20 88/6 88/15 88/20 registration [2] 95/25 96/5
                               89/18 92/9 93/9 94/1 94/2         regular [1] 97/21
provided [7] 95/14 95/19
 97/7 100/4 108/2 127/25       94/14 96/23 97/4 97/19 99/22 regulated [3] 130/5 130/11
                               104/17 106/24 107/23 108/14         131/5
 133/22                                                          relate [3] 16/7 19/15 19/16
providers [1] 100/2            109/15   114/20   114/24  125/24
                               126/5 132/15 133/17 136/2         related [9] 5/19 15/9 18/15
provides [1] 97/20
providing [2] 76/9 108/18     reading [5] 50/2 51/6 103/20 40/1 94/17 97/14 97/24 108/9
                               107/21 132/9                        117/12
provision [1] 98/8                                               relating [1] 79/24
provisions [2] 97/7 108/1     ready [2] 16/24 18/21
                              real [4] 9/6 13/17 84/20           released [3] 79/3 79/14
publicly [1] 93/12                                                 79/17
publish [6] 32/8 34/7 41/12    131/17
                              realize   [2]   9/8  47/24         relevance [3] 84/8 84/18
 47/8 47/13 121/3                                                  86/9
published [4] 67/4 67/5       realizing [1] 6/17
                              really   [11]   8/2  14/11  14/12  relevancy [1] 25/11
 86/19 93/22                                                     relevant [10] 5/7 5/18 16/19
pull [2] 44/2 99/20            15/5 16/4 16/10 18/3 27/11
                               45/16 62/16 131/9                   22/16 25/20 40/4 40/15 86/10
pulled [1] 44/10                                                   86/12 114/18
purchased [1] 51/11           reason   [9]   7/13  26/25  27/7
                               38/3  55/7   56/7  103/3  129/17  Relly [1] 21/11
purchases [1] 51/12                                              Rellytito [1] 22/2
purpose [2] 40/5 40/8          134/4
                              reasonable    [1]   76/22          reluctant [1] 4/5
purposes [6] 17/13 33/25                                         remainder [1] 6/3
 38/12 38/15 41/4 41/10       reasons   [1]   22/23
                              reassuring [1] 68/8                remaining [1] 5/1
pursuant [6] 24/21 43/24                                         remember [38] 30/11 30/12
 48/4 49/1 49/24 52/20        rebuilding [1] 12/8
                              recall   [37]   25/16  26/4  26/16   31/23 33/14 33/17 34/21
push [1] 52/9
put [31] 9/11 9/16 15/7        49/13 52/14 58/6 58/18 60/23 36/13 36/16 43/14 43/16 46/1
R                             rights [4] 70/25 71/3 71/4           135/4 135/20 136/10 136/16
                               72/13                               136/19
remember...
       Case [27]  46/9 47/1
            8:18-cr-00157-TDC   Document
                              rise  [2] 27/16305 27/16
                                                    Filed 08/20/19Scam
                                                                     Page
                                                                       [1]154 of 159
                                                                            64/4
 48/19 49/20 53/4 53/13 53/16 risk [23] 74/7 75/7 77/1            schedule [1] 3/3
 53/19 54/18 55/23 60/20       77/10 77/19 78/6 78/8 78/12 schedules [1] 27/24
 64/23 65/6 67/11 73/7 80/6    78/14 78/17 89/16 89/18            scheme [1] 40/1
 80/12 85/6 90/14 90/14        94/13 94/17 97/5 97/6 107/18 scope [1] 137/21
 107/18 107/21 108/21 117/24   107/19 107/21 107/23 108/1         Scott [1] 131/4
 118/23 118/24 119/3           108/5 111/23                       screen [8] 32/10 44/21 50/5
remembered [2] 33/3 33/4      risks [11] 74/8 75/8 77/12           50/20 57/21 73/11 76/19
Remind [1] 85/9                77/21 90/4 97/9 97/10 97/14         92/25
removed [2] 98/6 124/13        108/4 108/9 112/12                 screens [2] 121/4 124/1
renaming [1] 12/10            RMR [1] 1/21                        script [2] 58/11 58/14
repeatedly [1] 120/18         Robbins [1] 1/16                    scripts [1] 60/9
rephrase [3] 50/17 93/20      Ross [1] 51/8                       scroll [2] 44/3 127/5
 95/16                        roughly [1] 6/13                    se [1] 104/14
reply [1] 128/15              round [1] 114/21                    search [1] 8/14
report [5] 3/18 113/15        route [1] 7/14                      seated [3] 27/21 81/8 137/12
 113/24 114/14 114/23         RRR [1] 63/9                        sec [1] 129/18
reported [1] 138/5            ruinous [1] 62/17                   second [25] 5/15 7/25 8/2
Reporter [4] 1/21 138/1       rule [6] 50/3 52/23 104/2            12/15 22/1 38/24 61/6 64/3
 138/3 138/20                  104/11 104/14 105/13                64/9 69/18 69/19 71/17 75/20
reports [2] 110/10 114/1      rules [1] 131/15                     75/25 77/5 78/24 79/9 89/12
representation [1] 106/3      ruling [2] 15/11 24/9                99/18 100/15 125/16 128/7
representatives [2] 74/2      RUSH [1] 1/12                        130/10 135/2 136/4
 100/6                        Russell [1] 1/16                    Secondly [1] 18/10
request [14] 76/21 87/24                                          section [19] 45/10 47/15
 87/25 88/7 88/8 88/9 108/16 S                                     50/21 87/11 88/14 89/15
 109/2 109/4 109/6 110/1                                           93/25 94/13 99/17 99/22
 126/8 128/11 135/1           S.P [2] 100/2 100/4
                              said  [42]   4/23  7/9   12/7        101/19 101/21 107/17 107/17
requested [2] 133/11 133/18                                        107/19 107/21 107/23 108/12
require [1] 54/5               12/22  14/24   18/20  40/21
                               47/11 55/11 60/24 61/13             108/25
required [1] 130/18                                               see [82] 6/8 10/8 13/24
requirements [2] 119/24        67/11  70/20   71/9  72/19  72/22
                               81/22 86/20 87/15 113/21            19/17 32/12 32/18 33/8 33/10
 119/25                                                            34/10 34/13 41/7 41/15 41/17
requires [1] 109/10            114/6 114/7 114/12 114/12
                               114/19  115/12   117/10   117/13    41/20 42/2 42/7 42/10 42/16
research [1] 81/5                                                  42/24 44/6 44/24 45/2 45/4
reservations [1] 72/14         117/22  118/10   118/21   120/20
                               123/6 125/4 125/4 125/5             45/6 45/11 45/14 45/16 47/23
reserves [1] 107/5                                                 51/2 51/13 51/24 52/9 52/16
reside [1] 8/15                126/11 129/6 134/1 138/9
                               138/12  138/14                      54/12 58/9 58/10 58/12 58/19
resources [1] 14/12                                                61/11 61/12 62/18 62/19
respect [2] 19/11 110/22      sale [2] 74/16 75/16
                              same [24] 9/18 10/22 12/22           62/20 63/9 73/13 73/16 77/9
respected [1] 98/3                                                 77/17 77/18 77/20 79/23 80/1
respective [1] 135/8           14/9  15/14  16/12   16/12  17/18
                               38/15 41/4 41/10 49/3 52/21         81/5 82/7 87/11 91/18 92/7
respectively [1] 24/3                                              92/25 95/18 96/24 99/8
respond [2] 76/13 130/22       58/20 75/3 78/6 80/5 82/22
                               98/16  109/20   109/23   110/22     102/18 121/5 121/20 124/10
responding [2] 67/3 67/5                                           126/1 127/20 127/20 128/4
responds [1] 76/17             120/20  136/12
                              sanction [1] 46/12                   129/6 129/11 129/25 130/11
response [5] 59/6 130/7                                            130/17 130/19 133/10 133/11
 130/9 131/2 134/20           Sanders   [2]   84/15   85/7
                              Saturday   [1]   131/19              133/13 135/24 136/6 137/9
rest [5] 17/5 125/15 130/17                                        137/23
 133/21 135/9                 Sauber [1] 1/16
                              save  [2]   27/8  113/12            seeing [4] 48/11 90/14 90/15
restricted [1] 132/17                                              109/7
result [1] 5/8                saw [2] 15/21 77/25
resume [1] 82/14              say [30] 4/5 6/22 10/8 13/12 seek [1] 7/4
retention [10] 79/23 79/24     14/1 15/19 20/14 40/14 47/10 seem [2] 3/18 5/2
                               47/25 54/5 60/4 61/9 68/22         seemed [1] 71/7
 80/2 80/7 80/13 82/19 85/5                                       seems [2] 86/13 104/15
 86/11 87/9 87/14              70/17 82/25 96/2 98/21
                                                                  seen [15] 8/10 19/3 19/9
return [3] 57/10 57/15 82/11 106/17 112/5 112/6 112/6              21/10 59/20 73/23 80/15
review [11] 5/2 5/11 49/5      113/3  113/3   120/7  123/20
                               126/21 128/7 128/14 133/25          82/20 82/21 82/22 82/23 83/4
 49/12 52/11 52/13 55/15                                           83/8 90/12 102/25
 76/10 77/25 83/11 111/17     saying [15] 4/9 12/9 13/18
                               14/9  39/9  39/15   46/6  72/18    sees [1] 120/8
reviewed [3] 80/13 80/16                                          sell [2] 74/15 75/15
 80/17                         73/1 84/20 84/22 85/20
                                                                  send [5] 38/7 43/4 45/22
reviewing [3] 6/7 15/1 49/10 102/22 120/7 131/19                   50/17 127/16
rewards [1] 97/20             says  [70]   13/21   27/15  42/17
                               45/15  47/15   51/2  58/8  58/15   sending [1] 46/9
right [59] 4/4 10/12 13/23                                        sends [3] 102/20 128/13
 16/17 17/8 18/2 19/1 20/25    59/2 59/24 61/23 64/3 67/8
                               68/4  68/6  68/7  73/17   74/5      135/17
 21/24 24/25 28/17 31/8 31/8                                      sense [4] 10/7 10/7 15/25
 32/3 44/13 47/20 48/14 49/19  75/20  76/19   77/17  78/8  78/24
 49/21 51/1 57/11 66/8 67/16   79/16 87/12 88/6 88/14 89/16 28/5
                               89/17 89/18 89/23 91/18            sent [25] 32/21 32/22 38/23
 67/18 69/8 77/20 83/2 85/19                                       39/11 39/15 41/20 42/2 46/2
 86/4 92/23 93/5 94/8 94/12    91/20  92/20   93/10  93/25  94/9
                               94/13 97/1 98/21 98/21              46/5 46/6 50/19 52/2 52/3
 99/7 101/10 103/15 104/25                                         58/5 65/10 74/21 84/24 85/25
 107/5 112/22 115/10 123/13    103/16  103/16   103/17   106/18
                               107/24  120/8   121/14   121/17     102/7 102/8 103/7 103/9
 124/7 124/15 125/19 125/25                                        129/4 134/9 134/10
 127/4 127/19 129/9 129/10     121/19 123/18 124/6 126/6
                               127/20 129/25 130/3 130/10         sentence [5] 51/2 88/20
 130/7 130/21 131/16 132/2                                         108/14 109/2 128/7
 132/6 132/10 133/1 134/8      130/17 131/8 132/9 132/14
                               132/15 133/17 134/5 134/11         sentiment [1] 72/21
 134/23 135/2
S                             Simpson [2] 91/2 91/4              80/3 83/4 89/21 90/10 109/19
                              since [6] 3/17 3/18 22/22          110/1 110/14 112/23 122/6
separate [2] 8:18-cr-00157-TDC
       Case    21/8 31/9        Document
                               29/14  64/23 305
                                             72/1 Filed 08/20/19specifically
                                                                   Page 155 of[9]
                                                                               159 49/13 52/14
separated [1] 104/14          site [6] 97/5 97/7 107/8           52/16 53/10 53/14 53/16
September [6] 16/1 68/10       107/16 107/25 108/2               55/23 63/6 65/19
 111/12 111/20 116/4 136/21   Sitting [1] 47/1                  speculative [1] 94/16
September 20 [3] 111/12       situation [3] 7/19 40/5           speed [1] 11/25
 111/20 116/4                  120/15                           spell [1] 28/24
September 2017 [1] 16/1       six [1] 58/24                     spelling [1] 136/12
sequence [3] 7/21 10/21       sleep [1] 126/9                   spoke [3] 33/1 33/16 36/21
 27/23                        slight [1] 27/22                  spoken [1] 49/17
series [1] 65/8               slowing [1] 26/24                 sponsoring [1] 20/13
serve [1] 68/17               Smith [3] 3/5 3/9 68/11           spreadsheet [5] 4/2 9/10
service [2] 100/2 100/3       so [154]                           10/3 10/22 12/11
services [6] 97/7 100/2       solicit [2] 97/15 108/10          squarely [1] 15/10
 100/4 100/5 108/2 108/18     some [41] 4/2 5/22 5/23 5/25 SS [2] 119/11 119/19
set [5] 17/1 18/18 19/2        7/24 10/19 10/20 12/1 12/19 SSS [1] 63/9
 107/14 131/19                 14/3 16/3 37/6 39/15 40/3        staff [1] 131/6
seven [3] 46/21 56/1 109/7     40/13 46/14 50/2 50/6 51/17 stage [5] 14/22 75/1 78/21
shall [2] 94/17 94/18          51/17 52/16 62/16 65/22           91/4 122/11
shared [2] 77/4 77/5           72/14 73/17 74/8 75/8 76/20 staged [1] 7/13
she [101] 19/11 22/21 25/8     77/11 80/17 97/11 103/3          stages [3] 7/8 7/11 43/18
 25/8 25/9 25/10 25/16 25/17   108/6 113/24 118/23 120/18       stand [5] 17/1 27/16 28/2
 26/1 26/16 39/4 39/20 39/22   124/12 127/18 132/12 133/9        57/15 82/12
 39/22 39/23 39/24 40/3 40/8   133/11                           standard [1] 74/1
 40/10 40/14 40/25 48/12 59/7 somebody [10] 19/11 23/9          start [15] 17/19 18/7 24/12
 59/14 59/14 59/20 60/5 60/24 60/21 68/16 83/11 86/24 94/9 24/24 26/14 30/3 46/15 46/23
 61/13 61/13 61/23 62/13 68/4 113/5 113/10 128/13                51/6 87/16 106/23 109/1
 68/7 68/15 68/16 68/19 68/20 someone [8] 35/22 35/22            112/7 122/22 125/15
 68/21 69/24 70/2 70/3 70/7    37/16 76/14 76/18 84/14          started [5] 105/12 105/19
 70/8 70/10 70/11 70/14 70/21 114/7 128/3                        122/3 122/17 124/8
 70/24 71/7 71/9 72/14 72/18 someone's [1] 20/11                starting [4] 34/13 69/18
 72/19 72/21 72/22 77/8 77/13 someplace [1] 33/3                 76/16 77/19
 77/14 86/6 103/15 103/15     something [40] 9/16 10/23         starts [14] 41/17 50/22
 103/16 103/17 103/17 103/18   11/17 12/9 12/17 13/14 14/15 78/17 99/23 101/7 101/8
 103/21 111/22 111/23 112/13   16/16 17/24 22/18 27/7 28/4       124/6 124/9 126/3 128/8
 114/6 114/7 114/12 117/6      30/4 42/10 48/21 50/17 67/2       132/21 133/9 133/11 136/7
 117/8 117/8 117/10 117/13     69/8 70/20 72/19 72/24 79/23 State [1] 28/24
 117/22 119/23 119/24 119/25   80/7 84/9 85/21 90/11 91/5       statement [24] 21/6 21/7
 120/1 120/4 120/7 120/8       98/19 112/4 114/7 114/12          21/21 22/5 22/7 22/7 22/23
 120/8 120/12 120/20 120/22    115/18 117/10 117/13 120/2        23/7 23/9 23/10 23/12 23/12
 122/9 122/9 122/10 123/20     120/6 120/20 122/10 122/12        26/10 39/4 39/10 39/11 39/21
 125/8 125/9 125/10 125/22     137/2                             39/21 40/6 40/14 58/15
 134/1 136/16 136/21          sometime [1] 54/18                 107/14 112/22 114/24
she'll [1] 19/19              song [1] 29/18                    statements [9] 18/23 18/24
she's [6] 21/15 69/25 120/14 soon [4] 12/7 122/18 130/11         26/7 34/5 38/15 40/22 49/1
 120/15 120/16 137/2           135/10                            49/24 50/3
sheet [1] 41/4                sophisticated [1] 30/6            STATES [12] 1/1 1/3 1/9 1/21
shekels [5] 60/24 61/9 61/11 sorry [19] 32/14 47/11 50/25 28/9 28/15 65/20 68/2 68/16
 61/14 61/17                   52/3 52/7 55/12 59/15 73/10       132/16 138/4 138/8
short [2] 16/24 127/1          91/20 93/2 96/19 101/21          stenography [1] 1/24
shorthand [2] 138/6 138/13     105/17 116/19 119/6 125/1        step [1] 23/3
shortly [2] 68/1 137/6         126/25 128/6 136/17              still [12] 3/3 14/21 16/9
should [19] 7/4 9/18 19/1     sort [17] 5/13 6/5 6/20 7/11 17/6 25/11 57/12 57/17 88/1
 23/2 23/8 25/25 26/1 26/9     10/12 10/19 10/25 11/22           108/25 122/21 126/14 137/15
 38/5 68/5 74/9 75/9 97/12     11/23 11/25 12/1 12/20 13/23 stipulate [1] 84/11
 97/13 100/5 108/7 108/8       15/23 20/21 102/14 104/16        stipulating [1] 84/13
 109/23 129/15                sorts [1] 86/16                   stipulation [2] 98/3 115/11
show [8] 22/4 22/8 22/14      sound [1] 20/25                   stop [6] 51/6 51/18 65/16
 23/19 40/4 69/1 90/20 91/16 sounds [4] 7/2 9/21 12/17           72/10 131/16 133/24
showed [12] 26/5 51/17 62/7    20/24                            stopping [1] 134/18
 63/17 65/8 65/12 66/9 78/19 source [3] 109/17 109/17           story [1] 134/3
 80/1 124/16 132/5 132/20      118/11                           Strange [1] 116/5
showing [3] 40/8 65/7 66/8    source-to-source [1] 109/17 strategy [1] 89/23
shown [2] 22/19 49/8          sources [1] 94/19                 Street [1] 1/18
shows [1] 26/8                SOUTHERN [1] 1/2                  stressed [1] 131/16
side [9] 10/24 13/1 58/2      space [1] 101/7                   stretch [1] 8/1
 58/2 81/25 92/23 93/24 94/8 speak [9] 13/2 28/23 34/18         strings [1] 21/16
 94/13                         70/8 70/10 70/24 118/22          strong [1] 62/21
sign [4] 43/3 71/6 73/1 73/2 134/12 134/15                      subject [8] 6/7 24/9 62/11
signature [7] 74/2 74/17      speakers [1] 11/21                 68/20 90/2 97/24 107/12
 78/12 94/9 94/10 94/11 94/13 speaking [4] 3/24 17/3 33/14 123/15
signed [5] 89/4 92/1 92/7      134/16                           submit [1] 96/6
 92/8 92/16                   speaks [1] 11/20                  submitted [3] 108/16 109/3
signifies [1] 109/18          SPECIAL [11] 2/7 3/4 16/25         109/4
signing [1] 93/11              17/4 27/25 28/4 57/14 124/4 submitting [1] 88/8
signs [1] 94/4                 125/14 127/3 136/20              subscribed [1] 138/15
similar [3] 59/20 80/14 99/1 specific [16] 13/15 15/7           subsequently [1] 111/16
simply [7] 4/24 63/14 65/16    16/7 49/20 54/18 59/9 60/7       subset [1] 19/3
 83/5 86/23 87/1 100/25
S                             technically [1] 113/9            127/16 131/4 131/20 136/19
                              technique [1] 109/20           their [11] 27/9 33/17 45/17
substance [2]
       Case     15/20 48/10
             8:18-cr-00157-TDC  Document[1]
                              techniques   305 130/18
                                                Filed 08/20/19 53/12
                                                                 Page53/13
                                                                      156 of85/16
                                                                              159 85/17
substantive [1] 11/3          Technology [1] 44/13             113/15 116/8 120/19 136/22
subtitles [1] 72/1            Tel [2] 64/4 64/10             them [42] 5/16 5/23 5/23
success [2] 89/22 89/25       telephone [1] 36/20              5/24 6/7 6/16 8/8 8/11 8/16
such [3] 51/11 86/17 88/22    telephonic [1] 109/10            9/7 9/8 11/1 11/2 11/4 12/10
sufficient [1] 26/3           tell [20] 5/6 9/2 12/25 13/2 13/4 15/1 17/14 25/6 38/9
suggest [1] 131/10             14/4 35/19 37/13 39/14 48/22 39/25 43/4 43/7 45/24 49/10
suggesting [1] 14/18           51/5 56/4 92/16 111/21 117/5 49/13 49/22 63/5 63/19 63/24
suggestion [1] 102/11          119/17 119/23 120/4 120/12      66/1 66/3 103/17 103/18
summary [1] 11/21              122/9 129/24                    103/22 113/7 113/17 115/7
summer [1] 46/14              telling [10] 14/7 29/7 40/7      116/7 126/12 126/23 127/2
supervises [1] 108/15          51/9 60/15 78/13 85/23        theme [2] 111/23 112/13
support [5] 24/3 54/10 54/12 111/22 112/12 131/20            themselves [1] 120/17
 54/13 135/12                 temper [1] 51/17               then [73] 3/4 3/4 4/20 4/25
supposed [1] 76/15            ten [1] 68/7                     6/9 7/12 8/1 8/14 8/22 9/10
supposedly [1] 85/17          termed [1] 109/14                9/19 10/8 10/9 10/21 14/1
sure [24] 5/17 5/18 9/14      terms [42] 4/25 7/19 14/16       17/19 18/13 20/3 20/5 22/5
 14/9 17/5 27/7 31/23 63/20    15/6 26/7 48/11 74/11 75/11     23/4 25/2 25/2 26/15 26/17
 71/14 74/7 75/7 79/10 83/25   77/23 78/13 93/12 93/17         27/11 27/12 33/3 33/4 33/6
 89/20 92/12 93/21 95/17 96/3 93/21 94/2 96/1 96/6 96/10       42/20 58/20 62/13 68/23
 111/24 112/4 112/13 113/24    98/5 98/15 98/23 102/21         72/25 73/17 77/3 77/25 81/19
 119/25 133/3                  103/18 103/20 106/15 106/24     81/24 82/8 87/20 87/24 88/4
surprised [5] 68/21 69/25      107/3 107/5 107/6 107/7         88/14 98/12 100/15 101/8
 70/3 70/3 70/7                107/12 107/13 107/19 124/6      102/8 103/21 103/22 103/24
suspend [1] 27/25              124/18 124/22 132/5 132/8       104/17 105/1 106/5 106/25
sustain [3] 48/11 52/23        132/10 132/13 132/25 133/7      107/12 107/17 108/12 108/24
 118/4                         134/8                           109/15 113/12 114/2 119/5
Sustained [2] 112/17 118/14 termsandconditions [1] 93/14 121/24 126/18 127/18 130/2
sustaining [1] 112/25         Terry [1] 92/2                   130/7 130/16 130/21 135/13
swapping [1] 18/1             testified [6] 28/22 43/12        137/24
swear [2] 28/10 52/16          52/11 55/16 61/17 89/4        THEODORE [1] 1/8
switch [1] 121/4              testify [8] 19/19 39/23 57/5 theoretically [1] 13/8
sworn [1] 28/21                86/4 112/1 115/6 115/22       there [94] 3/7 5/17 5/25
system [4] 10/20 12/6 12/13    118/24                          6/10 6/23 6/24 7/5 8/6 8/16
 129/14                       testifying [1] 124/11            9/21 10/1 10/4 11/21 13/20
T                             testimonial [1] 39/21            13/21 13/23 13/24 14/1 14/2
                              testimony [18] 18/12 20/11       14/5 14/17 15/12 15/13 15/15
tab [15] 19/4 19/6 21/3        20/12 27/1 27/25 28/3 28/4      15/23 16/1 16/3 16/6 18/9
 24/13 32/4 33/20 38/10 41/5   40/9 80/6 80/9 85/4 85/14       18/14 18/15 18/20 18/22 21/5
 43/22 47/7 51/23 54/14 55/12 85/17 108/17 108/21 118/24       26/2 26/24 30/24 35/18 39/15
 55/13 56/12                   119/1 138/7                     39/25 40/2 40/13 44/21 45/2
TABLE [1] 2/1                 text [3] 9/16 133/9 133/11       45/14 48/1 49/10 49/21 51/18
tabs [2] 24/13 24/15          than [16] 6/23 7/9 8/21 13/7 58/19 59/18 62/23 63/4 65/16
taint [7] 3/25 4/20 5/6 5/7    14/8 15/22 17/15 27/6 27/8      65/25 66/16 67/9 68/5 70/4
 6/3 6/11 7/4                  87/10 88/12 102/25 109/8        72/10 72/16 72/20 73/13 77/9
take [39] 13/11 16/24 18/11    115/21 118/1 126/22             78/1 82/1 85/4 86/11 89/15
 18/12 26/23 26/25 27/9 43/5 thank [48] 17/24 27/14 27/18 93/25 101/13 104/20 107/18
 44/16 46/11 60/12 62/5 63/13 28/8 40/18 40/19 44/22 46/11 113/3 113/4 113/4 113/10
 64/24 65/3 66/5 71/16 73/4    51/18 57/1 57/2 57/4 57/4       113/12 113/23 114/7 114/12
 78/2 87/17 87/21 88/24 89/24 57/6 57/7 57/16 57/22 78/18      114/13 119/20 121/21 124/11
 94/21 95/4 100/24 109/5       80/22 81/2 81/6 81/8 82/9       124/13 124/19 127/7 128/7
 109/8 110/2 120/9 121/23      87/3 88/23 90/6 94/20 96/18     129/20 131/21 132/23 134/20
 122/18 123/21 125/22 126/13   98/11 106/7 106/8 106/12        134/25
 131/11 134/17 135/20 136/13   115/15 115/24 115/25 117/1    there's [63] 8/10 9/14 10/9
taken [5] 74/9 75/9 102/7      121/15 122/14 122/16 125/12     10/23 13/25 14/4 14/11 20/3
 102/8 138/13                  130/1 131/4 135/6 135/11        20/15 24/5 25/11 25/12 25/13
takes [1] 4/18                 137/7 137/10 137/12 137/24      26/16 27/5 27/22 32/2 32/10
taking [3] 97/10 108/5        thanks [6] 27/20 76/21           41/2 42/5 42/17 42/23 44/6
 128/21                        123/23 127/15 127/16 129/8      45/10 58/14 59/6 60/17 65/19
talk [9] 11/1 78/24 79/16     that [618]                       66/16 72/22 73/17 78/7 80/15
 116/7 123/22 128/16 129/19   that's [81] 4/10 4/12 4/17       83/23 86/8 86/19 87/10 89/15
 135/21 136/16                 7/12 7/23 9/8 9/19 10/25        92/11 94/13 100/20 101/7
talked [4] 36/12 51/8 51/16    12/2 12/9 13/10 15/16 16/4      101/13 103/6 106/20 114/25
 58/4                          16/13 16/14 17/23 18/6 19/6     115/13 117/12 118/23 124/12
talking [8] 18/21 33/11        20/2 20/24 23/1 23/7 23/12      124/17 124/18 125/25 126/11
 59/12 72/13 80/4 120/14       23/19 24/13 26/18 32/24         127/18 127/20 128/2 129/10
 120/15 124/12                 33/21 39/7 39/20 41/19 45/8     130/7 133/9 133/10 134/4
talks [2] 45/11 51/12          45/17 46/1 46/6 48/24 51/1      135/24
tape [1] 138/14                52/8 52/17 53/21 54/2 55/13 therefore [1] 13/4
task [1] 5/13                  57/11 59/24 60/15 61/23 67/1 Thereupon [1] 28/18
tax [2] 61/24 127/25           70/14 71/9 78/10 80/3 86/12 these [36] 5/9 8/9 8/11
TDC [2] 1/3 138/9              86/20 87/11 90/23 92/25 93/1 11/25 16/11 16/12 16/20
TDC-18-00157 [2] 1/3 138/9     97/1 103/19 104/8 104/13        18/22 24/10 24/22 26/10
team [18] 3/25 4/20 4/23 5/6 104/25 105/5 106/4 106/24         26/10 43/19 44/13 49/8 60/9
 5/7 6/3 6/11 7/4 7/15 7/22    113/8 114/16 115/19 115/20      63/4 63/6 63/22 64/25 81/16
 8/7 8/8 11/3 12/1 13/6 13/19 115/20 117/11 121/7 122/2        97/23 98/15 100/4 102/24
 15/6 15/17                    124/24 126/12 126/16 127/3      103/17 107/3 107/5 107/6
technical [2] 10/23 114/3
T                              64/24 73/16 88/11 88/12      transfers [1] 45/23
                               109/5                        translate [6] 12/20 13/7
these... [7] 8:18-cr-00157-TDC
       Case    107/15 111/7     Document 305[1]Filed
                              three-quarters         08/20/19 13/11
                                                  73/16         Page13/20
                                                                      157 of14/9
                                                                              15915/8
 114/11 115/3 124/15 124/18   three-year [2] 61/2 61/14     translated [1] 12/3
 132/12                       through [25] 5/24 6/16 9/23 translation [14] 4/7 4/10
they [59] 4/1 5/17 5/18 5/18 12/25 13/1 13/1 14/14 17/8       8/18 8/23 9/20 9/25 11/23
 5/20 5/20 5/25 6/1 6/10 6/17 19/13 20/9 20/18 21/12 22/18 11/24 12/20 14/2 14/6 14/10
 6/23 6/24 7/5 9/11 9/13 9/15 23/7 23/8 50/16 50/16 69/18     14/13 14/19
 9/15 10/21 13/6 14/11 14/22   82/2 83/1 95/20 96/4 100/4   translations [12] 4/2 4/3
 15/25 16/7 17/2 17/15 17/18   102/10 109/24                  4/13 4/19 6/7 8/11 9/1 11/22
 22/17 23/6 23/8 24/18 25/21 time [37] 3/19 5/23 7/20         12/18 13/3 13/17 14/25
 26/6 26/14 35/21 38/7 46/19   11/14 16/6 16/20 17/9 18/13 translator [1] 14/4
 49/21 53/15 56/6 56/7 63/9    25/9 25/10 26/14 27/8 27/9   traveling [1] 68/2
 65/21 65/21 77/24 77/25       27/12 28/15 33/23 38/8 38/11 treating [2] 53/15 86/16
 85/15 85/17 85/23 97/9        43/23 48/2 51/12 56/14 63/13 trial [7] 1/8 2/1 14/20
 106/17 108/4 113/15 115/4     80/24 87/18 95/4 96/2 97/22    81/17 118/1 122/2 138/7
 117/7 120/9 120/16 125/6      97/23 99/8 99/9 100/25 107/6 tried [3] 15/5 46/18 49/18
 129/6 129/6                   119/25 127/2 134/15 137/5    trouble [3] 51/13 70/21
they're [4] 53/15 113/16      times [10] 34/20 36/21 36/22 72/19
 114/15 124/2                  43/18 55/3 56/18 88/11 98/1 true [4] 40/2 40/4 115/20
they've [2] 6/4 11/20          131/12 133/18                  115/20
thing [12] 9/5 9/10 9/18      timing [1] 81/9               trust [2] 35/16 35/18
 10/3 12/21 26/2 55/6 58/21   tired [4] 131/14 134/13       trusted [1] 35/17
 80/14 104/15 104/18 114/6     134/14 134/16                truth [6] 34/5 38/15 38/21
things [14] 7/20 10/9 11/12 tiring [1] 131/7                  40/22 41/10 48/22
 18/8 26/24 40/3 49/16 49/18 title [3] 10/21 63/25 101/21 try [7] 8/22 24/22 32/14
 49/20 62/17 72/15 80/5       titles [3] 62/17 62/18 65/7     46/15 46/20 68/16 103/25
 100/11 104/14                to just [1] 104/3             trying [6] 7/14 49/15 56/1
think [118] 3/7 6/6 6/14      today [13] 4/14 4/19 14/25      56/2 102/9 112/21
 6/18 6/19 6/20 7/3 8/10 8/22 17/18 47/1 55/16 58/15        TTT [1] 63/9
 10/18 10/24 11/5 11/19 11/24 129/16 131/20 131/23 134/4    turn [10] 13/22 33/20 38/10
 12/2 12/16 12/24 14/7 14/8    134/7 134/13                   47/7 51/23 56/12 57/21
 15/4 15/8 15/11 15/12 16/5   together [1] 138/13             119/16 119/20 120/3
 16/8 16/9 16/13 16/14 17/3   told [12] 7/22 35/23 37/16    turnover [2] 119/24 119/25
 17/6 17/10 17/10 18/6 19/24   49/16 54/19 68/19 77/21      two [20] 3/4 5/3 6/12 6/17
 21/11 23/16 23/18 23/19       77/22 118/2 129/3 131/5        6/25 9/23 13/25 23/3 60/24
 23/21 24/5 25/19 25/22 25/25 131/12                          61/9 61/14 61/17 69/19 70/19
 26/2 26/3 26/9 27/3 27/5     tomorrow [1] 7/10               100/11 101/13 101/14 113/15
 27/8 28/5 28/10 30/21 31/5   tonight [1] 7/10                128/13 131/24
 35/6 35/9 35/18 36/21 37/1   too [2] 8/1 114/25            two million [2] 61/9 61/14
 37/6 37/21 39/20 40/3 40/5   took [4] 24/22 55/2 111/12    two-second [1] 69/19
 40/12 44/10 48/6 48/10 52/22 113/14                        two-step [1] 23/3
 57/9 60/17 65/11 65/12 65/18 tools [1] 130/18              type [5] 12/20 43/1 83/6
 69/8 70/3 70/21 71/9 73/3    top [22] 21/24 23/5 34/11       90/11 120/22
 73/22 76/24 79/4 80/3 80/4    41/8 41/13 44/16 44/25 58/8 types [1] 49/20
 80/23 81/10 81/10 81/11       59/2 59/18 66/13 89/15 91/18 typically [2] 18/11 100/7
 81/19 82/3 83/8 83/23 84/10   91/20 91/21 92/21 92/21
 85/1 85/10 86/9 86/10 86/12   106/17 123/17 124/9 130/9    U
 101/6 102/6 103/25 104/13     132/2
 105/4 105/8 105/13 106/6                                   U.S [9] 42/20 45/8 45/9
                              total [4] 30/12 30/21 30/23     61/18 65/11 65/22 68/7
 113/9 113/15 114/3 114/11     43/14
 114/13 114/15 118/23 120/11 totally [2] 16/15 114/11         126/11 133/20
 120/14 123/10 124/1 137/5                                  ultimately   [1] 77/3
                              touch [1] 44/21               Um [5] 24/17 45/25 56/16
 137/17                       toward [2] 111/25 112/8
thinking [1] 81/17                                            92/14 133/5
                              towards [2] 4/17 89/15        Um-hum   [4] 24/17 56/16 92/14
third [4] 19/18 109/1 123/24 track [1] 137/15
 128/6                                                        133/5
                              trade [6] 37/5 37/7 38/9      unable [1] 136/22
this [290]                     51/10 55/3 89/9
thoroughly [1] 5/12                                         under [19] 19/24 48/7 50/3
                              traded [1] 38/3                 52/23 53/24 57/17 73/13
thoroughness [1] 114/18       trader [7] 74/9 75/9 78/12
those [43] 4/13 5/2 6/1 6/4                                   73/16 89/18 92/23 93/24 97/6
                               109/19 109/22 110/1 128/10     99/22 106/23 108/1 108/25
 6/5 6/12 6/17 13/16 14/25    trades [2] 37/1 120/13
 15/9 15/14 16/8 16/8 22/22                                   123/23 132/9 135/22
                              trading [25] 35/1 37/4 74/7 underlined [1] 45/14
 24/4 24/15 33/9 42/24 49/14   74/10 75/7 75/10 77/11 78/14 underneath [2] 73/18 93/5
 59/9 59/12 60/7 60/12 61/8    94/15 94/18 95/4 97/15 97/22 understand [31] 6/23 6/24
 62/18 62/20 62/23 64/21       98/1 108/10 109/13 109/20
 64/25 65/1 65/7 65/9 66/2                                    7/5 7/17 8/5 10/24 11/8
                               109/22 120/13 120/16 120/17    11/16 12/5 15/3 15/16 15/16
 66/9 67/20 86/20 86/25 90/4   120/22 126/15 126/19 132/17
 91/6 110/18 112/5 112/6                                      18/1 25/16 26/19 46/4 55/7
                              training [3] 35/9 85/16         57/18 57/19 63/20 78/10
 113/15                        85/17
though [8] 7/18 20/21 26/6                                    78/25 79/6 81/24 97/9 108/4
                              tranche [4] 7/24 8/1 8/2        113/22 115/5 126/21 131/21
 43/20 50/8 70/14 86/16        14/24
 136/17                                                       133/19
                              transaction [2] 42/17 42/20
thought [9] 10/6 36/5 36/10 transcript [6] 1/8 1/24 72/4 understandable [1] 6/21
 37/23 38/4 67/8 71/18 71/19                                understanding [14] 9/2 11/23
                               72/9 113/23 138/12             12/14 14/17 18/19 71/8 72/16
 73/2                         transcription [1] 72/1
thousand [1] 12/23                                            112/11 113/21 114/18 117/10
                              transfer [3] 109/22 109/24      120/7 120/15 135/12
threatening [1] 68/12          109/25
three [13] 6/5 39/2 58/13                                   understands   [4] 15/18 90/1
                              transferred [1] 109/25          103/18 118/17
 61/2 61/8 61/14 61/20 64/7
U                             view [1] 103/23                     37/20 39/9 40/12 44/12 44/20
                              VIP [1] 126/16                      45/16 46/2 46/2 48/9 48/24
Understood
       Case[2]  8/3 52/10
            8:18-cr-00157-TDC    Document
                              Visa           305 Filed 08/20/19 49/21
                                    [1] 131/25                      Page52/17
                                                                         158 of54/4
                                                                                 15955/2 59/5
undertake [1] 17/23           volume [1] 98/1                     68/23 71/16 74/5 74/23 86/7
uninterrupted [1] 100/3                                           91/22 94/8 103/11 104/13
UNITED [12] 1/1 1/3 1/9 1/21 W                                    110/13 112/25 113/6 115/17
 28/9 28/15 65/20 68/2 68/16                                      118/4 118/8 118/22 124/24
 132/16 138/4 138/8           wait [3] 14/20 28/10 109/6
                              waiting   [3]   10/8  15/23  129/6 Welles [8] 85/6 110/15
unless [4] 40/13 52/9 55/7                                        110/18 119/4 119/14 119/23
 118/25                       waived [3] 13/4 14/1 16/9
                              waiver [2] 5/9 15/11                120/4 122/6
Unlike [1] 112/4                                                 went [5] 33/3 68/16 77/24
Untereinter [1] 1/16          waiving   [1]   14/15
                              want [51] 7/11 10/10 11/7           102/12 102/13
until [4] 13/6 14/20 67/4
 67/5                          11/8 12/12 13/6 13/14 13/17 were [46] 3/7 5/18 5/25 6/1
untrue [1] 49/17               14/11 17/2 17/14 17/17 17/18 7/14 9/8 11/22 25/22 30/2
                               17/22 17/24 22/8 23/3 23/6         36/4 43/14 45/22 46/19 49/16
unwieldy [1] 9/22                                                 49/18 53/10 53/14 55/23 63/4
up [56] 3/3 6/11 11/25 12/13 24/10 27/23 33/7 35/3 37/4           65/10 65/16 65/22 65/25 70/6
 13/8 15/2 17/1 27/16 44/2     37/20  40/16   48/21  48/22  55/5
                               58/16  69/1   72/18  81/21  85/3   72/13 74/21 85/5 93/22 95/7
 48/21 54/5 56/8 58/1 59/17                                       96/10 105/11 105/19 106/15
 60/13 60/14 63/7 65/13 66/11 103/23 112/4 118/25 121/23          106/15 111/1 111/24 112/14
 72/17 74/19 75/24 76/4 79/19 122/22 126/20 127/21 127/24         113/23 116/4 118/21 120/17
 80/19 80/20 88/25 89/1 90/7   130/5  131/10   131/17  131/23
                                                                  124/10 124/11 125/6 132/5
 90/16 90/23 91/15 93/6 94/23 133/19 134/4 134/6 134/12           132/8
 95/2 96/21 98/14 99/15 99/20 134/14 134/15                      weren't [3] 65/17 67/3 67/5
 100/16 105/19 106/11 109/5   wanted  [6]    11/17  36/7  38/4
                               93/1 95/15 95/20                  what [120] 4/6 4/7 4/9 4/17
 113/11 115/19 119/10 120/9                                       5/8 6/10 6/16 7/19 8/22 9/3
 122/10 126/8 126/18 127/5    wanting [1] 127/15
                              wants  [9]   22/4  23/18   23/23    10/5 10/8 13/10 13/21 15/6
 129/5 129/7 131/9 131/15                                         15/12 15/16 18/22 19/3 19/4
 137/4                         39/13  54/5   102/11  104/3
                               104/5 104/10                       19/19 20/13 23/6 23/8 25/8
update [1] 3/20                                                   29/17 39/3 40/9 43/2 45/14
upon [3] 109/23 110/1 138/7   warning   [9]   74/7  75/7  77/1
                               77/11  77/19   78/6  78/12  78/17  46/18 47/1 47/4 47/21 48/1
upper [1] 92/21                                                   48/5 48/19 49/13 52/14 53/10
upset [2] 131/7 131/11         94/14
                              was  [142]                          53/14 54/1 55/1 55/23 56/4
us [21] 1/11 3/22 4/1 6/1                                         59/2 59/24 60/15 63/8 65/15
 6/3 7/23 7/25 12/21 12/22    Washington    [2]  1/13  1/19
                                                                  69/4 69/6 69/14 71/9 74/5
 12/23 13/7 13/13 70/10 82/1 wasn't [4] 113/2 113/4               77/17 77/24 80/1 80/3 81/10
 82/2 93/9 94/14 97/4 97/19    114/13  119/2
                              waste  [1]   27/9                   83/25 84/6 84/18 86/19 87/15
 107/4 119/17                                                     88/6 89/18 93/9 95/3 95/14
use [16] 13/4 13/7 14/11      way [29] 7/14 8/9 8/12 8/16
                               9/5 9/22 10/1 10/13 10/19          95/18 97/1 99/8 101/2 102/6
 20/12 20/23 21/20 24/10                                          103/10 103/16 103/19 105/17
 45/18 57/21 85/3 94/3 97/5    11/14  12/8   12/22  17/2  19/14
                               44/21 50/19 58/14 59/15            113/8 113/21 114/20 115/12
 100/7 107/12 107/25 127/1                                        116/23 117/22 119/10 119/17
used [7] 13/11 19/10 86/21     59/15 67/19 68/13 71/23
                               72/12  73/17   101/12  104/21      120/7 122/23 123/5 123/18
 109/19 109/21 109/24 124/24                                      123/20 124/10 124/15 124/24
uses [2] 109/17 109/22         105/1 105/2 113/4
                                                                  125/3 125/5 126/21 127/13
using [10] 19/25 26/7 30/21 ways [1] 12/10                        127/23 128/6 128/7 128/14
 56/6 76/14 83/11 107/2       we  [213]
                              we'd  [3]   86/14  86/18   122/25   128/25 129/7 129/13 129/22
 107/11 107/13 107/16                                             129/24 130/3 130/3 131/2
Uzan [17] 85/6 110/22 110/23 we'll [16] 6/1 16/25 23/4            132/15 132/20 133/17 134/11
 111/1 111/12 111/14 111/20    27/3  27/11   27/12  28/3  31/2
                               50/5  72/6  81/3  81/5  105/22     135/4 136/6 136/9 136/19
 111/21 112/11 115/6 116/4                                        136/25
 116/12 117/5 117/20 118/1     122/18 137/9 137/23
                              we're  [36]    3/3 3/17  4/12      what's [19] 7/25 12/18 12/19
 118/21 118/21
                               4/17 5/17 5/17 6/9 6/14 6/18 14/17 14/23 22/6 30/25 67/11
V                              8/3 10/12 11/13 11/18 12/5         67/15 67/23 79/13 82/18
                               13/4 14/25 15/13 16/22 18/21 96/14 104/6 112/1 123/15
vague [2] 33/11 33/13          27/10 27/11 27/25 28/1 57/9        126/5 133/3 134/6
VAN [14] 1/12 2/9 62/7 65/7    59/12 69/5 72/5 84/16 86/16 whatever [1] 14/14
 66/9 73/7 73/20 78/11 78/11   90/20 108/24 112/15 113/5         wheelchair [1] 18/9
 78/19 104/18 122/15 125/12    113/8 123/12 137/15               when [54] 9/5 16/24 18/20
 137/6                        we've [16] 5/9 5/10 6/6 6/15 18/21 27/15 29/12 34/21
various [2] 90/3 104/2         6/16 7/13 13/10 13/11 15/6         34/24 34/24 36/3 36/3 36/5
Vast [1] 64/4                  41/2 44/10 80/24 85/14 85/16 36/7 36/16 36/25 37/12 37/21
verbatim [1] 113/23            102/25 103/2                       37/22 37/23 38/5 38/6 42/16
verify [1] 4/11               web [6] 96/24 98/16 99/5            43/1 45/24 46/18 51/5 55/2
version [11] 21/20 71/7 71/8 99/5 99/7 103/3                      55/9 65/9 67/2 68/19 69/25
 80/16 80/16 82/23 82/23      website [20] 50/18 93/16            72/13 72/25 77/9 81/16 81/22
 82/24 83/5 84/25 107/7        93/22 94/3 95/7 95/13 95/18        88/16 92/16 98/2 109/2 109/4
versions [3] 80/15 80/17       95/19 95/21 95/24 96/5 96/11 109/6 109/18 111/16 118/21
 102/24                        99/8 102/21 103/21 106/21          120/8 124/10 126/8 129/19
versus [1] 138/8               107/2 107/11 107/13 129/25         133/25 133/25 136/20 136/25
very [22] 9/22 12/11 15/14    week [6] 68/5 68/6 88/11           where [49] 5/5 5/15 6/9 6/15
 35/5 35/15 36/24 37/11 45/10 129/15 133/22 134/15                8/15 8/17 8/23 9/10 9/14
 49/22 51/17 57/2 57/4 57/6   weeks [1] 81/16                     10/9 10/20 12/10 14/3 14/15
 59/18 92/21 96/24 126/19     welcome [1] 57/3                    16/1 29/10 44/24 45/5 45/11
 131/7 131/11 131/15 131/16   well [52] 3/14 7/2 9/13 11/7 45/17 72/22 77/5 80/14 83/16
 137/10                        11/21 13/23 16/13 17/21            92/7 93/5 94/8 98/21 101/8
via [1] 87/22                  19/19 20/22 22/13 22/21            103/15 103/16 109/12 109/13
victim [1] 25/22               24/19 25/19 28/13 29/18            112/4 112/7 120/15 124/6
victims [1] 3/4                31/17 32/12 35/17 36/22            125/6 126/5 127/20 128/8
Video [3] 69/22 71/13 72/7
W                              98/4 108/16 109/2 109/4          54/12 55/18 67/2 125/22
                               109/11 109/12 109/21 126/8     WSB [5] 90/12 91/18 91/20
where... [8] 8:18-cr-00157-TDC
       Case    129/25 130/3     Document
                               127/15      305135/1
                                      128/11     Filed 08/20/19 91/20
                                                                  Page91/23
                                                                        159 of 159
 130/17 132/14 134/11 135/4   withdrawals [2] 108/25          www.BinaryBook.com [1] 93/14
 135/20 136/13                 109/18
Whereas [1] 93/11             withdrawing [1] 109/23          Y
whereof [1] 138/15            withdrawn [1] 98/2
wherever [1] 29/19                                            Yair  [1] 3/10
                              within [6] 8/14 65/9 86/13      Yeah  [11] 8/19 10/14 15/15
whether [30] 5/12 7/9 10/2     86/21 135/17 137/21
 10/16 12/25 14/3 22/5 25/17 without [15] 4/7 14/5 15/20        15/15 17/6 23/25 46/8 86/24
 25/21 39/6 40/1 48/12 59/7                                     87/20 112/8 120/14
                               26/17 48/20 52/10 53/16        year  [6] 46/22 46/22 61/2
 63/2 63/15 68/15 70/2 70/7    55/22 70/11 71/25 72/2 95/25 61/14 61/21 66/24
 74/1 74/17 83/3 91/23 103/8   97/6 107/3 108/1
 105/21 114/19 115/6 116/8                                    years [6] 29/16 30/3 33/5
                              withstand [2] 97/8 108/3          48/24 61/8 61/20
 118/8 132/21 136/21          witness [35] 14/6 17/1 18/9 yes [169]
which [24] 10/25 18/15 19/2    19/9 20/9 20/13 21/12 22/17 yesterday [9] 4/23 17/17
 27/23 28/5 31/1 32/9 63/25    22/19 22/19 28/2 28/11 28/12
 81/16 83/24 86/13 97/2 99/17 28/13 28/20 47/9 56/24 75/22 24/5 33/2 51/8 58/4 59/25
 100/12 102/9 102/19 104/19                                     65/6 129/3
                               81/9 81/25 82/4 82/11 85/7     yet [5] 3/19 5/11 56/2 67/20
 111/1 114/14 116/17 123/6     86/22 90/21 94/23 95/2 96/14 129/5
 132/20 134/14 134/25          100/11 102/10 102/11 111/7
while [2] 15/1 72/5                                           York [2] 1/13 68/5
                               113/11 113/18 138/15           Yossi [3] 62/9 62/9 68/4
who [43] 3/9 7/19 13/1 14/6 witnesses [10] 2/2 17/5
 21/22 22/21 23/19 23/19 28/2 17/13 17/14 17/22 27/12         you [702]
 29/23 29/25 32/21 33/4 34/25 27/25 28/6 110/11 113/16        you'd [1] 49/22
 35/6 36/25 39/10 49/18 50/8 Wolves [2] 64/3 64/10            you'll [1] 137/17
 51/17 54/2 57/7 60/9 74/9                                    you're [16] 4/9 11/1 12/15
                              won't [1] 118/24                  14/15 25/5 39/9 57/3 57/17
 75/1 75/9 85/9 85/13 91/4    wonderful [3] 32/16 44/22
 95/7 95/14 95/20 97/8 97/9                                     60/13 60/14 60/15 81/13
                               68/7                             84/20 99/7 112/21 124/12
 103/11 108/3 108/4 110/10    wondering [1] 129/4
 113/4 113/10 113/14 116/3                                    you've   [8] 9/3 15/21 43/12
                              word [8] 14/1 14/2 30/25          52/10 83/4 90/11 110/9
 120/12                        41/7 47/3 47/3 51/11 101/18
Who's [1] 113/14                                                113/25
                              words [9] 33/9 52/16 60/7       your  [173]
whoever [1] 39/13              62/18 62/19 62/20 62/23
whole [4] 18/20 26/1 72/8                                     yourself [5] 30/6 110/10
                               112/5 112/6                      110/25 116/11 117/22
 76/15                        work [5] 80/12 123/22 125/22 YouTube [1] 33/3
whose [1] 122/11               135/21 136/14
why [45] 5/6 5/7 5/17 5/18                                    Yukom [4] 60/9 64/18 68/12
                              working [3] 4/17 11/13 14/25 117/6
 5/18 6/4 6/23 6/24 7/5 7/23 works [1] 61/21
 11/11 12/9 16/23 16/23 18/19 worldwide [1] 100/2             YY [1] 119/11
 18/20 22/11 26/18 26/25 35/3 worry [1] 105/22                Z
 36/1 36/9 37/4 37/19 38/2    worth [1] 126/15
 39/5 44/9 55/8 60/13 84/1                                    Zealand [1] 136/11
                              would [84] 5/5 5/13 7/23        zoom [5] 41/13 44/11 47/14
 93/1 104/8 104/20 106/23      7/24 8/13 8/20 10/9 11/4
 128/20 129/5 129/6 131/14                                      47/14 135/13
                               11/18 11/25 12/12 14/21 15/5
 131/16 132/21 133/9 133/19    15/16 15/19 16/3 16/15 16/16
 133/24 134/4 134/18           16/19 18/8 18/11 18/12 19/25
will [56] 4/14 4/25 7/6 9/19 20/13 21/16 23/13 24/3 24/14
 11/6 17/10 18/16 19/24 21/19 24/14 24/18 24/20 25/3 25/7
 22/6 22/7 25/24 26/8 26/13    29/7 31/5 33/8 33/24 35/2
 26/16 26/20 27/9 32/14 33/8   35/24 36/5 37/7 37/17 37/21
 34/3 40/9 51/7 53/23 53/24    38/20 40/3 40/15 41/3 43/2
 66/16 67/9 68/24 81/9 81/25   43/3 48/3 52/19 59/20 60/8
 82/2 82/14 88/12 97/25 98/5   60/8 60/11 62/2 62/21 68/22
 98/9 101/19 104/23 106/7      72/3 72/9 77/5 77/8 77/18
 107/6 107/12 109/8 109/12     77/20 77/25 81/22 84/10
 109/20 126/9 126/14 126/17    85/22 86/10 86/20 101/16
 129/15 129/16 130/11 130/17   102/11 104/19 111/4 113/10
 131/11 131/19 131/24 134/17   113/24 114/5 114/11 117/7
 135/9 135/11                  120/7 126/12 126/19 127/2
Williams [16] 24/6 24/7 24/8 129/4
 33/18 34/10 34/18 34/22      wouldn't [4] 16/18 35/17
 34/24 34/25 35/1 35/2 35/7    115/7 115/13
 35/8 35/9 35/12 35/16        write [11] 47/25 50/14 53/21
wire [14] 38/13 38/18 39/1     54/9 76/2 76/8 118/22 127/13
 39/4 39/15 45/6 45/23 65/20   127/23 129/13 131/3
 70/1 70/4 87/22 109/22       writer [1] 29/18
 109/24 109/25                writes [1] 136/13
wired [1] 38/8                writing [4] 46/23 53/4 53/16
wish [1] 32/13                 53/19
withdraw [17] 24/23 26/15     writings [1] 47/4
 36/4 36/6 37/21 37/24 46/15 written [13] 14/6 14/10
 46/20 53/24 76/18 76/20 88/2 14/19 16/20 49/11 67/20
 97/25 126/12 126/17 131/7     112/2 126/5 129/1 129/22
 136/22                        130/3 134/11 135/4
withdrawal [30] 30/22 38/5    wronged [1] 88/18
 76/21 85/23 85/24 87/12      wrote [16] 25/8 25/9 25/10
 87/15 87/16 87/17 87/18       33/1 33/7 47/2 47/22 48/19
 87/20 87/21 87/22 87/24       49/14 50/16 51/19 52/14
 87/25 88/7 88/8 88/9 88/12
